Exhibit 10.1

EXECUTION VERSION

SIXTH AMENDMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of July 23, 2018 (this
“Amendment”), among BOOZ ALLEN HAMILTON INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined below), the Administrative Agent (as
defined below), the Collateral Agent (as defined below), and the Lenders party
hereto. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement (as amended hereby).

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders from time to time party thereto, and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent (in such capacity, the “Collateral Agent”) and Issuing
Lender, are parties to a Credit Agreement, dated as of July 31, 2012 (as amended
by the First Amendment to Credit Agreement, dated as of August 16, 2013, the
Second Amendment to Credit Agreement, dated as of May 7, 2014, the Third
Amendment to Credit Agreement, dated as of July 13, 2016, the Fourth Amendment
to Credit Agreement, dated as of February 6, 2017, the Fifth Amendment to the
Credit Agreement, dated as of March 7, 2018, and as otherwise heretofore
amended, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Persons set forth on Schedule I
hereto (the “Refinancing Revolving Lenders”) provide revolving commitments (the
“Refinancing Revolving Commitments”) in an aggregate amount of $500,000,000.00
to the Borrower, and each Refinancing Revolving Lender has agreed to provide a
Refinancing Revolving Commitment in an aggregate amount as set forth on Schedule
I hereto, in each case subject to the terms and conditions set forth herein;

WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule
II hereto (the “New Refinancing Tranche A Term Lenders”) make term loans (the
“New Refinancing Tranche A Term Loans”) in an aggregate principal amount of
$1,079,487,956.25 to the Borrower on the Sixth Amendment Effective Date (as
defined below) and (b) the Exchanging Tranche A Term Lenders (as defined below)
exchange their Existing Tranche A Term Loans (as defined below) for term loans
of like aggregate principal amount (the “Exchanged Refinancing Tranche A Term
Loans” and, together with the New Refinancing Tranche A Term Loans, the
“Refinancing Tranche A Term Loans”), in each case subject to the terms and
conditions set forth herein;

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrower has
requested that the Persons listed on Schedule III hereto (the “2018 Delayed Draw
Tranche A Term Lenders”) increase their outstanding Initial Tranche A Term Loans
or become lenders of Initial Tranche A Term Loans, as applicable, by issuing new
term loans in an aggregate principal amount of $400,000,000.00 to the Borrower
on the Sixth Amendment Effective Date and/or on up to two other occasions during
the 2018 Delayed Draw Tranche A Term Loan Availability Period (as defined in the
Credit Agreement (as amended hereby)) (the “2018 Delayed Draw Tranche A Term
Loans”), in each case subject to the terms and conditions set forth herein;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Borrower and the
Lenders party hereto, constituting no less than the Required Lenders (determined
as of the Sixth Amendment Effective Date, immediately prior to and immediately
after the Sixth Amendment Effective Time (as defined below)), agree to amend the
Credit Agreement as set forth in Section 4 hereof;

WHEREAS, for the purposes of this Amendment, the Borrower has requested that
(a) Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase Bank,
N.A., Sumitomo Mitsui Banking Corporation and Fifth Third Bank act as joint lead
arrangers and joint bookrunners and (b) MUFG Bank, Ltd. f/k/a The Bank of Tokyo
Mitsubishi UFJ, Ltd., PNC Capital Markets LLC, SunTrust Bank, TD Bank, N.A. and
Wells Fargo Securities, LLC act as co-documentation agents;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE – REFINANCING REVOLVING COMMITMENTS.

(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement (as amended hereby), each Refinancing Revolving Lender severally
agrees to provide Refinancing Revolving Commitments to the Borrower on the Sixth
Amendment Effective Date in an aggregate amount equal to the amount set forth
opposite such Refinancing Revolving Lender’s name on Schedule I hereto.

(b)    The Revolving Commitments existing immediately prior to the effectiveness
hereof (the “Existing Revolving Commitments”) shall be terminated upon the
effectiveness of this Amendment, and shall be replaced by the Refinancing
Revolving Commitments. Any accrued commitment fees under Section 2.9 of the
Credit Agreement and any accrued Letter of Credit fees under the first sentence
of Section 3.3(a) of the Credit Agreement shall be paid in full in cash on the
Sixth Amendment Effective Date, it being understood and agreed that such fees
pursuant to such Sections shall accrue for the account of the Refinancing
Revolving Lenders from the Sixth Amendment Effective Date. Any Revolving Loans
existing immediately prior to the effectiveness hereof (the “Existing Revolving
Loans”) shall be repaid in full in cash on the Sixth Amendment Effective Date,
together with all accrued and unpaid interest on, and all other amounts owing in
respect of, such Existing Revolving Loans.

(c)    Unless the context shall otherwise require, the Refinancing Revolving
Lenders shall constitute “Revolving Lenders” and “Lenders”, the Refinancing
Revolving Commitments shall constitute “Revolving Commitments” and “Commitments”
and revolving loans made pursuant to the Refinancing Revolving Commitments shall
constitute “Revolving Loans” and “Loans”, in each case for all purposes of the
Credit Agreement (as amended hereby) and the other Loan Documents.

 

2



--------------------------------------------------------------------------------

(d)    Each Issuing Lender and each Refinancing Revolving Lender hereby agrees
that, notwithstanding the termination of the Existing Revolving Commitments, the
Letters of Credit outstanding on the Sixth Amendment Effective Date shall remain
outstanding, and each Refinancing Revolving Lender further agrees that it shall
be bound by the applicable provisions of Section 3 of the Credit Agreement (as
amended hereby) in respect thereof.

SECTION TWO – REFINANCING TRANCHE A TERM LOANS.

(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement (as amended hereby), each New Refinancing Tranche A Term Lender
severally agrees to make New Refinancing Tranche A Term Loans in Dollars to the
Borrower on the Sixth Amendment Effective Date in an aggregate principal amount
not to exceed the amount set forth opposite such New Refinancing Tranche A Term
Lender’s name on Schedule II hereto. Amounts borrowed under this Section 2(a)
and repaid or prepaid may not be reborrowed. The Interest Period applicable to
the New Refinancing Tranche A Term Loans made on the Sixth Amendment Effective
Date shall commence on the Sixth Amendment Effective Date and end on July 31,
2018, and such New Refinancing Tranche A Term Loans shall bear interest for each
day during such Interest Period at a rate per annum equal to 3.5935%.

(b)    The proceeds of the New Refinancing Tranche A Term Loans shall be used
solely to repay in full all Initial Tranche A Term Loans outstanding under the
Credit Agreement immediately prior to the effectiveness hereof (the “Existing
Tranche A Term Loans”), other than the Existing Tranche A Term Loans of the
Exchanging Tranche A Term Lenders that are exchanged for Exchanged Refinancing
Tranche A Term Loans and deemed repaid pursuant to paragraph (e) below (the
“Exchanged Existing Tranche A Term Loans”), and to pay related accrued and
unpaid interest, fees and expenses.

(c)    Unless previously terminated, the commitments of the New Refinancing
Tranche A Term Lenders pursuant to Section 2(a) shall terminate upon the making
of the New Refinancing Tranche A Term Loans on the Sixth Amendment Effective
Date.

(d)    The Borrower shall give the Administrative Agent irrevocable written
notice (which notice must be received by the Administrative Agent not later than
10:00 A.M., New York City time, three Business Days prior to the Sixth Amendment
Effective Date) requesting that the New Refinancing Tranche A Term Lenders make
the New Refinancing Tranche A Term Loans on the Sixth Amendment Effective Date
and specifying the amount to be borrowed and the requested Interest Period, if
applicable; provided that the effectiveness of such notice may be conditioned
upon the occurrence of the Sixth Amendment Effective Time. Upon receipt of such
notice the Administrative Agent shall promptly notify each New Refinancing
Tranche A Term Lender thereof. Not later than 11:00 A.M., New York City time, on
the Sixth Amendment Effective Date each New Refinancing Tranche A Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the New Refinancing Tranche A Term Loan
or New Refinancing Tranche A Term

 

3



--------------------------------------------------------------------------------

Loans to be made by such Lender. The Administrative Agent shall credit the
account designated in writing by the Borrower to the Administrative Agent with
the aggregate of the amounts made available to the Administrative Agent by the
New Refinancing Tranche A Term Lenders in immediately available funds.

(e)    Each existing Tranche A Term Lender that holds an Existing Tranche A Term
Loan (the “Existing Tranche A Term Lender”) and that executes and delivers a
signature page to this Amendment and indicates thereon its election of the
“Cashless Settlement Option” (each such Lender, an “Exchanging Tranche A Term
Lender” and, together with the New Refinancing Tranche A Term Lenders, the
“Refinancing Tranche A Term Lenders”; each Existing Tranche A Term Lender that
does not so elect, a “Non-Exchanging Tranche A Term Lender”) severally agrees,
on the Sixth Amendment Effective Date and subject to the terms and conditions
set forth herein and in the Credit Agreement (as amended hereby), to exchange
all (or such lesser amount as the Administrative Agent may allocate to such
Lender (any such Existing Tranche A Term Loans of such Lender not allocated for
exchange pursuant hereto, its “Non-Allocated Existing Tranche A Term Loans”)) of
its Existing Tranche A Term Loans (the aggregate principal amount of Existing
Tranche A Term Loans of such Lender so exchanged, its “Exchanged Tranche A Term
Loan Amount”) for Exchanged Refinancing Tranche A Term Loans (which Existing
Tranche A Term Loans so exchanged shall thereafter be deemed repaid and canceled
and no longer be outstanding) in an aggregate principal amount equal to its
Exchanged Tranche A Term Loan Amount. All accrued and unpaid interest on, and
all other amounts owing in respect of, the Existing Tranche A Term Loans of each
Exchanging Tranche A Term Lender that are exchanged pursuant to this paragraph
(e) (less the Exchanged Tranche A Term Loan Amount) shall be repaid in full in
cash on the Sixth Amendment Effective Date.

(f)    The Existing Tranche A Term Loans of each Non-Exchanging Tranche A Term
Lender and the Non-Allocated Existing Tranche A Term Loans of each Exchanging
Tranche A Term Lender shall be repaid in full in cash on the Sixth Amendment
Effective Date, together with all accrued and unpaid interest on, and all other
amounts owing in respect of, such Existing Tranche A Term Loans.

(g)    Unless the context shall otherwise require, the New Refinancing Tranche A
Term Lenders and the Exchanging Tranche A Term Lenders shall constitute “Tranche
A Term Lenders”, “Term Lenders” and “Lenders” and the New Refinancing Tranche A
Term Loans and Exchanged Refinancing Tranche A Term Loans shall constitute
“Initial Tranche A Term Loans”, “Tranche A Term Loans”, “Term Loans” and
“Loans”, in each case for all purposes of the Credit Agreement (as amended
hereby) and the other Loan Documents.

SECTION THREE – 2018 DELAYED DRAW TRANCHE A TERM LOANS.

(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement (as amended hereby), each 2018 Delayed Draw Tranche A Term Lender
severally agrees to make 2018 Delayed Draw Tranche A Term Loans in Dollars to
the Borrower on the Sixth Amendment Effective Date and/or on up to two other
occasions during the 2018 Delayed Draw Tranche A Term Loan Availability Period
in an aggregate principal amount not to exceed the amount set forth opposite
such 2018 Delayed Draw Tranche A Term Lender’s name on Schedule III hereto, as
such amount may be adjusted or reduced pursuant to the terms hereof. Amounts
borrowed under this Section 3(a) and repaid or prepaid may not be reborrowed.

 

4



--------------------------------------------------------------------------------

(b)    The proceeds of the 2018 Delayed Draw Tranche A Term Loans shall be used
for general corporate purposes of the Borrower and its Subsidiaries and other
purposes not prohibited by the Credit Agreement (as amended from time to time,
including hereby).

(c)    On each date of incurrence of any 2018 Delayed Draw Tranche A Term Loans
(and after giving effect to the incurrence thereof), the 2018 Delayed Draw
Tranche A Term Commitments (as defined in the Credit Agreement (as amended
hereby)) of each 2018 Delayed Draw Tranche A Term Lender shall be reduced by the
aggregate principal amount of the 2018 Delayed Draw Tranche A Term Loans made by
such 2018 Delayed Draw Tranche A Term Lender on such date. In addition, on the
last day of the 2018 Delayed Draw Tranche A Term Loan Availability Period (after
giving effect to any incurrence of 2018 Delayed Draw Tranche A Term Loans on
such day), the 2018 Delayed Draw Tranche A Term Commitments of each 2018 Delayed
Draw Tranche A Term Lender shall terminate (to the extent not theretofore
terminated).

(d)    The Borrower may borrow under the 2018 Delayed Draw Tranche A Term
Commitments during the 2018 Delayed Draw Tranche A Term Loan Availability Period
on any Business Day; provided that the Borrower shall give the Administrative
Agent irrevocable written notice pursuant to a Borrowing Notice (which notice
must be received by the Administrative Agent (i) in the case of Eurocurrency
Loans, prior to 12:00 Noon, New York City time, three Business Days prior to the
requested Borrowing Date (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) or (ii) in the case of ABR
Loans, prior to 12:00 Noon, New York City time, one Business Day prior to the
requested Borrowing Date (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion)), specifying (x) the amount
and Type of the 2018 Delayed Draw Tranche A Term Loan to be borrowed, (y) the
requested Borrowing Date and (z) in the case of Eurocurrency Loans, the
respective amount of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing by the Borrower under the 2018
Delayed Draw Tranche A Term Commitments shall be in an amount (x) of not less
than $100,000,000 or (y) equal to the amount of unused 2018 Delayed Draw Tranche
A Term Commitments remaining at the time of such borrowing. Upon receipt of any
such notice from the Borrower, the Administrative Agent shall promptly notify
each 2018 Delayed Draw Tranche A Term Lender thereof. Each 2018 Delayed Draw
Tranche A Term Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 11:00 A.M., New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account designated in writing by the
Borrower to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by such 2018 Delayed Draw Tranche A Term
Lenders and in like funds as received by the Administrative Agent. If no
election as to the Type of a 2018 Delayed Draw Tranche A Term Loan is specified,
then the requested Loan shall be an ABR Loan. If no Interest Period is specified
with respect to any requested Eurocurrency Loan, the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

5



--------------------------------------------------------------------------------

(e)    Unless the context shall otherwise require, the 2018 Delayed Draw Tranche
A Term Lenders shall constitute “Tranche A Term Lenders”, “Term Lenders”,
“Lenders” and, if applicable, “New Lenders”, and the 2018 Delayed Draw Tranche A
Term Loans shall constitute “Initial Tranche A Term Loans”, “Tranche A Term
Loans”, “Term Loans”, “Loans”, “New Term Loans” and “New Loans”, in each case
for all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. For the avoidance of doubt, the New Refinancing Tranche A Term Loans,
the Exchanged Refinancing Tranche A Term Loans, the 2018 Delayed Draw Tranche A
Term Loans and Commitments in respect thereof shall constitute a single Tranche
and a Single Facility under the Credit Agreement (as amended hereby).

SECTION FOUR – CREDIT AGREEMENT AMENDMENTS. The Credit Agreement is, effective
as of the Sixth Amendment Effective Date (as defined below), hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text or stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double underlined text or double-underlined text) as set forth in the
Credit Agreement attached as Annex A hereto.

SECTION FIVE – CONDITIONS TO EFFECTIVENESS: This Amendment shall become
effective on the date (the “Sixth Amendment Effective Date”) and as of the time
(the “ Sixth Amendment Effective Time”) when each of the following conditions
shall have been satisfied:

(a)    Consents; Counterparts. The Loan Parties, the Required Lenders
(determined as of the Sixth Amendment Effective Date, immediately prior to and
immediately after the Sixth Amendment Effective Time), each New Refinancing
Tranche A Term Lender, each Exchanging Tranche A Term Lender, each Refinancing
Revolving Lender and each 2018 Delayed Draw Tranche A Term Lender shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to the Administrative Agent (or its counsel);

(b)    No Default; Representations and Warranties. No Default or Event of
Default shall exist on the Sixth Amendment Effective Date immediately after
giving effect to this Amendment and the borrowing of the Refinancing Tranche A
Term Loans and 2018 Delayed Draw Tranche A Term Loans, if any, and all of the
representations and warranties of the Loan Parties contained in the Loan
Documents shall be true and correct in all material respects on the Sixth
Amendment Effective Date as if made on and as of such date (unless such
representation or warranty relates to a specific date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such specific date);

(c)    Tranche A Term Loan Borrowing and Prepayment. (i) The Administrative
Agent shall have received from the Borrower a notice of prepayment with respect
to the Existing Tranche A Term Loans (other than the Exchanged Existing Tranche
A Term Loans) (the “Tranche A Term Loan Prepayment”) and a notice of borrowing
with respect to the Refinancing Tranche A Term Loans and (ii) substantially
contemporaneously with the other transactions contemplated hereby, the Borrower
shall have made the Tranche A Term Loan Prepayment and shall have paid all
accrued and unpaid interest on all Existing Tranche A Term Loans and other
amounts required to be paid by it in connection therewith;

 

6



--------------------------------------------------------------------------------

(d)    Revolving Commitment Termination. (i) The Administrative Agent shall have
received from the Borrower a notice of termination with respect to the Existing
Revolving Commitments and, to the extent any Existing Revolving Loans are
outstanding, a notice of prepayment with respect to such Existing Revolving
Loans (the “Revolving Loan Prepayment”) and (ii) if applicable, substantially
contemporaneously with the other transactions contemplated hereby, the Borrower
shall have made the Revolving Loan Prepayment, and shall have paid all accrued
and unpaid interest on all Existing Revolving Loans and other amounts required
to be paid by it in connection therewith;

(e)    Fees. The Borrower shall have paid, or caused to be paid (including, at
the Borrower’s option, by means of offsetting against the proceeds of the Loans
made on the Sixth Amendment Effective Date) to the Administrative Agent all fees
and other amounts due and payable under or in connection with this Amendment,
including, without limitation, the fees payable pursuant to Section 12 hereof
and all fees and other amounts agreed to between the Borrower and the joint lead
arrangers of this Amendment, and, to the extent invoiced in reasonable detail at
least three Business Days prior to the Sixth Amendment Effective Date, all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document;

(f)    Legal Opinions; Certificates. The Administrative Agent shall have
received legal opinions and closing certificates (consistent with those
delivered on the Closing Date pursuant to clauses (f) and (g) of Section 5.1 of
the Credit Agreement, taking into account any changes to such counsel’s form of
opinion on account of developments in opinion practice), together with
appropriate insertions and attachments (including true and complete copies of
resolutions of the board of directors or a duly authorized committee thereof for
each of the Loan Parties approving and authorizing the execution, delivery and
performance of this Amendment, and the performance of the Credit Agreement (as
amended hereby) and a good standing certificate (or the equivalent thereof) for
the Borrower and the other Loan Parties from their respective jurisdictions of
formation); and

(g)    USA PATRIOT Act. The Lenders shall have received from the Borrower and
each of the Loan Parties documentation and other information reasonably
requested by any Lender no less than 5 Business Days prior to the Sixth
Amendment Effective Date that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

SECTION SIX – REPRESENTATIONS AND WARRANTIES; NO DEFAULTS.    In order to induce
the Lenders to enter into this Amendment, each of the Loan Parties represents
and warrants, on the Sixth Amendment Effective Date, to each of the Lenders and
the Administrative Agent that:

(a)    the execution, delivery and performance by such Loan Party of this
Amendment is within such Loan Party’s corporate or other powers, has been
authorized by all

 

7



--------------------------------------------------------------------------------

necessary corporate or other organizational action, except (other than with
respect to the Borrower), to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect, and has been duly
executed and delivered on behalf of the Loan Parties party hereto;

(b)    this Amendment and the Credit Agreement (as amended hereby) each
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)
and the implied covenants of good faith and fair dealing;

(c)    all of the representations and warranties contained in the Credit
Agreement (as amended hereby) and in the other Loan Documents are true and
correct in all material respects on the Sixth Amendment Effective Date as if
made on and as of such date (unless such representation or warranty relates to a
specific date, in which case such representation or warranty were true and
correct in all material respects as of such specific date); and

(d)    no Default or Event of Default exists as of the Sixth Amendment Effective
Date after giving effect to this Amendment and the borrowing of the Loans made
on the Sixth Amendment Effective Date.

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Sixth Amendment Effective Date and the Sixth Amendment
Effective Time. It is understood that such writing may be delivered or furnished
by electronic communication.

SECTION SEVEN – SECURITY. The Loan Parties acknowledge that (a) the Refinancing
Tranche A Term Loans, any Revolving Loans or other extensions of credit made
pursuant to the Refinancing Revolving Commitments, the 2018 Delayed Draw Tranche
A Term Loans constitute (or will constitute when made) Borrower Obligations (as
defined in the Guarantee and Collateral Agreement) and (b) notwithstanding the
effectiveness of this Amendment, (i) the Guarantee and Collateral Agreement
shall continue to be in full force and effect, (ii) the Guarantor Obligations
(as defined in the Guarantee and Collateral Agreement) of each Guarantor are not
impaired or affected and (iii) all guarantees made by the Loan Parties pursuant
to the Guarantee and Collateral Agreement and all Liens granted by the Loan
Parties as security for the Borrower Obligations (including the Refinancing
Tranche A Term Loans, any Revolving Loans or other extensions of credit made
pursuant to the Refinancing Revolving Commitments and the 2018 Delayed Draw
Tranche A Term Loans) and the Guarantor Obligations pursuant to the Guarantee
and Collateral Agreement continue in full force and effect; and, further,
confirm and ratify their respective obligations under each of the Loan Documents
executed by the Loan Parties, as amended hereby.

SECTION EIGHT – WAIVER. Notwithstanding anything contained in Sections 2.25,
10.01(c) and 10.01(d) of the Credit Agreement to the contrary, the parties
hereto hereby

 

8



--------------------------------------------------------------------------------

waive any notice requirement with respect to the 2018 Delayed Draw Tranche A
Term Loans, the Refinancing Tranche A Term Loans, Refinancing Revolving
Commitments and the issuance of Loans with respect thereto.

SECTION NINE – SEVERABILITY.    Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION TEN – CONTINUING EFFECT; NO OTHER WAIVERS OR AMENDMENTS. Except as
expressly set forth herein, this Amendment shall not (a) constitute a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Credit Agreement (other than with respect to
the Existing Revolving Loans and the Existing Revolving Commitments and the
Existing Tranche A Term Loans) or instruments guaranteeing or securing the same,
which shall remain in full force and effect, except as modified hereby or (b) by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Loan Parties under the Credit Agreement (as amended hereby) the Guarantee and
Collateral Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement (as amended hereby) the
Guarantee and Collateral Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement (as amended hereby) the Guarantee and Collateral Agreement or any
other Loan Document in similar or different circumstances. After the Sixth
Amendment Effective Date, any reference in any Loan Document to the Credit
Agreement shall mean the Credit Agreement (as amended hereby). This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement (as
amended hereby) and the other Loan Documents.

SECTION ELEVEN – COUNTERPARTS.    This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic (i.e. “pdf”) transmission shall be effective as delivery
of a manually executed counterpart hereof.

SECTION TWELVE – PAYMENT OF FEES AND EXPENSES.    The Borrower agrees (a) to pay
to each Refinancing Revolving Lender, New Refinancing Tranche A Term Lender,
Exchanging Tranche A Term Lender and 2018 Delayed Draw Tranche A Term Lender the
fees agreed among the Borrower, the joint lead arrangers of the Amendment and
such Lender and (b) to pay or reimburse the Administrative Agent for all of its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment including, without limitation, the reasonable
fees and disbursements and other charges of Cravath, Swaine & Moore LLP, counsel
to the Administrative Agent.

 

9



--------------------------------------------------------------------------------

SECTION THIRTEEN – GOVERNING LAW.    THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. The provisions of Sections 10.12
and 10.17 of the Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis.

SECTION FOURTEEN – TAX MATTERS. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Sixth Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BOOZ ALLEN HAMILTON INC. By:  

/s/ Lloyd W. Howell, Jr.

  Name: Lloyd W. Howell, Jr.  

Title:  Executive Vice President, Chief Financial Officer and Treasurer

BOOZ ALLEN HAMILTON INVESTOR CORPORATION By:  

/s/ Lloyd W. Howell, Jr.

  Name: Lloyd W. Howell, Jr.  

Title:  Executive Vice President, Chief Financial Officer and Treasurer

BOOZ ALLEN HAMILTON ENGINEERING HOLDING CO., LLC By:  

/s/ Laura S. Adams

  Name: Laura S. Adams  

Title:  Treasurer

BOOZ ALLEN HAMILTON ENGINEERING SERVICES, LLC By:  

/s/ Laura S. Adams

  Name: Laura S. Adams  

Title:  Treasurer

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

SDI TECHNOLOGY CORPORATION By:  

/s/ Laura S. Adams

  Name: Laura S. Adams  

Title:  Treasurer

EGOV HOLDINGS, INC. By:  

/s/ Laura S. Adams

  Name: Laura S. Adams  

Title:  Treasurer

AQUILENT, INC. By:  

/s/ Laura S. Adams

  Name: Laura S. Adams  

Title:  Treasurer

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Kyle D. Harding

  Name: Kyle D. Harding  

Title:  Assistant Vice President

 

[Sixth Amendment to Credit Agreement - Booz Allen Hamilton Inc.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing Lender, Refinancing Revolving Lender,
Refinancing Tranche A Term Lender and 2018 Delayed Draw Tranche A Term Lender
By:  

/s/ Molly Daniello

  Name: Molly Daniello  

Title:  Vice Presdient

 

[Sixth Amendment to Credit Agreement - Booz Allen Hamilton Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  A. ☑ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  B. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  C. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  D. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: American Savings Bank F.S.B.

 

   by   

/s/ Cyd Miyashiro

         Name: Cyd Miyashiro          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  A. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  B. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  C. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  D. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: BANCO DE SABADELL, S.A., MIAMI BRANCH

 

   by   

/s/ Ignacio Alcaraz

         Name: Ignacio Alcaraz          Title: Head of Structured Finance
Americas       For any institution requiring a second signature line:       by
  

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  A. ☑ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  B. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  C. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  D. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Bank of America, N.A.

 

   by   

/s/ Molly Daniello

         Name: Molly Daniello          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  A. ☑ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  B. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  C. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  D. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Capital One National Association

 

   by   

/s/ Joseph C. Costa

         Name: Joseph C. Costa          Title: Senior Vice President       For
any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  A. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  B. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  C. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  D. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment and subject to satisfactory
review of Schedule III by Cathay Bank.

II. Signature:

Name of Institution: CATHAY BANK

 

   by   

/s/ Nancy A. Moore

         Name: Nancy A. Moore          Title: Senior Vice President       For
any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  A. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  B. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  C. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  D. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Central Pacific Bank

 

   by   

/s/ Carl Morita

         Name: Carl Morita          Title: Vice President       For any
institution requiring a second signature line:       by   

/s/ Lisa L. H. Nillos

         Name: Lisa L. H. Nillos          Title: Senior Vice President   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  A. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  B. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  C. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  D. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

 

   by   

/s/ Wan-Chin Chang

         Name: Wan-Chin Chang          Title: V.P. & General Manager       For
any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  A. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  B. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  C. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  D. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: CITY NATIONAL BANK OF FLORIDA

 

   by   

/s/ Tyler P. Kurau

         Name: Tyler P. Kurau          Title: Senior Vice President       For
any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  E. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  F. ☐ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  G. ☒ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  H. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Compass Bank

 

   by   

/s/ Crissola M. Kennedy

         Name: Crissola M. Kennedy          Title: Senior Vice President   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  E. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  F. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  G. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  H. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Credit Industriel et Commercial, New York Branch

 

   by   

/s/ Clifford Abramsky

         Name: Clifford Abramsky          Title: Managing Director       For any
institution requiring a second signature line:       by   

/s/ Garry Weiss

         Name: Garry Weiss          Title: Managing Director   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  E. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  F. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  G. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  H. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: CTBC Bank Co., Ltd., New York Branch

 

   by   

/s/ Ralph Wu

         Name: Ralph Wu          Title: SVP & General Manager   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  E. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  F. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  G. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  H. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Fifth Third Bank

 

   by   

/s/ Will Batchelor

         Name: Will Batchelor          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  E. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  F. ☐ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  G. ⬛ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  H. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: First Commercial Bank, Ltd., a Republic of China Bank
acting through its Los Angeles Branch

 

   by   

/s/ Yuan-Gan Ju

         Name: Yuan-Gan Ju          Title: SVP & General Manager       For any
institution requiring a second signature line:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  E. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  F. ☐ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  G. ☒ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  H. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: FIRST COMMONWEALTH BANK

 

   by   

Mark A. Woleslagle

         Name: Mark A. Woleslagle          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  E. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  F. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  G. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  H. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: FIRST MIDWEST BANK

 

   by   

/s/ Michael Trunck

         Name: Michael Trunck          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  E. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  F. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  G. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  H. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: First Tennessee Bank National Association

 

   by   

/s/ Russel Nenon

         Name: Russell Nenon          Title: Vice-President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  I. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  J. ☐ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  K. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  L. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: GOLDMAN SACHS BANK USA

 

   by   

/s/ Ryan Durkin

         Name: Ryan Durkin          Title: Authorized Signatory       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  I. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  J. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  K. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  L. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Hua Nan commercial Bank, Ltd., New York Agency

 

   by   

/s/ I-Chin Fang

         Name: I-Chin Fang          Title: Vice President & General Manager   
   For any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  I. ☑ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  J. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  K. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  L. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Industrial and Commercial Bank of China Ltd., New York
Branch

 

   by   

/s/ Tony Huang

         Name: Tony Huang          Title: Director       For any institution
requiring a second signature line:       by   

/s/ Dati Liu

         Name: Dati Liu          Title: Director   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  I. ☑ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  J. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  K. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  L. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: JPMORGAN CHASE BANK, N.A.

 

   by   

/s/ Anthony Galea

         Name: Anthony Galea          Title: Executive Director       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  I. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  J. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  K. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  L. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Land Bank of Taiwan, Los Angeles Branch

 

   by   

/s/ Kuang Wei Chang

         Name: Kuang Wei Chang          Title: VP & General Manager       For
any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  I. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  J. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  K. ☑ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  L. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Manufacturers and Traders Trust Company

 

   by   

/s/ William L. Frazier, Jr.

         Name: William L. Frazier Jr.          Title: Vice President       For
any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  I. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  J. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  K. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  L. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Mega International Commercial Bank Co., Ltd., Chicago
Branch

 

   by   

/s/ Hung-Hui Chen

         Name: Hung-Hui Chen          Title: Senior Vice President & General
Manager       For any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  I. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  J. ☐ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  K. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  L. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: MidFirst Bank

 

   by   

/s/ Tim Daniels

         Name: Tim Daniels          Title: Managing Director       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  M. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  N. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  O. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  P. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: MUFG Bank, Ltd., f/k/a The Bank of Tokyo Mitsubishi UFJ,
Ltd.

 

   by   

/s/ George Stoecklein

         Name: George Stoecklein          Title: Managing Director       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  M. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  N. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  O. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  P. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: People’s United Bank, N.A.

 

   by   

/s/ Jennie D. McElhone

         Name: Jennie D. McElhone          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  M. ☑ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  N. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  O. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  P. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: PCN BANK, NATIONAL ASSOCIATION

 

   by   

/s/ Eric H. Williams

         Name: Eric H. Williams          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  M. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  N. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  O. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  P. ☐ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: RAYMOND JAMES BANK, N.A.

 

   by   

/s/ Kathy Bennett

         Name: Kathy Bennett          Title: SVP       For any institution
requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  M. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  N. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  O. ☑ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  P. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: STATE BANK OF INDIA, LOS ANGELES AGENCY    

 

   by   

/s/ Manoranjan Panda

         Name: Manoranjan Panda          Title: VP and Head (CMC)       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  M. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  N. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  O. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  P. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Stifel Bank & Trust

 

   by   

/s/ Daniel P. McDonald

         Name: Daniel P. McDonald          Title: Assistant Vice President      
For any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  M. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  N. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  O. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  P. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Sumitomo Mitsui Banking Corporation

 

   by   

/s/ Katsuyuki Kubo

         Name: Katsuyuki Kubo          Title: Managing Director       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  M. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  N. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  O. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  P. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: SunTrust Bank

 

   by   

/s/ Julie Lindberg

         Name: Julie Lindberg          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  Q. ☑ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  R. ☑ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  S. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  T. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Synovus Bank

 

   by   

/s/ Chandra Cockrell

         Name: Chandra Cockrell          Title: Corporate Banker       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  Q. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  R. ☐ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  S. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  T. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Taiwan Business Bank, Ltd., New York Branch

 

   by   

/s/ Sandy Chen

         Name: Sandy Chen          Title: General Manager       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  Q. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  R. ☐ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  S. ☑ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  T. ☑ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Taiwan Cooperative Bank, Los Angeles Branch

 

   by   

/s/ Tao-Lun Lin

         Name: Tao-Lun Lin          Title: Vice President & General Manager   
   For any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  Q. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  R. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  S. ☒ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  T. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: TD BANK, N.A.

 

   by   

/s/ Mark Hogan

         Name: Mark Hogan          Title: Senior Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  Q. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  R. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  S. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  T. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: THE HUNTINGTON NATIONAL BANK

 

   by   

/s/ Phil Andresen

         Name: Phil Andresen          Title: Assistant Vice President       For
any institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  Q. ☐ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  R. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  S. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  T. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: TRUSTMARK NATIONAL BANK

 

   by   

/s/ Robert Whartenby

         Name: Robert Whartenby          Title: First VP       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  Q. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  R. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  S. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  T. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: U.S. Bank National Association

 

   by   

/s/ Richard J. Ameny Jr.

         Name: Richard J. Ameny Jr.          Title: Vice President       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

I. Election (Check Any That Apply):

 

  Q. ☒ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REFINANCING REVOLVING LENDERS ONLY):

By checking this box, the undersigned Refinancing Revolving Lender hereby
consents to the Amendment and agrees to provide Refinancing Revolving
Commitments in an aggregate amount equal to the amount set forth opposite such
Refinancing Revolving Lender’s name on Schedule I to the Amendment.

 

  R. ☒ CONSENT AND CASHLESS SETTLEMENT OPTION (EXCHANGING TRANCHE A TERM LENDERS
ONLY):

By checking this box, the undersigned Exchanging Tranche A Term Lender hereby
consents to the Amendment and agrees to exchange (on a cashless basis) 100% of
the outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Exchanging Tranche A Term Lender by the
Administrative Agent) for Exchanged Refinancing Tranche A Term Loans in an equal
principal amount.

 

  S. ☐ NEW REFINANCING TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned New Refinancing Tranche A Term Lender
hereby agrees to provide New Refinancing Tranche A Term Loans in an aggregate
amount equal to the amount set forth opposite such New Refinancing Tranche A
Term Lender’s name on Schedule II to the Amendment, subject to the terms and
conditions set forth in the Amendment.

 

  T. ☒ 2018 DELAYED DRAW TRANCHE A TERM LENDERS ONLY:

By checking this box, the undersigned 2018 Delayed Draw Tranche A Term Lender
hereby agrees to increase its outstanding Initial Tranche A Term Loans or become
a lender of Initial Tranche A Term Loans, as applicable, by issuing new term
loans in an aggregate principle amount set forth opposite such 2018 Delayed Draw
Tranche A Term Lender’s name on Schedule III to the Amendment during the 2018
Delayed Draw Tranche A Term Loan Availability Period, in each case subject to
the terms and conditions set forth in the Amendment.

II. Signature:

Name of Institution: Wells Fargo Bank, National Association

 

   by   

/s/ Mark Felker

         Name: Mark Felker          Title: Managing Director       For any
institution requiring a second signature line:       by   

 

         Name:          Title:   

 

[Signature Page to Sixth Amendment to Credit Agreement - Booz Allen Hamilton
Inc.]



--------------------------------------------------------------------------------

Annex A

CREDIT AGREEMENT AMENDMENTS

 

Sixth Amendment to Credit Agreement - Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

SCHEDULE I

Refinancing Revolving Commitments

 

Refinancing Revolving Lenders

   Refinancing Revolving Commitments  

Bank of America, N.A.

   $ 48,527,540.82  

Fifth Third Bank

   $ 45,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 45,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 45,000,000.00  

Goldman Sachs Bank USA

   $ 40,000,000.00  

MUFG Bank, Ltd.

   $ 35,000,000.00  

PNC Bank, National Association

   $ 35,000,000.00  

SunTrust Bank

   $ 35,000,000.00  

Wells Fargo Bank, National Association

   $ 35,000,000.00  

TD Bank, N.A.

   $ 35,000,000.00  

Capital One National Association

   $ 24,322,500.00  

Industrial and Commercial Bank of China Ltd., New York Branch

   $ 24,322,500.00  

U.S. Bank National Association

   $ 21,079,500.00  

Compass Bank d/b/a BBVA Compass

   $ 11,000,000.00  

Synovus Bank

   $ 4,904,693.88  

Stifel Bank & Trust

   $ 4,081,632.65  

American Savings Bank F.S.B.

   $ 4,081,632.65  

First Commonwealth Bank

   $ 4,000,000.00  

Banco de Sabadell, S.A., Miami Branch

   $ 3,680,000.00  

TOTAL

   $ 500,000,000.00  

 

Sixth Amendment to Credit Agreement - Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

SCHEDULE II

New Refinancing Tranche A Term Loans

 

New Refinancing Tranche A Term Lender

   New Refinancing Tranche A Term Loan Amount  

Bank of America, N.A.

   $ 92,818,550.48  

Fifth Third Bank

   $ 77,500,000.00

JPMorgan Chase Bank, N.A.

   $ 77,500,000.00  

Sumitomo Mitsui Banking Corporation

   $ 77,500,000.00  

MUFG Bank, Ltd.

   $ 65,000,000.00  

PNC Bank, National Association

   $ 65,000,000.00  

SunTrust Bank

   $ 65,000,000.00  

Wells Fargo Bank, National Association

   $ 65,000,000.00  

TD Bank, N.A.

   $ 65,000,000.00  

Capital One National Association

   $ 46,243,218.75  

Industrial and Commercial Bank of China Ltd., New York Branch

   $ 46,243,218.75  

U.S. Bank National Association

   $ 40,077,456.25  

People’s United Bank, N.A.

   $ 29,200,000.00  

State Bank of India, Los Angeles Agency

   $ 27,000,000.00  

Compass Bank d/b/a BBVA Compass

   $ 24,780,509.56  

Trustmark National Bank

   $ 22,000,000.00  

Synovus Bank

   $ 21,986,966.72  

Manufacturers and Traders Trust Company

   $ 20,987,500.00  

Land Bank of Taiwan, Los Angeles Branch

   $ 18,250,000.00  

The Huntington National Bank

   $ 16,387,522.32  

City National Bank of Florida

   $ 14,714,062.50  

Crédit Industriel et Commercial, New York Branch

   $ 13,687,500.00  

Raymond James Bank, N.A.

   $ 13,687,500.00  

Hua Nan Commercial Bank., Ltd., New York Agency

   $ 13,143,652.98  

Banco de Sabadell, S.A., Miami Branch

   $ 10,329,500.00  

 

Sixth Amendment to Credit Agreement - Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

New Refinancing Tranche A Term Lender

   New Refinancing Tranche A Term Loan Amount  

Stifel Bank & Trust

   $ 7,847,500.00  

First Tennessee Bank National Association

   $ 7,300,000.00  

First Commonwealth Bank

   $ 7,000,000.00  

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

   $ 6,843,750.00  

Mega International Commercial Bank Co., Ltd., Chicago Branch

   $ 5,475,000.00  

American Savings Bank F.S.B.

   $ 4,312,139.78  

First Midwest Bank

   $ 4,284,009.74  

Cathay Bank

   $ 4,106,250.00  

CTBC Bank Co., Ltd, New York Branch

   $ 1,825,000.00  

Central Pacific Bank

   $ 1,457,148.42  

TOTAL

   $ 1,079,487,956.25  

 

Sixth Amendment to Credit Agreement - Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

SCHEDULE III

2018 Delayed Draw Tranche A Term Loans

 

2018 Delayed Draw Tranche A Term Lenders

   2018 Delayed Draw Tranche A Term
Commitments  

Capital One National Association

   $ 29,434,281.25  

Fifth Third Bank

   $ 25,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 25,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 25,000,000.00  

Bank of America, N.A.

   $ 23,653,908.70  

MUFG Bank, Ltd.

   $ 20,000,000.00  

PNC Bank, National Association

   $ 20,000,000.00  

SunTrust Bank

   $ 20,000,000.00  

Wells Fargo Bank, National Association

   $ 20,000,000.00  

TD Bank, N.A.

   $ 20,000,000.00  

The Huntington National Bank

   $ 18,612,477.68  

State Bank of India, Los Angeles Agency

   $ 15,000,000.00  

U.S. Bank National Association

   $ 13,843,043.75  

Taiwan Cooperative Bank, Los Angeles Branch

   $ 12,500,000.00  

Manufacturers and Traders Trust Company

   $ 12,012,500.00  

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

   $ 10,656,250.00  

First Tennessee Bank National Association

   $ 10,200,000.00  

First Commercial Bank, Ltd., a Republic of China Bank acting through its Los
Angeles Branch

   $ 10,000,000.00  

Mega International Commercial Bank Co., Ltd., Chicago Branch

   $ 7,525,000.00  

MidFirst Bank

   $ 7,500,000.00  

Synovus Bank

   $ 7,333,463.55  

People’s United Bank, N.A.

   $ 6,800,000.00  

 

Sixth Amendment to Credit Agreement - Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

2018 Delayed Draw Tranche A Term Lenders

   2018 Delayed Draw Tranche A Term
Commitments  

Land Bank of Taiwan, Los Angeles Branch

   $ 6,750,000.00  

Crédit Industriel et Commercial, New York Branch

   $ 6,312,500.00  

Trustmark National Bank

   $ 5,000,000.00  

Taiwan Business Bank, Ltd., New York Branch

   $ 5,000,000.00  

Hua Nan Commercial Bank., Ltd., New York Agency

   $ 4,356,347.02  

Compass Bank d/b/a BBVA Compass

   $ 4,219,490.44  

Cathay Bank

   $ 3,393,750.00  

Stifel Bank & Trust

   $ 3,290,760.04  

American Savings Bank F.S.B.

   $ 1,606,227.57  

TOTAL

   $ 400,000,000.00  

 

Sixth Amendment to Credit Agreement - Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX A

(REFLECTS FIRST AMENDMENT DATED AS OF AUGUST 16, 2013, SECOND AMENDMENT DATED AS
OF MAY 7, 2014, THIRD AMENDMENT DATED AS OF JULY 13, 2016, FOURTH AMENDMENT
DATED AS OF FEBRUARY 6, 2017 AND, FIFTH AMENDMENT DATED AS OF MARCH 7, 2018 AND
SIXTH AMENDMENT DATED AS OF JULY 23, 2018)

 

 

 

$2,250,000,000

CREDIT AGREEMENT

among

BOOZ ALLEN HAMILTON INC.

as the Borrower,

The Several Lenders from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and Issuing Lender,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC.,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.

and

SUMITOMO MITSUI BANKING CORPORATION

as Joint Bookrunners,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent

and

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

HSBC SECURITIES (USA) INC.,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUMITOMO MITSUI BANKING CORPORATION

and

THE BANK OF TOKYO-MITSUBISHI UFJ LTD (NEW YORK),

as Co-Documentation Agents

Dated as of July 31, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINITIONS

     1  

1.1

  

Defined Terms

     1  

1.2

  

Other Definitional Provisions

     4344  

1.3

  

Pro Forma Calculations

     4445  

1.4

  

Exchange Rates; Currency Equivalents

     4647  

1.5

  

Letter of Credit Amounts

     4648  

1.6

  

Eurocurrency Base Rate Discontinuation

     48  

SECTION 2.

  

AMOUNT AND TERMS OF COMMITMENTS

     4749  

2.1

  

Term Commitments

     4749  

2.2

  

Procedure for Initial Term Loan Borrowing

     4749  

2.3

  

Repayment of Term Loans

     4749  

2.4

  

Revolving Commitments

     4850  

2.5

  

Procedure for Revolving Loan Borrowing

     4850  

2.6

  

[Reserved]

     4851  

2.7

  

Defaulting Lenders

     4851  

2.8

  

Repayment of Loans

     4952  

2.9

  

Commitment Fees, etc

     5053  

2.10

  

Termination or Reduction of Revolving Commitments

     5053  

2.11

  

Optional Prepayments

     5154  

2.12

  

Mandatory Prepayments

     5255  

2.13

  

Conversion and Continuation Options

     5457  

2.14

  

Minimum Amounts and Maximum Number of Eurocurrency Tranches

     5558  

2.15

  

Interest Rates and Payment Dates

     5558  

2.16

  

Computation of Interest and Fees

     5658  

2.17

  

Inability to Determine Interest Rate

     5659  

2.18

  

Pro Rata Treatment and Payments

     5659  

2.19

  

Requirements of Law

     5861  

2.20

  

Taxes.

     6062  

2.21

  

Indemnity

     6265  

2.22

  

Illegality

     6365  

2.23

  

Change of Lending Office

     6366  

2.24

  

Replacement of Lenders

     6366  

2.25

  

Incremental Loans

     6467  

2.26

  

Extension of Term Loans and Revolving Commitments

     6769  

2.27

  

Permitted Debt Exchanges

     7073  

SECTION 3.

  

LETTERS OF CREDIT

     7174  

3.1

  

L/C Commitment

     7174  

3.2

  

Procedure for Issuance of Letter of Credit

     7174  

3.3

  

Fees and Other Charges

     7275  

3.4

  

L/C Participations

     7375  

3.5

  

Reimbursement Obligation of the Borrower

     7477  

 

i



--------------------------------------------------------------------------------

3.6

  

Obligations Absolute

     7577  

3.7

  

Letter of Credit Payments

     7578  

3.8

  

Applications

     7578  

3.9

  

Applicability of ISP and UCP

     7578  

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     7578  

4.1

  

Financial Condition

     7678  

4.2

  

No Change

     7679  

4.3

  

Existence; Compliance with Law

     7679  

4.4

  

Corporate Power; Authorization; Enforceable Obligations

     7679  

4.5

  

No Legal Bar

     7780  

4.6

  

No Material Litigation

     7780  

4.7

  

No Default

     7780  

4.8

  

Ownership of Property; Liens

     7780  

4.9

  

Intellectual Property

     7780  

4.10

  

Taxes

     7881  

4.11

  

Federal Regulations

     7881  

4.12

  

ERISA

     7881  

4.13

  

Investment Company Act

     7981  

4.14

  

Subsidiaries

     7982  

4.15

  

Environmental Matters

     7982  

4.16

  

Accuracy of Information, etc

     7982  

4.17

  

Security Documents

     7982  

4.18

  

Solvency

     8083  

4.19

  

Anti-Terrorism

     8083  

SECTION 5.

  

CONDITIONS PRECEDENT

     8083  

5.1

  

Conditions to Initial Extension of Credit

     8083  

5.2

  

Conditions to Each Revolving Loan Extension of Credit After Closing Date

     8285  

5.3

  

Conditions to Each Extension of Credit Under the 2018 Delayed Draw Tranche A
Term Commitments After the Sixth Amendment Effective Date

     85  

SECTION 6.

  

AFFIRMATIVE COVENANTS

     8286  

6.1

  

Financial Statements

     8286  

6.2

  

Certificates; Other Information

     8387  

6.3

  

Payment of Taxes

     8588  

6.4

  

Conduct of Business and Maintenance of Existence, etc.; Compliance

     8588  

6.5

  

Maintenance of Property; Insurance

     8589  

6.6

  

Inspection of Property; Books and Records; Discussions

     8689  

6.7

  

Notices

     8690  

6.8

  

Additional Collateral, etc

     8690  

6.9

  

Use of Proceeds

     8993  

6.10

  

Post Closing

     8993  

6.11

  

Changes in Jurisdictions of Organization; Name

     8993  

 

ii



--------------------------------------------------------------------------------

SECTION 7.

  

NEGATIVE COVENANTS

     9093  

7.1

  

Financial Covenants

     9093  

7.2

  

Indebtedness

     9094  

7.3

  

Liens

     9498  

7.4

  

Fundamental Changes

     97101  

7.5

  

Dispositions of Property

     98101  

7.6

  

Restricted Payments

     100103  

7.7

  

Investments

     103106  

7.8

  

[RESERVED]

     106109  

7.9

  

Transactions with Affiliates

     106109  

7.10

  

Sales and Leasebacks[RESERVED]

     106110  

7.11

  

Changes in Fiscal Periods

     106110  

7.12

  

Negative Pledge Clauses

     107110  

7.13

  

Clauses Restricting Subsidiary Distributions

     108111  

7.14

  

Lines of Business

     109112  

7.15

  

Limitation on Hedge Agreements

     109112  

SECTION 8.

  

EVENTS OF DEFAULT

     109112  

8.1

  

Events of Default

     109112  

SECTION 9.

  

THE AGENTS

     112115  

9.1

  

Appointment

     112115  

9.2

  

Delegation of Duties

     112116  

9.3

  

Exculpatory Provisions

     113116  

9.4

  

Reliance by the Agents

     113116  

9.5

  

Notice of Default

     113117  

9.6

  

Non-Reliance on Agents and Other Lenders

     114117  

9.7

  

Indemnification

     114117  

9.8

  

Agent in Its Individual Capacity

     114118  

9.9

  

Successor Agents

     115118  

9.10

  

Authorization to Release Liens and Guarantees

     115119  

9.11

  

Agents May File Proofs of Claim

     115119  

9.12

  

Specified Hedge Agreements, Specified Foreign Currency L/C Agreements and Cash
Management Obligations

     116119  

9.13

  

Joint Bookrunners and Co-Documentation Agents

     116120  

9.14

  

Certain ERISA Matters

     120  

SECTION 10.

  

MISCELLANEOUS

     117121  

10.1

  

Amendments and Waivers

     117121  

10.2

  

Notices; Electronic Communications

     119123  

10.3

  

No Waiver; Cumulative Remedies

     122126  

10.4

  

Survival of Representations and Warranties

     122126  

10.5

  

Payment of Expenses; Indemnification

     122126  

10.6

  

Successors and Assigns; Participations and Assignments

     123128  

10.7

  

Adjustments; Set off

     127131  

10.8

  

Counterparts

     128132  

 

iii



--------------------------------------------------------------------------------

10.9

  

Severability

     128132  

10.10

  

Integration

     128132  

10.11

  

GOVERNING LAW

     128132  

10.12

  

Submission to Jurisdiction; Waivers

     128132  

10.13

  

Acknowledgments

     129133  

10.14

  

Confidentiality

     130134  

10.15

  

Release of Collateral and Guarantee Obligations; Subordination of Liens

     131135  

10.16

  

Accounting Changes

     132136  

10.17

  

WAIVERS OF JURY TRIAL

     132136  

10.18

  

USA PATRIOT ACT

     132136  

10.19

  

Effect of Certain Inaccuracies

     132137  

10.20

  

Interest Rate Limitation

     133137  

10.21

  

Payments Set Aside

     133137  

10.22

  

Electronic Execution of Assignments and Certain Other Documents

     133137  

10.23

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     134138  

 

 

SCHEDULES:

1.1A   

Excluded Subsidiaries

1.1B  

Specified Foreign Currency L/C Agreements

1.1C  

Specified Hedge Agreements

1.1D  

Existing Letters of Credit

2.1  

Commitments

4.3  

Existence; Compliance with Law

4.4  

Consents, Authorizations, Filings and Notices

4.6  

Litigation

4.8A  

Excepted Property

4.8B  

Owned Real Property

4.14  

Subsidiaries

4.17  

UCC Filing Jurisdictions

6.10  

Post Closing

7.2(d)  

Existing Indebtedness

7.3(f)  

Existing Liens

7.7  

Existing Investments

7.12  

Existing Negative Pledge Clauses

 

EXHIBITS:

A  

Form of Guarantee and Collateral Agreement

B  

Form of Compliance Certificate

C  

Form of Closing Certificate

D  

Form of Assignment and Assumption

E  

Form of Intercreditor Agreement

F  

Form of Exemption Certificate

G  

Form of Solvency Certificate

H  

Form of Joinder Agreement

I  

Form of Prepayment Option Notice

 

iv



--------------------------------------------------------------------------------

J-1       

Form of Tranche A Term Loan Note

J-2   

Form of Tranche B Term Loan Note

J-3   

Form of Revolving Note

K   

Form of Consolidating Schedule

L-1   

Form of Increase Supplement

L-2   

Form of Lender Joinder Agreement

M   

Form of Borrowing Notice

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 31, 2012, among BOOZ ALLEN HAMILTON INC., a
Delaware corporation (the “Company” or the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and Issuing Lender, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and CREDIT SUISSE SECURITIES (USA) LLC, as joint lead arrangers,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE SECURITIES
(USA) LLC, BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., HSBC SECURITIES
(USA) INC., J.P. MORGAN SECURITIES LLC, MORGAN STANLEY SENIOR FUNDING, INC. and
SUMITOMO MITSUI BANKING CORPORATION, as joint bookrunners, CREDIT SUISSE
SECURITIES (USA) LLC, as syndication agent and BARCLAYS BANK PLC, CITIGROUP
GLOBAL MARKETS INC., HSBC SECURITIES (USA) INC., J.P. MORGAN SECURITIES LLC,
MORGAN STANLEY SENIOR FUNDING, INC., SUMITOMO MITSUI BANKING CORPORATION and THE
BANK OF TOKYO-MITSUBISHI UFJ LTD (NEW YORK), as co-documentation agents.

The parties hereto hereby agree as follows:

SECTION 1.    DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2008 Transaction Documents”: the Merger Documents and the “Loan Documents” (as
defined in the Existing Credit Agreement).

“2008 Transactions”: the “2008 Transactions” (as defined in the Existing Credit
Agreement).

“2012 Transactions”: (a) the transactions to occur pursuant to this Agreement
and the other Loan Documents, including the making of the Revolving Commitments
and the borrowing of the Initial Term Loans, (b) the Refinancing and (c) the
Dividend.

“2014 Supplemental Term Loans”: has the meaning assigned to such term in the
Second Amendment.

“2016 Supplemental Tranche A Term Loans”: has the meaning assigned to such term
in the Third Amendment.

“2016 Transactions”: the transactions to occur pursuant to the Third Amendment.

“2018 Delayed Draw Tranche A Commitment Percentage”: as to any 2018 Delayed Draw
Tranche A Term Lender at any time, in respect of 2018 Delayed Draw Tranche A
Term Commitments, the percentage which such Lender’s unused 2018 Delayed Draw
Tranche A Term Commitments (if any) then outstanding constitute of the aggregate
unused Delayed Draw Tranche A Term Commitments (if any) of all 2018 Delayed Draw
Tranche A Term Lenders then outstanding.

“2018 Delayed Draw Tranche A Term Commitments”: as to any 2018 Delayed Draw
Tranche A Term Lender, the obligations of such 2018 Delayed Draw Tranche A Term
Lender to make 2018 Delayed Draw Tranche A Term Loans to the Borrower in an
aggregate principal amount not to exceed the amount set forth opposite such 2018
Delayed Draw Tranche A Term Lender’s name on Schedule III to the Sixth
Amendment, as the same may be changed from time to time pursuant to the

 

1



--------------------------------------------------------------------------------

terms hereof (including, without limitation, pursuant to the terms of the Sixth
Amendment). The aggregate principal amount of the 2018 Delayed Draw Tranche A
Term Commitments as of the Sixth Amendment Effective Date is $400,000,000.
Unless the context shall otherwise require, the 2018 Delayed Draw Tranche A Term
Commitments shall constitute “Supplemental Term Loan Commitments”, “New Loan
Commitments” and “Commitments” for all purposes of this Agreement.

“2018 Delayed Draw Tranche A Term Lender”: as defined in the Sixth Amendment.

“2018 Delayed Draw Tranche A Term Loans”: as defined in the Sixth Amendment.

“2018 Delayed Draw Tranche A Term Loan Availability Period”: the period from and
including the Sixth Amendment Effective Date to and including April 23, 2019 or
such earlier date as the 2018 Delayed Draw Tranche A Term Commitments shall be
terminated by the Borrower or be reduced to $0.

“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1⁄2 of 1% and (c) the Eurocurrency Rate for a three-month interest
period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the rate appearing on
the Screen two Business Days prior to such day at approximately 11 A.M., London
time, as the Eurocurrency Rate for deposits denominated with a three month
interest-period; provided, further that if such rate shall be less than zero,
such rate shall be deemed to be zero. For purposes hereof: “Prime Rate” means
the prime commercial lending rate of the Administrative Agent as established
from time to time in its principal U.S. office, as in effect from time to time.
Any change in the ABR due to a change in the Eurocurrency Rate, the Prime Rate
or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Eurocurrency Rate, the Prime
Rate or the Federal Funds Effective Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accounting Changes”: as defined in Section 10.16.

“Acquisition”: as defined in the definition of “Permitted Acquisition.”

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by the Collateral on a junior basis,
(y) unsecured or (z) in the case of customary bridge financings or debt
securities, secured by the Collateral on a pari passu basis), including
customary bridge financings, in each case issued or incurred by the Borrower or
a Guarantor, the terms of which Indebtedness do not provide for a maturity date
or weighted average life to maturity earlier than the Latest Maturity Date or
shorter than the weighted average life to maturity of the Latest Maturing
Tranche A Term Loans (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Latest Maturity Date or the weighted average life to maturity of the Latest
Maturing Tranche A Term Loans, as applicable); provided that (a) such
Indebtedness shall not be secured by any Lien on any asset of any Loan Party
that does not also secure the Obligations, or be guaranteed by any Person other
than the Guarantors, and (b) if secured by Collateral, such Indebtedness (and
all related Obligations) shall be subject to the terms of an Intercreditor
Agreement or an Other Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

“Administrative Agent”: Bank of America, N.A., as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors and permitted assigns in such capacity in accordance with
Section 9.9.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, in either case whether by contract or otherwise.

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent, and solely for purposes of Sections 10.13 and 10.14, the
Lead Arrangers, Joint Bookrunners, Syndication Agent and Co-Documentation
Agents.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and unused Commitments in respect thereof, if
any, then in effect and (ii) the aggregate amount of such Lender’s Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

“Agreed Purposes”: as defined in Section 10.14.

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

“Annual Operating Budget”: as defined in Section 6.2(c).

“Applicable Margin” or “Applicable Commitment Fee Rate”: for any day, with
respect to (i) the Loans under the Revolving Facility and the Tranche A Term
Loan Facility, and the commitment fee payable hereunder, the applicable rate per
annum determined pursuant to the Pricing Grid and (ii) the Loans under the
Tranche B Term Loan Facility, in the case of the Applicable Margin, 1.00% with
respect to Initial Tranche B Term Loans that are ABR Loans and 2.00% with
respect to Initial Tranche B Term Loans that are Eurocurrency Loans; provided
that from the ThirdSixth Amendment Effective Date until the delivery of
financial statements pursuant to Section 6.1 with respect to the first full
fiscal quarter ending after the ThirdSixth Amendment Effective Date (a) the
Applicable Margin shall be 1.000.50% with respect to Initial Tranche A Term
Loans and Revolving Loans that are ABR Loans and 2.001.50% with respect to
Initial Tranche A Term Loans and Revolving Loans that are Eurocurrency Loans and
(b) the Applicable Commitment Fee Rate shall be 0.400.25%, and, thereafter, the
Applicable Margin and Applicable Commitment Fee Rate with respect to Initial
Tranche A Term Loans, 2018 Delayed Draw Tranche A Term Commitments, Revolving
Loans and Revolving Commitments shall be determined in accordance with the
Pricing Grid, in each case, based on the most recently delivered financial
statements delivered pursuant to Section 6.1.

“Applicable Period”: as defined in Section 10.19.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

 

3



--------------------------------------------------------------------------------

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by the Borrower or any of its Restricted Subsidiaries not in the
ordinary course of business (a) under Section 7.5(e) or (p) or (b) not otherwise
permitted under Section 7.5, in each case, which yields Net Cash Proceeds
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at Fair Market Value in
the case of other non-cash proceeds) in excess of $5,000,000 15,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Available Amount”: as at any date, the sum of, without duplication:

(a) $125,000,000;

(b) the aggregate cumulative amount, not less than zero, of 100% of Excess Cash
Flow minus the Excess Cash Flow Application Amount for each fiscal year
beginning with the fiscal year ending March 31, 2014;

(c) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any Equity Issuance by, or capital contribution to, the Borrower
(which is not Disqualified Capital Stock);

(d) the aggregate amount of proceeds received after the Closing Date and on or
prior to such date that (i) would have constituted Net Cash Proceeds pursuant to
clause (a) of the definition of “Net Cash Proceeds” except for the operation of
any of (A) the Dollar threshold set forth in the definition of “Asset Sale” and
(B) the Dollar threshold set forth in the definition of “Recovery Event” or
(ii) constitutes Declined Proceeds;

(e) the aggregate principal amount of any Indebtedness of the Borrower or any
Restricted Subsidiary issued after the Closing Date (other than Indebtedness
issued to a Restricted Subsidiary), which has been extinguished after being
converted into or exchanged for Capital Stock in Investor or any Parent Company;

(f) the amount received by the Borrower or any Restricted Subsidiary in cash
(and the Fair Market Value of Property other than cash received by the Borrower
or any Restricted Subsidiary) after the Closing Date from any dividend or other
distribution by an Unrestricted Subsidiary;

(g) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or any Restricted Subsidiary, the Fair Market Value of the Investments of the
Borrower or any Restricted Subsidiary in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable);

(h) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash, Cash Equivalents and Permitted
Liquid Investments by the Borrower or any Restricted Subsidiary in respect of
any Investments made pursuant to Section 7.7(f)(ii)(B), Section 7.7(h)(B) or
Section 7.7(v)(ii); and

 

4



--------------------------------------------------------------------------------

(i) the aggregate amount actually received in cash, Cash Equivalents or
Permitted Liquid Investments by the Borrower or any Restricted Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any joint venture that is not a Subsidiary or in any Unrestricted
Subsidiary, in each case, to the extent of the Investment in such joint venture
or Unrestricted Subsidiary;

minus, the sum of:

(a) the amount of Restricted Payments made after the Closing Date pursuant to
Section 7.6(b)(i); and

(b) the amount of any Investments made after the Closing Date pursuant to
Section 7.7(f)(ii)(B), Section 7.7(h)(B) or Section 7.7(v)(ii); excluding, in
the case of the immediately preceding clause (a) and clause (b), Restricted
Payments and Investments made prior to the Second Amendment Effective Date in an
aggregate amount not exceeding $100,000,000.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect (including any New Loan Commitments which are Revolving
Commitments) over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the Board of Directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Borrower”: as defined in the preamble hereto.

“Borrower Consolidated Group”: as defined in Section 7.6(c).

“Borrower Materials”: as defined in Section 10.2(c).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

5



--------------------------------------------------------------------------------

“Borrowing Notice”: a notice of borrowing delivered pursuant to Section 2.5 or
the Sixth Amendment, as applicable, substantially in the form of Exhibit M or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Business”: the business activities and operations of the Borrower and/or its
Subsidiaries on the Closing Date.

“Business Day”: a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and
(b) with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurocurrency Loans, such day is also a day for
trading by and between banks in Dollar deposits in the London interbank
eurocurrency market.

“Calculation Date”: as defined in Section 1.3(a).

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a lease under which obligations are Capital Lease Obligations but
excluding any amount representing capitalized interest) of fixed or capital
assets, computer software or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a balance sheet of such Person; provided that in
any event the term “Capital Expenditures” shall exclude: (i) any Permitted
Acquisition and any other Investment permitted hereunder; (ii) any expenditures
to the extent financed with any Reinvestment Deferred Amount; (iii) expenditures
for leasehold improvements for which such Person is reimbursed in cash or
receives a credit; and (iv) capital expenditures to the extent they are made
with the proceeds of equity contributions (other than in respect of Disqualified
Capital Stock) made to the Borrower after the Closing Date.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, provided that
for the purposes of this definition, “GAAP” shall mean generally accepted
accounting principles in the United States as in effect on the Closing Date.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

“Carlyle Fund”: Carlyle Partners US V, L.P., and no other Person or entity.

“Cash Equivalents”: (a) direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within eighteen months from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

6



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Obligations”: obligations owed by the Borrower or any
Subsidiary Guarantor to any Lender or any Affiliate of a Lender or any Person
that was a Lender or an Affiliate of a Lender at the time the relevant cash
management arrangements were entered into in respect of any overdraft and
related liabilities arising from treasury, depository and cash management
services, credit or debit card, or any automated clearing house transfers of
funds.

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

“Change in Law”: (a) the adoption of any law, rule or regulation, or (b) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority.    

“Change of Control”: as defined in Section 8.1(j).

“Charges”: as defined in Section 10.20.

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: July 31, 2012.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: Barclays Bank PLC, Citigroup Global Markets Inc.,
HSBC Securities (USA) Inc., J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., Sumitomo Mitsui Banking Corporation and The Bank of
Tokyo-Mitsubishi UFJ Ltd (New York), each in its capacity as co-documentation
agent.

“Collateral”: the meaning assigned to such term in the Guarantee and Collateral
Agreement.

“Collateral Agent”: Bank of America, N.A., in its capacity as collateral agent
for the Secured Parties under the Security Documents and any of its successors
and permitted assigns in such capacity in accordance with Section 9.9.

 

7



--------------------------------------------------------------------------------

“Commitment”: as to any Lender, the sum of the Revolving Commitments, the
Extended Revolving Commitments and the New Loan Commitments (in each case, if
any) of such Lender.

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount.”

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“Commonly Controlled Plan”: as defined in Section 4.12(b).

“Company”: as defined in the preamble hereto.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information”: as defined in Section 10.14.

“Consolidated Current Assets”: at any date, all amounts (other than (a) cash,
Cash Equivalents and Permitted Liquid Investments, (b) deferred financing fees
and (c) payments for deferred taxes so long as such items described in clauses
(b) and (c) are not cash items) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Indebtedness of the Borrower and its Restricted
Subsidiaries, (b) without duplication, all Indebtedness consisting of Revolving
Loans or L/C Obligations, to the extent otherwise included therein, (c) amounts
for deferred taxes and non-cash tax reserves accounted for pursuant to FASB
Interpretation No. 48, (d) any equity compensation related liability and (e) any
liabilities in respect of adjustments to the outstanding stock options in
connection with the Recapitalization Transactions (as defined in the Existing
Credit Agreement) or the 2012 Transactions.

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, except with respect to clauses (i) and (j) of
this definition, to the extent reflected as a charge in the statement of such
Consolidated Net Income (regardless of classification) for such period, the sum
of:

(a) provisions for taxes based on income (or similar taxes in lieu of income
taxes), profits, capital (or equivalents), including federal, foreign, state,
local, franchise, excise and similar taxes and foreign withholding taxes of such
Person paid or accrued during such period;

(b) Consolidated Net Interest Expense and, to the extent not reflected in such
Consolidated Net Interest Expense, any net losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, amortization or write-off of debt discount and debt issuance costs
and commissions, premiums, discounts and other fees and charges associated with
Indebtedness (including commitment, letter of credit and administrative fees and
charges with respect to the Facilities);

 

8



--------------------------------------------------------------------------------

(c) depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits);

(d) any extraordinary, unusual or non-recurring expenses or losses (including
(x) losses on sales of assets outside of the ordinary course of business and
restructuring and integration costs or reserves, including any severance costs,
costs associated with office and facility openings, closings and consolidations,
relocation costs and other non recurring business optimization expenses, (y) any
expenses in connection with the Recapitalization Transactions (as defined in the
Existing Credit Agreement) (including expenses in respect of adjustments to the
outstanding stock options in connection with the Recapitalization Transactions)
and (z) any expenses in connection with the 2012 Transactions (including
expenses in respect of adjustments to the outstanding stock options in
connection with the 2012 Transactions));

(e) any other non-cash charges, expenses or losses (except to the extent such
charges, expenses or losses represent an accrual of or reserve for cash expenses
in any future period or an amortization of a prepaid cash expense paid in a
prior period);

(f) stock-option based and other equity-based compensation expenses (including
any make-whole payments to option holders in connection with dividends paid
prior to the Closing Date);

(g) transaction costs, fees, losses and expenses (in each case whether or not
any transaction is actually consummated) (including those relating to the
transactions contemplated hereby (including any amendments or waivers of the
Loan Documents), and those payable in connection with the sale of Capital Stock,
the incurrence of Indebtedness permitted by Section 7.2, transactions permitted
by Section 7.4, Dispositions permitted by Section 7.5, or any Permitted
Acquisition or other Investment permitted by Section 7.7);

(h) all fees and expenses paid pursuant to the Management Agreement;

(i) proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

(j) the amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith and certified in writing to the
Administrative Agent in accordance with the proviso to this clause (j) below to
be realized as a result of any acquisition or Disposition (including the
termination or discontinuance of activities constituting such business) of
business entities or properties or assets, constituting a division or line of
business of any business entity, division or line of business that is the
subject of any such acquisition or Disposition, or from any operational change
taken or committed to be taken during such period (in each case calculated on a
pro forma basis as though such cost savings and other operating improvements and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions to the extent
already included in the Consolidated Net Income for such period, provided that
(i) (A) such cost savings, operating improvements and synergies are reasonably
anticipated to result from such actions, (B) such actions have been taken, or
have been committed to be taken and the benefits resulting therefrom are
anticipated by the Borrower to be realized within 1224 months and, (ii) no cost
savings shall be added pursuant to this clause (j) to the extent already
included in clause (d) above with respect to such period; and (iii) the
aggregate amount added back pursuant to this clause (j), together with the
aggregate amount added back pursuant to the proviso at the end of this
definition, shall not exceed 20% of Consolidated EBITDA for such period (prior
to giving effect to such addbacks);

 

9



--------------------------------------------------------------------------------

(k) cash expenses relating to earn outs and similar obligations;

(l) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with the Merger
Transactions, a Permitted Acquisition or any other acquisition permitted by
Section 7.7;

(m) losses recognized and expenses incurred in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;

(n) costs of surety bonds in connection with financing activities of such Person
and its Restricted Subsidiaries; and

(o) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company Costs;

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:

(a) any extraordinary, unusual or non-recurring income or gains (including gains
on the sales of assets outside of the ordinary course of business);

(b) any other non cash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items (i) in respect of which cash was
received in a prior period or will be received in a future period or (ii) which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis; and

(c) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items;

provided that for purposes of calculating Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of
any Person or Properties constituting a division or line of business of any
business entity, division or line of business, in each case, acquired by the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within 1224 months following such
acquisition, or of any Subsidiary designated as a Restricted Subsidiary during
such period, shall be included on a pro forma basis for such period (but
assuming the consummation of such acquisition or such designation, as the case
may be, occurred on the first day of such period) (provided that the aggregate
amount added back pursuant to this proviso, together with the aggregate amount
added back pursuant to clause (j) of this definition, shall not exceed 20% of
Consolidated EBITDA for such period (prior to giving effect to such addbacks))
and (B) the Consolidated EBITDA of any Person or Properties constituting a
division or line of business of any business entity, division or line of
business, in each case, Disposed of by the Borrower or any of the Restricted
Subsidiaries during such period, or of any Subsidiary designated as an
Unrestricted Subsidiary during such period, shall be excluded for such period
(assuming the consummation of such Disposition or such designation, as the case
may be, occurred on the first day of such period). With respect to each
Subsidiary or joint venture of which the Borrower’s direct and/or indirect
percentage ownership is less than 90%, for purposes of calculating Consolidated
EBITDA, the amount of income attributable to such Subsidiary or joint venture,
as applicable, that shall be counted

 

10



--------------------------------------------------------------------------------

for such purposes shall equal the product of (x) the Borrower’s direct and/or
indirect percentage ownership of such Subsidiary or joint venture and (y) the
aggregate amount of the applicable item of such Subsidiary or joint venture, as
applicable, except to the extent the application of GAAP already takes into
account the non-wholly owned subsidiary relationship. Notwithstanding the
foregoing, Consolidated EBITDA shall be calculated without giving effect to the
effects of purchase accounting or similar adjustments required or permitted by
GAAP in connection with any Investment (including any Permitted Acquisition) and
any other acquisition or Investment. Unless otherwise qualified, all references
to “Consolidated EBITDA” in this Agreement shall refer to Consolidated EBITDA of
the Borrower.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded (a) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest (including any joint venture), except to the extent that any
such income is actually received by the Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions (which dividends and
distributions shall be included in the calculation of Consolidated Net Income)
and, (c) any income (loss) for such period attributable to the early
extinguishment of Indebtedness or Hedge Agreements and (d) the cumulative effect
of a change in accounting principles. Notwithstanding the foregoing, for
purposes of calculating Excess Cash Flow, Consolidated Net Income (x) shall not
include: (i) extraordinary gains for such period and (ii) the cumulative effect
of a change in accounting principles during such period[reserved], and (y) shall
be reduced by any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction undertaken but not completed) and any charges or non-recurring costs
incurred during such period as a result of any such transaction. Unless
otherwise qualified, all references to “Consolidated Net Income” in this
Agreement shall refer to Consolidated Net Income of the Borrower. There shall be
excluded from Consolidated Net Income for any period the purchase accounting
effects of adjustments to inventory, Property and equipment, software and other
intangible assets and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition whether consummated before or after the Closing Date, or
the amortization or write-off of any amounts thereof.

“Consolidated Net Interest Coverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period to (b) Consolidated Net Interest Expense
of the Borrower and its Restricted Subsidiaries for such period.

“Consolidated Net Interest Expense”: of any Person for any period, (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Restricted Subsidiaries for such period with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
minus (b) the sum of (i) total cash interest income of such Person and its
Restricted Subsidiaries for such period (excluding any interest income earned on
receivables due from clients), in each case determined in accordance with GAAP
plus (ii) any one time financing fees (to the extent included in such Person’s
consolidated interest expense for such period), including, with respect to the
Borrower, those paid in connection with the Loan Documents or in connection with
any amendment thereof. Unless otherwise qualified, all references to
“Consolidated Net Interest Expense” in this Agreement shall refer to
Consolidated Net Interest Expense of the Borrower.

 

11



--------------------------------------------------------------------------------

“Consolidated Net Senior Secured Leverage”: at any date, (a) the aggregate
principal amount of all senior secured Funded Debt of the Borrower and its
Restricted Subsidiaries on such date, minus (b) Unrestricted Cash on such date
in an aggregate amount not to exceed $300,000,000350,000,000, in each case
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Senior Secured Leverage Ratio”: as of any date of
determination, the ratio of (a) Consolidated Net Senior Secured Leverage on such
day to (b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period.

“Consolidated Net Total Leverage”: at any date, (a) the aggregate principal
amount of all Funded Debt of the Borrower and its Restricted Subsidiaries on
such date, minus (b) Unrestricted Cash on such date in an aggregate amount not
to exceed $300,000,000350,000,000, in each case determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Total Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Net Total Leverage on such day to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
ended Test Period.

“Consolidated Total Assets”: the total assets of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the consolidated balance sheet of the Borrower for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or (b).

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date, provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including any
changes in Consolidated Current Assets or Consolidated Current Liabilities as a
result of (i) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (ii) the effects of
purchase accounting and (iii) the effect of fluctuations in the amount of
accrued or contingent obligations, assets or liabilities under Hedge Agreements.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any written or recorded agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Covered Liabilities”: as defined in Section 10.23.

“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Amount”: if at the time a Tranche B Prepayment Option Notice is given
any Tranche A Term Loans are outstanding, the Declined Tranche A Amount,
otherwise, the Declined Tranche B Amount.

“Declined Proceeds”: the amount of any prepayment declined by the Required
Prepayment Lenders plus any Declined Amounts.

“Declined Tranche A Amount”: as defined in Section 2.12(e).

 

12



--------------------------------------------------------------------------------

“Declined Tranche B Amount”: as defined in Section 2.12(e).

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: means, subject to Section 2.7(a), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Lender in writing
that it does not intend to comply with its funding obligations hereunder,
(c) has failed, within seven Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, (i) become
the subject of a proceeding under any Debtor Relief Law, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (e) has become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs or attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Derivatives Counterparty”: as defined in Section 7.6.

“Designation Date”: as defined in Section 2.26(f).

“Disinterested Director”: as defined in Section 7.9.

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of clauses (a), (b) and (c), prior to the date that is 91 days after
the Latest Maturity Date (other than (i) upon payment in full of the Obligations
(other than (i) indemnification and other contingent obligations not yet due and
owing and (ii) Obligations in respect of Specified Hedge Agreements, Specified
Foreign Currency L/C Agreements or Cash Management Obligations) or (ii) upon a
“change in control”; provided that any payment required pursuant to this clause
(ii) is subject to the prior repayment in full of the Obligations (other than
(i) indemnification and other contingent obligations not yet due and owing and
(ii) Obligations

 

13



--------------------------------------------------------------------------------

in respect of Specified Hedge Agreements, Specified Foreign Currency L/C
Agreements or Cash Management Obligations) that are accrued and payable and the
termination of the Commitments); provided further, however, that if such Capital
Stock is issued to any employee or to any plan for the benefit of employees of
the Borrower or the Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Institution”: (i) those institutions identified by the Borrower in
writing to the Administrative Agent on or prior to the Closing Date, or, with
the consent of the Administrative Agent (not to be unreasonably withheld or
delayed) from time to time thereafter, and their known Affiliates (provided that
no such update to the list of Disqualified Institutions after the Closing Date
shall apply to retroactively disqualify any institution that has acquired an
assignment, participation or other interest in any Loan or Commitment after the
Closing Date and prior to the date such update is posted on the Platform) and
(ii) business competitors of the Borrower and its Subsidiaries identified by
Borrower in writing to the Administrative Agent from time to time and their
known Affiliates. A list of the Disqualified Institutions, as in effect from
time to time, will be posted by the Administrative Agent on the Platform and
available for inspection by all Lenders.

“Dividend”: the payment of a dividend or other distribution (including payments
in respect of stock options) by the Borrower to holders of Capital Stock of the
Borrower, Investor or any Parent Company, in an amount not to exceed
$1,000,000,000 on or within 60 days following the Closing Date, or, with respect
to payments in respect of stock options, at or around the time of vesting or
exercise of the option.

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Permitted Foreign Currency, the equivalent amount thereof in Dollars at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Permitted Foreign
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any direct or indirect Restricted Subsidiary organized
under the laws of any jurisdiction within the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

14



--------------------------------------------------------------------------------

“Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including common law) of any
international authority, foreign government, the United States, or any state,
provincial, local, municipal or other governmental authority, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment, natural resources or human health and safety as it relates
to Releases of Materials of Environmental Concern, as has been, is now, or at
any time hereafter is, in effect.

“Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether contingent or otherwise,
including those arising from or relating to: (a) compliance or non-compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the Release of any
Materials of Environmental Concern or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Issuance”: any issuance by the Borrower or any Restricted Subsidiary of
its Capital Stock in a public or private offering.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (or, if the British Bankers’
Association no longer administers such rate, the equivalent rate for dollar
deposits administered by any successor administrator of such rate) (“LIBOR”) for
a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the Screen as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period, as the
Eurocurrency Rate for deposits denominated with a maturity comparable to such
Interest Period. In the event that such rate does not appear on the Screen at
such time for any reason, then the “Eurocurrency Base Rate” shall be determined
by reference to such other comparable publicly available service for displaying
eurocurrency rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered deposits at or about 11:00 A.M., London time,
two Business Days prior to the beginning of such Interest Period in the
interbank eurocurrency market where its eurodollar and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
then such rate shall be deemed to be zero for all purposes of this Agreement.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the difference, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income of the
Borrower for such fiscal year, (ii) the amount of all non-cash charges
(including depreciation, amortization, deferred tax expense and equity
compensation expenses) deducted in arriving at such Consolidated Net Income,
(iii) the amount of the decrease, if any, in Consolidated Working Capital for
such fiscal year (excluding any decrease in Consolidated Working Capital
relating to leasehold improvements for which the Borrower or any of its
Subsidiaries is reimbursed in cash or receives a credit) and (iv) the aggregate
net amount of non cash loss on the Disposition of Property by the Borrower and
its Restricted Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income; minus (b) the sum, without duplication
(including, in the case of clauses (ii) and (viii) below, duplication across
periods (provided that all or any portion of the amounts referred to in clauses
(ii) and (viii) below with respect to a period may be applied in the
determination of Excess Cash Flow for any subsequent period to the extent such
amounts did not previously result in a reduction of Excess Cash Flow in any
prior period)) of:

(i) the amount of all non cash gains or credits to the extent included in
arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities) and cash charges to the
extent excluded in clauses (x) and (y) of the definition of “Consolidated Net
Income” and to the extent included in arriving at such Consolidated Net Income;

(ii) the aggregate amount (A) actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Permitted Acquisitions and (B) committed during such fiscal year to be used
to make Capital Expenditures or Permitted Acquisitions which in either case have
been actually made or consummated or for which a binding agreement exists as of
the time of determination of Excess Cash Flow for such fiscal year (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected to be made) with the proceeds of new long-term Indebtedness or an
Equity Issuance or with the proceeds of any Reinvestment Deferred Amount), in
each case to the extent not already deducted from Consolidated Net Income;

(iii) the aggregate amount of all regularly scheduled principal payments and all
prepayments of Indebtedness (including the Term Loans) of the Borrower and its
Restricted Subsidiaries made during such fiscal year (other than in respect of
any revolving credit facility to the extent there is

 

16



--------------------------------------------------------------------------------

not an equivalent permanent reduction in commitments thereunder and other than
to the extent any such prepayments are the result of the incurrence of
additional indebtedness and other than optional prepayments of the Term Loans
and optional prepayments of Revolving Loans to the extent accompanied by
permanent optional reductions of the Revolving Commitments), in each case to the
extent not already deducted from Consolidated Net Income;

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such fiscal year (excluding any increase in Consolidated Working Capital
relating to leasehold improvements for which the Borrower or any of its
Subsidiaries is reimbursed in cash or receives a credit);

(v) the aggregate net amount of non-cash gain on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;

(vi) fees and expenses incurred in connection with the 2012 Transactions or any
Permitted Acquisition or Investment permitted by Section 7.7 (whether or not
consummated), in each case to the extent not already deducted from Consolidated
Net Income;

(vii) purchase price adjustments paid, in each case to the extent not already
deducted from Consolidated Net Income, or received, in each case to the extent
not already included in arriving at Consolidated Net Income, in connection with
any Permitted Acquisition or any other acquisition or Investment permitted under
Section 7.7;

(viii) (A) the net amount of Permitted Acquisitions and Investments made in cash
during such period pursuant to paragraphs (a)(ii), (d), (f), (h), (l), (v), (y)
and (z) of Section 7.7 (to the extent, in the case of clause (y), such
Investment relates to Restricted Payments permitted under Section 7.6(c), (e),
(f)(iii), (g), (h), (i) or (m)) or, at the option of the Borrower, committed
during such period to be used to make Permitted Acquisitions and Investments
pursuant to such paragraphs of Section 7.7 which have been actually made or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such period (but excluding Investments among the Borrower and its
Restricted Subsidiaries) and (B) permitted Restricted Payments made in cash in
each case by the Borrower during such period and permitted Restricted Payments
made by any Restricted Subsidiary to any Person other than the Borrower or any
of the Restricted Subsidiaries during such period, in each case, to the extent
permitted by Section 7.6(c), (e), (f)(iii), (g), (h), (i) or (m), in each case
to the extent not already deducted from Consolidated Net Income; provided that
the amount of Restricted Payments made pursuant to Section 7.6(e) and deducted
pursuant to this clause (viii) shall not exceed $10,000,000 in any fiscal year;

(ix) the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.12(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such fiscal year as a result of any Asset Sale or Recovery Event, in
each case to the extent not already deducted from Consolidated Net Income;

(x) the aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness, in each
case to the extent not already deducted from Consolidated Net Income;

(xi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Subsidiaries
other than Indebtedness, in each case to the extent not already deducted from
Consolidated Net Income;

 

17



--------------------------------------------------------------------------------

(xii) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income;

(xiii) cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income;

(xiv) the amount of taxes (including penalties and interest) paid in cash in
such period or tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period;

(xv) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period, in each case to the extent not deducted
in determining Consolidated Net Income;

(xvi) payments made in respect of the minority equity interests of third parties
in any non-wholly owned Restricted Subsidiary in such period, including pursuant
to dividends declared or paid on Capital Stock held by third parties in respect
of such non-wholly-owned Restricted Subsidiary, in each case to the extent not
deducted in determining Consolidated Net Income; and

(xvii) the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash in such
fiscal year, in each case to the extent not deducted in determining Consolidated
Net Income, provided that such amounts will be added to Excess Cash Flow for the
following fiscal year to the extent not paid in cash and deducted from
Consolidated Net Income during such following fiscal year.

“Excess Cash Flow Application Amount”: with respect to any fiscal year, the
lesser of (x) the product of the Excess Cash Flow Percentage applicable to such
fiscal year times the Excess Cash Flow for such fiscal year and (y) the dollar
amount that would result in the Consolidated Net Total Leverage Ratio being less
than or equal to 3.50:1.00 on a pro forma basis as of the last day of the
relevant fiscal year after giving effect to the application of such amount
pursuant to Section 2.12.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Excess Cash Flow Percentage”: 50%; provided that the Excess Cash Flow
Percentage shall be reduced to 0% if the Consolidated Net Total Leverage Ratio
as of the last day of the relevant fiscal year is not greater than 3.50 to 1.00.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Capital Stock”: (a) any Capital Stock with respect to which, in the
reasonable judgment of the Borrower and the Administrative Agent, the cost of
pledging such Capital Stock in favor of the Secured Parties under the Security
Documents shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (b) any Capital Stock to the extent that the pledge thereof
to secure the Obligations would, in the reasonable judgment of the Borrower,
result in adverse tax consequences to any Parent, Investor, the Borrower or any
of the Borrower’s Subsidiaries (provided that any such designation of Capital
Stock as Excluded Capital Stock shall be subject to the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed)), (c) solely in the case of any pledge of Capital Stock of any Foreign
Subsidiary or any Foreign Subsidiary Holding Company to secure the Obligations,
any Capital Stock of any class of such Foreign Subsidiary or such Foreign

 

18



--------------------------------------------------------------------------------

Subsidiary Holding Company in excess of 65% of the outstanding Capital Stock of
such class (such percentage to be adjusted by mutual agreement (not to be
unreasonably withheld) upon any change in law as may be required to avoid
adverse U.S. federal income tax consequences to any Parent, Investor, the
Borrower or any of the Borrower’s Subsidiaries), (d) any Capital Stock of any
Subsidiary of a Foreign Subsidiary or a Foreign Subsidiary Holding Company,
(e) any Capital Stock to the extent the pledge thereof would violate any
applicable Requirement of Law, (f) the Capital Stock of any Special Purpose
Entity, any Immaterial Subsidiary (for so long as such Subsidiary remains an
Immaterial Subsidiary) or any Unrestricted Subsidiary and (g) in the case of any
Capital Stock of any Subsidiary that is subject of a Lien permitted under
Section 7.3(g) securing Indebtedness permitted under Section 7.2(t), (u) or (v),
any Capital Stock of each such Subsidiary to the extent that (i) a pledge
thereof to secure the Obligations is prohibited by any applicable Contractual
Obligations (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code) or (ii) any Contractual
Obligation prohibits such a pledge without the consent of the other party;
provided that this clause (ii) shall not apply if (A) such other party is a Loan
Party or a wholly-owned Subsidiary or (B) consent has been obtained to
consummate such pledge and for so long as such Contractual Obligation or
replacement or renewal thereof is in effect or (iii) a pledge thereof to secure
the Obligations would give any other party to a Contractual Obligation the right
to terminate its obligations thereunder (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law); provided that this clause (iii) shall not apply if such other
party is a Loan Party or a wholly-owned Subsidiary.

“Excluded Collateral”: as defined in Section 4.17(a).

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Excluded Real Property”: (a) any Real Property that is subject to a Lien
expressly permitted by Section 7.3(g) or 7.3(z), (b) any Real Property with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the cost of providing a mortgage on such Real Property in
favor of the Secured Parties under the Security Documents shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (c) any Real
Property to the extent providing a mortgage on such Real Property would
(i) result in adverse tax consequences to any Parent, Investor, the Borrower or
any of the Borrower’s Subsidiaries as reasonably determined by the Borrower
(provided that any such designation of Real Property as Excluded Real Property
shall be subject to the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed)), (ii) violate any
applicable Requirement of Law, (iii) be prohibited by any applicable Contractual
Obligations (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code) or (iv) give any other party
(other than a Loan Party or a wholly-owned Subsidiary) to any contract,
agreement, instrument or indenture governing such Real Property the right to
terminate its obligations thereunder (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law).

“Excluded Subsidiary”: (a) each Domestic Subsidiary which is an Immaterial
Subsidiary as of the Closing Date and listed on Schedule 1.1A and each future
Domestic Subsidiary which is an Immaterial Subsidiary, in each case, for so long
as such Subsidiary remains an Immaterial Subsidiary, (b) each Domestic
Subsidiary that is not a wholly-owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 6.8(c) (for so long as such Subsidiary remains a non-wholly-owned
Restricted Subsidiary), (c) any Foreign Subsidiary Holding Company, (d) each
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) each
Unrestricted Subsidiary, (f) each Domestic Subsidiary to the extent that
(i) such Domestic Subsidiary is

 

19



--------------------------------------------------------------------------------

prohibited by any applicable Contractual Obligation or Requirement of Law from
guaranteeing the Obligations, (ii) any Contractual Obligation prohibits such
guarantee without the consent of the other party or (iii) a guarantee of the
Obligations would give any other party to a Contractual Obligation the right to
terminate its obligation thereunder; provided that clauses (ii) and (iii) shall
not be applicable if (A) such other party is a Loan Party or a wholly-owned
Subsidiary or (B) consent has been obtained to provide such guarantee and for so
long as such Contractual Obligation or replacement or renewal thereof is in
effect, (g) any Subsidiary that is a Special Purpose Entity or (h) any other
Domestic Subsidiary with respect to which, in the reasonable judgment of the
Borrower and the Administrative Agent, the cost of providing a guarantee is
excessive in view of the benefits to be obtained by the Lenders.

“Existing Credit Agreement”: the Second Amended and Restated Credit Agreement,
dated as of February 3, 2011, among Investor, the Borrower and the lenders and
other financial institutions party thereto.

“Existing Letters of Credit”: Letters of Credit issued prior to, and outstanding
on, the Closing Date and disclosed on Schedule 1.1D.

“Existing Loans”: as defined in Section 2.26(a).

“Existing Revolving Loans”: as defined in Section 2.26(a).

“Existing Revolving Tranche”: as defined in Section 2.26(a).

“Existing Term Loans”: as defined in Section 2.26(a).

“Existing Term Tranche”: as defined in Section 2.26(a).

“Existing Tranche”: as defined in Section 2.26(a).

“Extended Loans”: as defined in Section 2.26(a).

“Extended Revolving Commitments”: as defined in Section 2.26(a).

“Extended Revolving Tranche”: as defined in Section 2.26(a).

“Extended Term Loans”: as defined in Section 2.26(a).

“Extended Term Tranche”: as defined in Section 2.26(a).

“Extended Tranche”: as defined in Section 2.26(a).

“Extending Lender”: as defined in Section 2.26(b).

“Extension”: as defined in Section 2.26(b).

“Extension Amendment”: as defined in Section 2.26(c).

“Extension Date”: as defined in Section 2.26(d).

“Extension Election”: as defined in Section 2.26(b).

“Extension Request”: as defined in Section 2.26(a).

 

20



--------------------------------------------------------------------------------

“Extension Series”: all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

“Facility”: each of (a) the Initial Tranche A Term Loans and unused Commitments
in respect thereof, if any, (the “Tranche A Term Facility”), (b) the Initial
Tranche B Term Loans (the “Tranche B Term Facility”), (c) any New Loan
Commitments and the New Loans made thereunder (a “New Facility”), (d) the
Revolving Commitments and the extensions of credit made thereunder (the
“Revolving Facility”), (e) any Extended Loans (of the same Extension Series )
(an “Extended Term Facility”), (f) any Extended Revolving Commitments (of the
same Extension Series) (an “Extended Revolving Facility”), (g) any Refinancing
Term Loans of the same Tranche (a “Refinancing Term Facility”) and (h) any
Refinancing Revolving Commitments of the same Tranche (a “Refinancing Revolving
Facility”).

“Fair Market Value”: with respect to any assets, Property (including Capital
Stock) or Investment, the fair market value thereof as determined in good faith
by the Borrower or, with respect to any such Property or Investment with a fair
market value in excess of $25,000,000, as determined in good faith by the Board
of Directors of the Borrower; provided that, for purposes of the definition of
“Asset Sale” and Section 7.5, the determination shall be made as of the date on
which a legally binding commitment for the applicable Disposition or exchange
was entered into.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: commencing on September 28, 2012, (a) the last Business Day
of each March, June, September and December, and (b) with respect to the
Revolving Commitments, the last day of the Revolving Commitment Period and
(c) with respect to the 2018 Delayed Draw Tranche A Term Commitments, the last
day of the 2018 Delayed Draw Tranche A Term Loan Availability Period.

“Fifth Amendment Effective Date”: March 7, 2018.

“First Amendment” means the First Amendment to Credit Agreement, dated as of the
First Amendment Effective Date, among the Loan Parties, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

“First Amendment Effective Date” means August 16, 2013.

 

21



--------------------------------------------------------------------------------

“Foreign Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Permitted Foreign Currency at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Permitted Foreign Currency with Dollars.

“Foreign Currency L/C Agreements”: all agreements with respect to any Foreign
Currency L/Cs entered into by the Borrower or any Restricted Subsidiary.

“Foreign Currency L/Cs”: any letters of credit issued for the account of the
Borrower or any Restricted Subsidiary in a currency other than Dollars.

“Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company”: any Restricted Subsidiary of the Borrower
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock or Indebtedness of one or more Foreign Subsidiaries (or
Restricted Subsidiaries thereof) and other assets relating to an ownership
interest in such Capital Stock or Indebtedness, or Restricted Subsidiaries.

“Fourth Amendment Effective Date”: February 6, 2017.

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b), (e), (g)(ii) or, to the extent related
to Indebtedness of the types described in the preceding clauses, (d) of the
definition of “Indebtedness”.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. If at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes and the
Borrower notifies the Administrative Agent that it will effect such change,
without limiting Section 10.16, effective from and after the date on which such
transition from GAAP to IFRS is completed by the Borrower or the Parent,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the required transition date or the date specified in
such notice, as the case may be, IFRS as in effect from time to time and (b) for
prior periods, GAAP as defined in the first sentence of this definition.

“Government Contracts”: as defined in the Guarantee and Collateral Agreement.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any self
regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of July 31, 2012, among Investor, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

22



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) pursuant to which the guaranteeing person has
issued a guarantee, reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or by which such Person becomes contingently liable for
any Indebtedness (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets or any Investment permitted under this
Agreement. The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case,
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such Person in good
faith.

“Guarantors”: the collective reference to Investor and the Subsidiary
Guarantors.

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower or any Restricted Subsidiary.

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower designated
as such by the Borrower, but only to the extent that such Subsidiary has less
than 5% of Consolidated Total Assets and 5% of annual consolidated revenues of
the Borrower and its Restricted Subsidiaries as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such date;
provided that at no time shall all Immaterial Subsidiaries have in the aggregate
Consolidated Total Assets or annual consolidated revenues (as reflected on the
most recent financial statements delivered pursuant to Section 6.1 prior to such
time) in excess of 7.5% of Consolidated Total Assets or annual consolidated
revenues, respectively, of the Borrower and its Restricted Subsidiaries. As of
the Closing Date, Booz Allen Transportation Inc. is hereby designated by the
Borrower as an Immaterial Subsidiary.

 

23



--------------------------------------------------------------------------------

“Increased Amount Date”: as defined in Section 2.25(a).

“Indebtedness” of any Person: without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person for the deferred purchase price of Property or services already received,
(d) all Guarantee Obligations by such Person of Indebtedness of others, (e) all
Capital Lease Obligations of such Person, (f) all payments that such Person
would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Hedge
Agreements (such payments in respect of any Hedge Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Hedge Agreement), (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Agreement) and (ii) in respect of bankers’
acceptances; provided that Indebtedness shall not include (A) trade and other
ordinary course payables, accrued expenses and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue arising in
the ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset or
(D) earn-out and other contingent obligations until such obligations become a
liability on the balance sheet of such Person in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indebtedness for Borrowed Money”: (a) to the extent the following would be
reflected on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments and (ii) Capital Lease Obligations,
(b) reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (c) Hedge Agreements; provided that the
Obligations shall not constitute Indebtedness for Borrowed Money.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Initial Term Loans”: the collective reference to the Initial Tranche A Term
Loans and the Initial Tranche B Term Loans.

“Initial Tranche A Term Loans”: as defined in Section 2.1.

“Initial Tranche B Term Loans”: as defined in Section 2.1.

“Inside Maturity Additional Obligations”: as defined in the definition of
“Additional Obligations.”

“Inside Maturity New Term Loans”: as defined in Section 2.25(b).

“Inside Maturity Permitted Refinancing Obligations”: as defined in the
definition of “Permitted Refinancing Obligations.”

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

24



--------------------------------------------------------------------------------

“Insolvent”: pertaining to a condition of Insolvency.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, domain names, patents, patent licenses, trademarks,
trademark licenses, trade names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Intercreditor Agreement”: the intercreditor agreement substantially in the form
of Exhibit E to be entered into as required by the terms hereof, as amended,
supplemented, waived or otherwise modified from time to time.

“Interest Payment Date”: (a) commencing on September 28, 2012, as to any ABR
Loan, the last Business Day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurocurrency Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurocurrency Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Loan that is an ABR Loan), the date of any repayment or prepayment made in
respect thereof.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or (if available
from all Lenders under the relevant Facility) nine or twelve months (or such
other period acceptable to all such Lenders) thereafter, as selected by the
Borrower in its notice of borrowing or notice of continuation or conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six or (with the consent of
each affected Lender under the relevant Facility) nine or twelve months (or such
other period acceptable to all such Lenders) thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than 1:00
P.M., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.7.

 

25



--------------------------------------------------------------------------------

“Investor”: Booz Allen Hamilton Investor Corporation, a Delaware corporation.

“Issuing Lenders”: (a) Bank of America, N.A., (b) solely with respect to the
Existing Letters of Credit, Credit Suisse AG, Cayman Islands Branch, and (c) any
other Revolving Lender from time to time designated by the Borrower, in its sole
discretion, as an Issuing Lender with the consent of such other Revolving
Lender.

“Joinder Agreement”: an agreement substantially in the form of Exhibit H.

“Joint Bookrunners”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit
Suisse Securities (USA) LLC, Barclays Bank PLC, Citigroup Global Markets Inc.,
HSBC Securities (USA) Inc., J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc. and Sumitomo Mitsui Banking Corporation, in their capacity as
joint bookrunners.

“Latest Maturing Tranche A Term Loans”: at any date of determination, the
Tranche (or Tranches) of Tranche A Term Loans maturing later than all other
Tranche A Term Loans outstanding on such date.

“Latest Maturing Tranche B Term Loans”: at any date of determination, the
Tranche (or Tranches) of Tranche B Term Loans maturing later than all other
Tranche B Term Loans outstanding on such date.

“Latest Maturity Date”: at any date of determination, the latest maturity date
or termination date applicable to any Loan or Commitment hereunder at such time.

“Latest Tranche A Term Maturity Date”: at any date of determination, the latest
maturity date or termination date applicable to any Tranche A Term Loan or New
Loan Commitment to make Tranche A Term Loans hereunder at such time.

“L/C Commitment”: $100,000,000.

“L/C Disbursements”: as defined in Section 3.4(a).

“L/C Obligations”: at any time, an amount equal to the sum of (a) the Dollar
Equivalent of the aggregate then undrawn and unexpired face amount of the then
outstanding Letters of Credit and (b) the Dollar Equivalent of the aggregate
amount of drawings under Letters of Credit that have not then been reimbursed.
The L/C Obligations of any Lender at any time shall be its Revolving Percentage
of the total L/C Obligations at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, upon notice from the Administrative Agent to
the Borrower such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender and, for purposes of Section 3.4(d), the
collective reference to all Revolving Lenders.

“L/C Shortfall”: as defined in Section 3.4(d).

 

26



--------------------------------------------------------------------------------

“Lead Arrangers”: Merrill Lynch, Pierce, Fenner & Smith Incorporated and Credit
Suisse Securities (USA) LLC in their capacity as joint lead arrangers.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBOR”: as defined in the definition of “Eurocurrency Base Rate.”

“LIBOR Screen Rate”: as defined in Section 1.6.

“LIBOR Successor Rate”: as defined in Section 1.6.

“LIBOR Successor Rate Conforming Changes”: as defined in Section 1.6.

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, it is understood and agreed that the Borrower and any
Restricted Subsidiary may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by, or licensed to, such
entity. For purposes of this Agreement and the other Loan Documents, such
licensing activity, and licenses granted pursuant to the Merger Documents, shall
not constitute a “Lien” on such Intellectual Property. Each of the
Administrative Agent and each Lender understands that any such licenses may be
exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the Administrative Agent to utilize, sell, lease, license or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

“Limited Condition Acquisition”: (a) any acquisition by one or more of the
Borrower and its Subsidiaries of any assets, business or Person permitted by
this Agreement whose consummation is not conditioned on the availability of, or
on obtaining, third party financing and (b) any Investment or Restricted Payment
requiring irrevocable notice or declaration in advance thereof.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: the collective reference to this Agreement, the Security
Documents and the Notes (if any), together with any amendment, supplement,
waiver, or other modification to any of the foregoing.

“Loan Parties”: Investor, the Borrower and each Subsidiary Guarantor.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche A Term Loans
and unused Commitments in respect thereof, if any, Tranche B Term Loans, or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or (i) in the case of any Revolving Facility, prior to any termination
of the Revolving Commitments under such Facility, the holders of more than 50%
of the Revolving Commitments under such Facility, (ii) in the case of any New
Facility that is a revolving credit facility, prior to any termination of the
New Loan Commitments under such Facility, the holders of more than 50% of the
New Loan Commitments under such Facility or (iii) in the case of any Extended
Revolving Facility, prior to any termination of the Extended Revolving
Commitments under such Facility, the holders of more than 50% of the Extended
Revolving Commitments under such Facility); provided, however, that
determinations of the “Majority Facility Lenders” shall exclude any Commitments
or Loans held by the Carlyle Fund, Parent, any subsidiary of Parent or
Defaulting Lenders.

 

27



--------------------------------------------------------------------------------

“Management Agreement”: the Management Agreement, by and between Booz Allen
Hamilton Holding Corporation (formerly known as Explorer Holding Corporation),
the Borrower and TC Group V, L.L.C., as in effect on the Closing Date and as
modified from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed).

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (b) the material rights
and remedies available to the Administrative Agent and the Lenders, taken as a
whole, under the Loan Documents.

“Material Real Property”: any Real Property located in the United States and
owned in fee by a Loan Party on the Closing Date having an estimated Fair Market
Value exceeding $5,000,000 and any after-acquired Real Property located in the
United States owned by a Loan Party having a gross purchase price exceeding
$5,000,000 at the time of acquisition.

“Material Securities Accounts”: as defined in the Guarantee and Collateral
Agreement.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity
and any other substances that are defined as hazardous or toxic under any
Environmental Law, that are regulated pursuant to any Environmental Law.

“Maximum Incremental Facilities Amount”: at any date of determination, an amount
if, after giving pro forma effect to the incurrence of such amount (and in the
case of any New Revolving Commitments or Revolving Commitment Increase being
initially provided on any date of determination, as if loans thereunder were
drawn in full on such date) and after giving effect to any acquisition
consummated concurrently therewith and all other appropriate pro forma
adjustment events, the Consolidated Net Senior Secured Leverage Ratio is equal
to or less than 3.50:1.00 (it being understood that (A) if pro forma effect is
given to the entire committed amount of any such amount, such committed amount
may thereafter be borrowed and reborrowed, in whole or in part, from time to
time, without further compliance with this clause and (B) for purposes of
calculating the Consolidated Net Senior Secured Leverage Ratio only, any such
amount incurred shall be treated as if such amount is senior secured Funded
Debt, regardless of whether such amount is actually secured).

“Maximum Rate”: as defined in Section 10.20.

“Merger Agreement”: the Agreement and Plan of Merger, dated as of May 15, 2008,
by and among, Investor, the Company, Explorer Holding Corporation, Explorer
Merger Sub Corporation and Booz & Company Inc.

“Merger Documents”: “Merger Documents” (as defined in the Existing Credit
Agreement).

“Merger Transactions”: the transactions contemplated by the Merger Documents.

“Minimum Exchange Tender Condition”: as defined in Section 2.27(b).

“Minimum Extension Condition”: as defined in Section 2.26(g).

 

28



--------------------------------------------------------------------------------

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

“Mortgage”: any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Mortgaged Properties”: all Real Property that shall be subject to a Mortgage
that is delivered pursuant to the terms of this Agreement.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash, Cash Equivalents and Permitted
Liquid Investments (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received)
received by any Loan Party, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, consulting fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred by any Loan Party in connection therewith; (ii) taxes paid or
reasonably estimated to be payable by any Loan Party as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); (iii) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii) above) (A) associated with the assets that are the
subject of such event and (B) retained by the Borrower or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such event occurring on
the date of such reduction and (iv) the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or any Domestic Subsidiary as a result thereof and (b) in
connection with any Equity Issuance or other issuance or sale of debt securities
or instruments or the incurrence of Funded Debt, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, consulting fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“New Facility”: as defined in the definition of “Facility.”

“New Lender”: as defined in Section 2.25(c).

“New Loan Commitments”: as defined in Section 2.25(a).

“New Loans”: any loan made by any New Lender pursuant to this Agreement.

“New Revolving Commitment”: as defined in Section 2.25(a).

“New Revolving Loans”: as defined in Section 2.25(b).

 

29



--------------------------------------------------------------------------------

“New Subsidiary”: as defined in Section 7.2(t).

“New Term Lender”: a Lender that has a New Term Loan.

“New Term Loan Commitment”: as defined in Section 2.25(a).

“New Term Loans”: as defined in Section 2.25(b).

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Subsidiary”: any Subsidiary of the Borrower which is not an
Excluded Subsidiary.

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-Extending Lender”: as defined in Section 2.26(e).

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

“Non-Recourse Debt”: Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of the Borrower or any of its Restricted Subsidiaries the outstanding principal
amount of which individually exceeds $50,000,00075,000,000 to declare a default
on such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity and (b) as to which the lenders or holders
thereof will not have any recourse to the capital stock or assets of the
Borrower or any of its Restricted Subsidiaries.

“Non-US Lender”: as defined in Section 2.20(d).

“Note”: any promissory note evidencing any Loan, which promissory note shall be
in the form of Exhibit J-1, Exhibit J-2 or Exhibit J-3, as applicable, or such
other form as agreed upon by the Administrative Agent and the Borrower.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed or allowable in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent or to any Lender (or, in the case of
Specified Hedge Agreements, Specified Foreign Currency L/C Agreements or Cash
Management Obligations of the Borrower or any of its Subsidiaries to the
Administrative Agent, the Collateral Agent, any Lender or any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, in each case, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Foreign Currency
L/C Agreement or Cash Management Obligations or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; provided that (a) obligations of the Borrower or
any of the Subsidiary Guarantors under any Specified Hedge Agreement, any
Specified Foreign Currency L/C Agreement or any Cash Management Obligations
shall be secured and guaranteed pursuant to the

 

30



--------------------------------------------------------------------------------

Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (b) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements,
Specified Foreign Currency L/C Agreements or Cash Management Obligations.

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: Booz Allen Hamilton Holding Corporation.

“Parent Company”: any direct or indirect parent of Investor, including Parent.

“Pari Passu Debt”: Indebtedness that is secured by a Lien on the Collateral
ranking equal with the Lien on such Collateral securing the Obligations, either
pursuant to the Intercreditor Agreement or one or more Other Intercreditor
Agreements.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(iii).

“Payment Amount”: as defined in Section 3.5.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: (a) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders, (b) any acquisition made solely with the Net Cash Proceeds of any
substantially concurrent Equity Issuance or capital contribution (other than
Disqualified Capital Stock) or (c) any acquisition of a majority controlling
interest in the Capital Stock, or all or substantially all of the assets, of any
Person, or of all or substantially all of the assets constituting a division,
product line or business line of any Person (each, an “Acquisition”), so long as
in the case of any Acquisition described in this clause (c), no Event of Default
shall be continuing immediately after giving effect to such Acquisition (or, in
the case of a Limited Condition Acquisition, no Event of Default exists as of
the date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into).

“Permitted Business”: the Business and any other services, activities or
businesses incidental or directly related, similar or complementary to any line
of business engaged in by the Borrower and its Subsidiaries as of the Closing
Date or any business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.

“Permitted Debt Exchange”: as defined in Section 2.27(a).

“Permitted Debt Exchange Notes”: as defined in Section 2.27(a).

“Permitted Debt Exchange Offer”: as defined in Section 2.27(a).

 

31



--------------------------------------------------------------------------------

“Permitted Foreign Currency”: (a) with respect to any outstanding Letter of
Credit denominated in a currency other than Dollars, the currency in which such
Letter of Credit is denominated, and (b) with respect to any Letter of Credit
requested to be issued in a currency other than Dollars, any foreign currency
reasonably requested by the Borrower from time to time and in which an Issuing
Lender may, in accordance with its policies and procedures in effect at such
time, issue Letters of Credit.

“Permitted Investors”: the collective reference to the Sponsor and its
Affiliates (but excluding any operating portfolio companies of the foregoing),
the members of management of any Parent Company, Investor and its Subsidiaries
that have ownership interests in any Parent Company or Investor as of the
Closing Date, the First Amendment Effective Date , the Second Amendment
Effective Date or the Third Amendment Effective Date and the directors of
Investor and its Subsidiaries or any Parent Company as of the Closing Date, the
First Amendment Effective Date, the Second Amendment Effective Date or the Third
Amendment Effective Date and any Permitted Investors as such term is defined in
the Existing Credit Agreement.

“Permitted Liquid Investments”: (a) securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 24 months or less from the date of acquisition, (b) certificates
of deposit, time deposits and eurodollar time deposits with maturities of 24
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 24 months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$250,000,000, (c) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above, (d) commercial paper having a rating of at least A 1 from
S&P or P 1 from Moody’s (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another rating agency) and
maturing within 24 months after the date of acquisition and Indebtedness and
preferred stock issued by Persons with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition, (e) readily marketable direct obligations issued by any state of
the United States or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition, (f) marketable short-term
money market and similar securities having a rating of at least P-1 or A-1 from
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another rating agency) and
in each case maturing within 24 months after the date of creation or acquisition
thereof, (g) Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AA- (or the equivalent thereof)
or better by S&P or Aa3 (or the equivalent thereof) or better by Moody’s,
(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in euro or pound sterling or any other foreign currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction including
certificates of deposit or bankers’ acceptances of, and bank deposits with, any
bank organized under the laws of any country that is a member of the European
Economic Community or Canada or any subdivision thereof, whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof, in each case with
maturities of not more than 24 months from the date of acquisition and
(i) Investments in funds which invest substantially all of their assets in Cash
Equivalents of the kinds described in clauses (a) through (h) of this
definition.

“Permitted Refinancing Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by the Collateral on a junior basis,
(y) unsecured or (z) in the case of

 

32



--------------------------------------------------------------------------------

Indebtedness incurred under this Agreement, customary bridge financings or debt
securities, secured by the Collateral on a pari passu basis), including
customary bridge financings, in each case issued or incurred by the Borrower or
a Guarantor to refinance Indebtedness and/or Revolving Commitments incurred
under this Agreement and the Loan Documents, including Indebtedness incurred to
pay fees, discounts, premiums and expenses in connection therewith; provided
that (a) the terms of such Indebtedness, other than a revolving credit facility
that does not include scheduled commitment reductions prior to maturity, shall
not provide for a maturity date or weighted average life to maturity earlier
than the maturity date or shorter than the weighted average life to maturity of
the Indebtedness being refinanced, as applicable (other than an earlier maturity
date and/or shorter weighted average life to maturity for customary bridge
financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter weighted
average life to maturity than the maturity date or the weighted average life to
maturity of the Indebtedness being refinanced, as applicable), except that the
Borrower and the Guarantors may incur Indebtedness that matures earlier than the
maturity date and has a weighted average life to maturity shorter than that of
the Indebtedness being refinanced, as applicable (such Indebtedness, the “Inside
Maturity Permitted Refinancing Obligations”) so long as such Inside Maturity
Permitted Refinancing Obligations mature no earlier than, and will have a
weighted average life to maturity no shorter than the Latest Tranche A Term
Maturity Date or the weighted average life to maturity of the Latest Maturing
Tranche A Term Loans, as applicable (other than an earlier maturity date and/or
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter weighted average life to maturity than
the Latest Tranche A Term Maturity Date or the weighted average life to maturity
of the Latest Maturing Tranche A Term Loans, as applicable), (b) any such
Indebtedness that is a revolving credit facility shall not mature prior to the
maturity date of the revolving commitments being replaced, (c) such Indebtedness
shall not be secured by any Lien on any asset of any Loan Party that does not
also secure the Obligations, or be guaranteed by any Person other than the
Guarantors and (d) if secured by Collateral, such Indebtedness (and all related
Obligations) either shall be incurred under this Agreement on a senior secured
pari passu basis with the other Obligations or shall be subject to the terms of
an Intercreditor Agreement or an Other Intercreditor Agreement.

“Permitted Refinancings”: with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accrued
value) thereof (excluding accrued interest, fees, discounts, premiums and
expenses), (b) the weighted average life to maturity of such Indebtedness is
greater than or equal to the shorter of (i) the weighted average life to
maturity of the Indebtedness being refinanced and (ii) the remaining weighted
average life to maturity of the Latest Maturing Tranche B Loans (other than a
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for a shorter weighted average life to maturity than the shorter of (i) the
weighted average life to maturity of the Indebtedness being refinanced and
(ii) the remaining weighted average life to maturity of the Latest Maturing
Tranche B Term Loans), (c) immediately after giving effect to such refinancing,
replacement, refunding, renewal or extension, no Event of Default shall be
continuing (or, in the case of an incurrence of Indebtedness that is necessary
or advisable (as determined by the Borrower in good faith) for the consummation
of a Limited Condition Acquisition, no Event of Default exists as of the date
the definitive acquisition agreements for such Limited Condition Acquisition are
entered into (or, if applicable, the date of delivery of an irrevocable notice
or declaration of such Limited Condition Acquisition)) and (d) with respect to
any such Indebtedness that is secured, neither the Borrower nor any Restricted
Subsidiary shall be an obligor or guarantor of any such refinancings,
replacements, modifications, refundings, renewals or extensions except to the
extent that such Person was (or, when initially incurred could have been) such
an obligor or guarantor in respect of the applicable Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended.

 

33



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Borrower or any of its
Restricted Subsidiaries is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, including a Multiemployer Plan.

“Platform”: as defined in Section 10.2(c).

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Pricing Grid”: the table set forth below:

 

Consolidated

Net Total

Leverage

Ratio            

   Applicable
Margin for
Initial
Tranche A
Term Loans
that are
Eurocurrency
Loans      Applicable
Margin for
Initial
Tranche A
Term Loans
that are ABR
Loans      Applicable
Margin for
Revolving
Loans that are
Eurocurrency
Loans      Applicable
Margin for
Revolving
Loans that are
ABR Loans      Applicable
Commitment
Fee Rate  

³ 3.00:1.00

     2.25%        1.25%        2.25%        1.25%        0.400%  

< 3.0> 4.00:1.00 but ³ 2.00 to 1.00

     2.00%        1.00%        2.00%        1.00%        0.4000.350%  

< 2.00 to4.00:1.00 but ³ 1.50:3.00 to 1.00

     1.75%        0.75%        1.75%        0.75%        0.3500.300%  

< 1.53.00 to 1.00 but > 2.00:1.00

     1.50%        0.50%        1.50%        0.50%        0.3000.250%  

< 2.00:1.00

     1.25%        0.25%        1.25%        0.25%        0.200%  

Changes in the Applicable Margin with respect to Loans or the Applicable
Commitment Fee Rate resulting from changes in the Consolidated Net Total
Leverage Ratio shall become effective on the date on which financial statements
are delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, at the option of (and upon the delivery of
notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Consolidated Net
Total Leverage Ratio as at the end of the fiscal period that would have been
covered thereby shall for the purposes of this definition be deemed to be
greater than 3.004.00 to 1.00. In addition, at all times while an Event of
Default set forth in Section 8.1(a) or 8.1(f) shall have occurred and be
continuing, the Consolidated Net Total Leverage Ratio shall for the purposes of
the Pricing Grid be deemed to be greater than 3.004.00 to 1.00.

 

34



--------------------------------------------------------------------------------

“Prime Rate”: as defined in the definition of “ABR.”

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs”: costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors and officers’
insurance and other executive costs, legal and other professional fees, and
listing fees.

“Public Information”: as defined in Section 10.2(c).

“Public Lender”: as defined in Section 10.2(c).

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

“Rate Determination Notice”: as defined in Section 2.22.

“Real Property”: collectively, all right, title and interest of the Borrower or
any other Subsidiary in and to any and all parcels of real property owned or
operated by the Borrower or any other Subsidiary together with all improvements
and appurtenant fixtures, easements and other property and rights incidental to
the ownership, lease or operation thereof.

“Recovery Event”: any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Domestic Subsidiary that is a Restricted Subsidiary, in an
amount for each such event exceeding $5,000,000.

“Refinanced Revolving Commitments”: as defined in Section 10.1(d).

“Refinanced Term Loans”: as defined in Section 10.1(c).

“Refinancing”: the repayment of Indebtedness under and termination of the
Existing Credit Agreement on the Closing Date.

“Refinancing Revolving Commitments”: as defined in Section 10.1(d).

“Refinancing Term Loans”: as defined in Section 10.1(c).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party for its own account in
connection therewith that are not applied to prepay the Term Loans pursuant to
Section 2.12 as a result of the delivery of a Reinvestment Notice.

 

35



--------------------------------------------------------------------------------

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets or make
investments useful in the Business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount (or the relevant portion thereof, as contemplated
by clause (ii) of the definition of “Reinvestment Prepayment Date”) relating
thereto less any amount contractually committed by the applicable Loan Party
(directly or indirectly through a Subsidiary) to be expended prior to the
relevant Reinvestment Prepayment Date (a “Committed Reinvestment Amount”), or
actually expended prior to such date, in each case to acquire assets or make
investments useful in the Business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date
that is three Business Days following the date on which any Loan Party shall
have determined not to acquire assets or make investments useful in the Business
with such portion of such Reinvestment Deferred Amount.

“Related Business Assets”: assets (other than cash, Cash Equivalents or
Permitted Liquid Investments) used or useful in a Permitted Business; provided
that any assets received by the Borrower or a Restricted Subsidiary in exchange
for assets transferred by the Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would become a
Restricted Subsidiary.

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replaced Lender”: as defined in Section 2.24.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

“Representatives”: as defined in Section 10.14.

“Repricing Transaction”: other than in connection with a transaction involving a
Change of Control, any prepayment of the Initial Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower or one or more Subsidiaries
from a substantially concurrent issuance or incurrence of secured, syndicated
term loans with annual amortization of less than 5.0% provided by one or more
banks, financial institutions or other Persons for which the Yield payable
thereon (disregarding any performance or ratings based pricing grid that could
result in a lower interest rate based on future

 

36



--------------------------------------------------------------------------------

performance) is lower than the Yield with respect to the Initial Tranche B Term
Loans on the date of such optional prepayment or any amendment, amendment and
restatement or any other modification of this Agreement that reduces the Yield
with respect to any Initial Tranche B Term Loans; provided that the primary
purpose of such prepayment, amendment, amendment and restatement or
modification, as reasonably determined by the Borrower in good faith, is to
refinance Initial Tranche B Term Loans at a lower interest rate.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans and unused
Commitments in respect thereof, if any, then outstanding, (ii) the Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Revolving Extensions of Credit then outstanding, (iii) the New
Loan Commitments then in effect in respect of any New Facility that is a
revolving credit facility or, if such New Loan Commitments have been terminated,
the New Revolving Loans in respect thereof then outstanding and (iv) the
Extended Revolving Commitments then in effect in respect of any Extended
Revolving Facility or, if such Extended Revolving Commitments have been
terminated, the Extended Loans in respect thereof then outstanding; provided,
however, that determinations of the “Required Lenders” shall exclude any
Commitments or Loans held by the Carlyle Fund, Parent, any subsidiary of Parent
or Defaulting Lenders.

“Required Prepayment Lenders”: the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans; provided, however, that
determinations of the “Required Prepayment Lenders” shall exclude any Term Loans
held by the Carlyle Fund, Parent, any subsidiary of Parent or Defaulting
Lenders.

“Required Revolving Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding, (ii) the New Loan Commitments then in effect in respect of any New
Facility that is a revolving credit facility or, if such New Loan Commitments
have been terminated, the New Revolving Loans in respect thereof then
outstanding and (iii) the Extended Revolving Commitments then in effect in
respect of any Extended Revolving Facility or, if such Extended Revolving
Commitments have been terminated, the Extended Loans in respect thereof then
outstanding; provided, however, that determinations of the “Required Revolving
Lenders” shall exclude any Revolving Commitments or Revolving Loans held by the
Carlyle Fund, Parent, any subsidiary of Parent or Defaulting Lenders.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), director of finance (or similar title), controller
or treasurer (or similar title) of the Borrower and, with respect to financial
matters, the chief financial officer (or similar title), director of finance (or
similar title), controller or treasurer (or similar title) of the Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or pursuant to an agreement between the
Borrower and the Administrative Agent.

“Restricted Payments”: as defined in Section 7.6.

 

37



--------------------------------------------------------------------------------

“Restricted Subsidiary”: any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Revaluation Date”: (a) the first Business Day of each calendar month, (b) each
date of issuance of a Letter of Credit denominated in an Permitted Foreign
Currency, (c) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof and (d) each date of any payment by an
Issuing Lender under any Letter of Credit denominated in a Permitted Foreign
Currency.

“Revolving Commitment Increase”: as defined in Section 2.25(a).

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Commitments”: as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
2.1, or, as the case may be, in the Assignment and Assumption, Joinder Agreement
or Lender Joinder Agreement pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to an Extension Amendment,
an Increase Supplement or otherwise pursuant to the terms hereof. The aggregate
amount of the Revolving Commitments as of the Closing Date is $500,000,000.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of, without duplication (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding and (b) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding.

“Revolving Facility”: as defined in the definition of “Facility.”

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

“Revolving Termination Date”: June 30 July 23, 20212023.

“Rollover Indebtedness” means Indebtedness of a Loan Party issued to any Lender
in lieu of such Lender’s pro rata portion of any repayment of Term Loans made
pursuant to Section 2.11 or Section 2.12 so long as (other than in connection
with a refinancing in full of the Facilities) the terms of such Indebtedness
shall be of a type permitted by, and shall comply with the proviso set forth in,
the definition of “Permitted Refinancing Obligations”.

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

 

38



--------------------------------------------------------------------------------

“Scheduled Unavailability Date”: as defined in Section 1.6.

“Screen”: the relevant display page for the Eurocurrency Base Rate (as
reasonably determined by the Administrative Agent) on the Bloomberg Information
Service or any successor thereto; provided that if the Administrative Agent
determines that there is no such relevant display page or otherwise in Bloomberg
for the Eurocurrency Base Rate, “Screen” means such other comparable publicly
available service for displaying the Eurocurrency Base Rate (as reasonably
determined by the Administrative Agent).

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Second Amendment”: the Second Amendment to Credit Agreement, dated as of the
Second Amendment Effective Date, among the Loan Parties, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

“Second Amendment Effective Date”: May 7, 2014.

“Section 2.26 Additional Amendment”: as defined in Section 2.26(c).

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, any Issuing Lender, any other holder from time to time of any
of the Obligations and, in each case, their respective successors and permitted
assigns.

“Securities Act”: the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

“Significant Subsidiaries”: Restricted Subsidiaries of the Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” of the
Borrower within the meaning of Rule 1-02 under Regulation S-X promulgated by the
SEC, as in effect on the date hereof.

“Single Employer Plan”: any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which any Loan Party or any Commonly Controlled Entity
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Sixth Amendment Effective Date”: July 23, 2018.

“Sixth Amendment”: the Sixth Amendment to the Credit Agreement, dated as of the
Sixth Amendment Effective Date, among the Loan Parties, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

 

39



--------------------------------------------------------------------------------

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the solvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

“Special Purpose Entity”: Booz Allen Hamilton Intellectual Property Holdings,
LLC or any other Person formed or organized primarily for the purpose of holding
trademarks, service marks, trade names, logos, slogans and/or internet domain
names containing the mark “Booz” without the names “Allen” or “Hamilton” and
licensing such marks to Booz & Company Inc. and its Affiliates.

“Specified Existing Tranche”: as defined in Section 2.26(a).

“Specified Foreign Currency L/C Agreements”: any Foreign Currency L/C Agreement
(a) entered into by (i) the Borrower or any Subsidiary Guarantor and (ii) any
Person that was a Lender or any Affiliate thereof at the time such Foreign
Currency L/C Agreement was entered into, as counterparty and (b) that has been
designated by such Lender and the Borrower, by notice to the Administrative
Agent, as a Specified Foreign Currency L/C Agreement. The designation of any
Foreign Currency L/C Agreement as a Specified Foreign Currency L/C Agreement
shall not create in favor of the Lender or Affiliate thereof that is a party
thereto (or their successor or assigns) any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement. For the avoidance of doubt, all
Foreign Currency L/C Agreements in existence on the Closing Date between the
Borrower or any Subsidiary Guarantor and any Lender, as listed on Schedule 1.1B,
shall constitute Specified Foreign Currency L/C Agreements.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any Subsidiary Guarantor and (ii) any Person that was a Lender or
any Affiliate thereof at the time such Hedge Agreement was entered into, as
counterparty and (b) that has been designated by such Lender and the Borrower,
by notice to the Administrative Agent, as a Specified Hedge Agreement. The
designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Lender or Affiliate thereof that is a party thereto (or
their successors or assigns) any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Guarantee and Collateral Agreement. For the avoidance of doubt, all Hedge
Agreements in existence on the Closing Date between the Borrower or any
Subsidiary Guarantor and any Lender, as listed on Schedule 1.1C, shall
constitute Specified Hedge Agreements.

“Sponsor”: The Carlyle Group and any Affiliates thereof (but excluding any
operating portfolio companies of the foregoing).

 

40



--------------------------------------------------------------------------------

“Spot Rate”: with respect to any currency, the rate determined by the applicable
Issuing Lender to be the rate quoted by such Issuing Lender as the spot rate for
the purchase by such Issuing Lender of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that such Issuing Lender may obtain such
spot rate from another financial institution designated by it if it does not
have as of the date of determination a spot buying rate for any such currency;
provided, further that such Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in a Permitted Foreign Currency.

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the re-purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors”: (a) each Domestic Subsidiary other than any Excluded
Subsidiary and (b) any other Subsidiary of the Borrower that is a party to the
Guarantee and Collateral Agreement.

“Successor Benchmark Rate”: as defined in Section 1.6.

“Supplemental Term Loan Commitments”: as defined in Section 2.25(a).

“Syndication Agent”: Credit Suisse Securities (USA) LLC, in its capacity as
syndication agent.

“Taxes”: all present and future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

“Term Lenders”: the collective reference to the Tranche A Term Lenders and the
Tranche B Term Lenders.

“Term Loans”: the collective reference to the Tranche A Term Loans and the
Tranche B Term Loans.

“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

 

41



--------------------------------------------------------------------------------

“Third Amendment”: the Third Amendment to Credit Agreement, dated as of the
Third Amendment Effective Date, among the Loan Parties, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.

“Third Amendment Effective Date”: July 13, 2016.

“Tranche”: (a) with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Tranche A Term Loans and/or
Commitments in respect thereof, (2) Initial Tranche B Term Loans, (3) New Term
Loans and/or Commitments in respect thereof with the same terms and conditions
made on the same day, (4) Extended Term Loans (of the same Extension Series) or
(5) Refinancing Term Loans with the same terms and conditions made on the same
day and (b) with respect to Revolving Loans or commitments, refers to whether
such Revolving Loans are (1) Initial Revolving Commitments or Initial Revolving
Loans, (2) New Revolving Commitments with the same terms and conditions made on
the same day or Revolving Loans in respect thereof, (3) Extended Revolving Loans
(of the same Extension Series) or (4) Refinancing Revolving Commitments with the
same terms and conditions made on the same day or Revolving Loans in respect
thereof.

“Tranche A Mandatory Prepayment Date”: as defined in Section 2.12(e).

“Tranche A Prepayment Option Notice”: as defined in Section 2.12(e).

“Tranche A Term Commitment”: as to any Tranche A Term Lender, the obligation of
such Tranche A Term Lender to make an Initial Tranche A Term Loan to the
Borrower in the principal amount set forth under the heading “Tranche A Term
Commitment” opposite such Tranche A Term Lender’s name on Schedule 2.1 to this
Agreement. The aggregate principal amount of the Tranche A Term Commitments as
of the Closing Date is $725,000,000.

“Tranche A Term Facility”: as defined in the definition of “Facility.”

“Tranche A Term Lender”: each Lender that holds a Tranche A Term Loan.

“Tranche A Term Loan”: the Initial Tranche A Term Loans, Inside Maturity New
Term Loans designated by the Borrower as Tranche A Term Loans or Extended Term
Loans in respect of either of the foregoing, as the context may require.

“Tranche A Term Maturity Date”: June 30July 23, 20212023.

“Tranche B Mandatory Prepayment Date”: as defined in Section 2.12(e).

“Tranche B Prepayment Amount”: as defined in Section 2.12(e).

“Tranche B Prepayment Option Notice”: as defined in Section 2.12(e).

“Tranche B Term Commitment”: as to any Tranche B Term Lender, the obligation of
such Tranche B Term Lender to make an Initial Tranche B Term Loan to the
Borrower in the principal amount set forth under the heading “Tranche B Term
Commitment” opposite such Tranche B Term Lender’s name on Schedule 2.1 to this
Agreement. The aggregate principal amount of the Tranche B Term Commitments as
of the Closing Date is $1,025,000,000.

“Tranche B Term Facility”: as defined in the definition of “Facility.”

 

42



--------------------------------------------------------------------------------

“Tranche B Term Lender”: each Lender that holds a Tranche B Term Loan.

“Tranche B Term Loan”: the Initial Tranche B Term Loans, New Term Loans (other
than Inside Maturity New Term Loans designated by the Borrower as Tranche A Term
Loans) or Extended Term Loans in respect of either of the foregoing, as the
context may require.

“Tranche B Term Maturity Date”: June 30, 2023.

“Transferee”: any Assignee or Participant.

“Trigger Date”: as defined in Section 2.12(b).

“Type”: as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

“United States”: the United States of America.

“Unrestricted Cash”: as at any date of determination, the aggregate amount of
cash, Cash Equivalents and Permitted Liquid Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as at such date, to the extent such cash, Cash
Equivalents and Permitted Liquid Investments are not (a) subject to a Lien
securing any Indebtedness or other obligations, other than (i) the Obligations
or (ii) any such other Indebtedness that is subject to the Intercreditor
Agreement or any Other Intercreditor Agreement or (b) classified as “restricted”
(unless so classified solely because of any provision under the Loan Documents
or any other agreement or instrument governing other Indebtedness that is
subject to the Intercreditor Agreement or any Other Intercreditor Agreement
governing the application thereof or because they are subject to a Lien securing
the Obligations or other Indebtedness that is subject to the Intercreditor
Agreement or any Other Intercreditor Agreement).

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower designated as such
and listed on Schedule 4.14 on the Closing Date and (ii) any Subsidiary of the
Borrower that is designated by a resolution of the Board of Directors of the
Borrower as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement
or understanding with the Borrower or any Restricted Subsidiary unless (x) the
terms of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower or
(y) the Borrower or any Restricted Subsidiary would be permitted to enter into
such agreement, contract, arrangement or understanding with an Unrestricted
Subsidiary pursuant to Section 7.9; (c) is a Person with respect to which
neither the Borrower nor any of the Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Capital Stock or warrants,
options or other rights to acquire Capital Stock or (y) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results, unless, in each case, the Borrower or any
Restricted Subsidiary would be permitted to incur any such obligation with
respect to an Unrestricted Subsidiary pursuant to Section 7.7; and (d) does not
guarantee or otherwise provide credit support after the time of such designation
for any Indebtedness of the Borrower or any of its Restricted Subsidiaries, in
the case of clauses (a), (b) and (c), except to the extent not otherwise
prohibited by Section 7; provided that after giving effect to any such
designation of a Domestic Subsidiary, the combined Consolidated EBITDA of
Domestic Subsidiaries that are Unrestricted Subsidiaries for the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.1 does not exceed 5% of the Consolidated EBITDA of the Borrower and
its Subsidiaries for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1. If, at any time, any
Unrestricted

 

43



--------------------------------------------------------------------------------

Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof. Subject to the foregoing, the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Default or Event of Default (or, in
the case of a designation that is necessary or advisable (as determined by the
Borrower in good faith) for the consummation of a Limited Condition Acquisition,
no Default or Event of Default exists as of the date the definitive acquisition
agreements for such Limited Condition Acquisition are entered into (or, if
applicable, the date of delivery of an irrevocable notice for or declaration of
such Limited Condition Acquisition)) would be in existence following such
designation and after giving effect to such designation the Borrower shall be in
pro forma compliance with the financial covenants set forth in Section 7.1 as of
the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1, (ii) any designation of an
Unrestricted Subsidiary as a Restricted Subsidiary shall be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and (iii) any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary shall be deemed to be an
Investment in an Unrestricted Subsidiary and shall reduce amounts available for
Investments in Unrestricted Subsidiaries permitted by Section 7.7 in an amount
equal to the Fair Market Value of the Subsidiary so designated; provided that
the Borrower may subsequently redesignate any such Unrestricted Subsidiary as a
Restricted Subsidiary so long as the Borrower does not subsequently re-designate
such Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters.

“US Lender”: as defined in Section 2.20(e).

“USA Patriot Act”: as defined in Section 10.18.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield”: on any date on which the “Yield” is required to be calculated hereunder
will be the internal rate of return on the Initial Tranche B Term Loans or any
new syndicated loans, as applicable, determined by the Administrative Agent in
consultation with the Borrower utilizing (a) the greater of (i) if applicable,
any “LIBOR floor” applicable to the Initial Tranche B Term Loans or any new
syndicated loans, as applicable, on such date and (ii) the price of a LIBOR
swap-equivalent maturing on the earlier of (x) the date that is four years
following such date and (y) the final maturity date of the Initial Tranche B
Term Loans or any new syndicated loans, as applicable; (b) the Applicable Margin
for the Initial Tranche B Term Loans or any new syndicated loans, as applicable,
on such date; and (c) the issue price of the Initial Tranche B Term Loans or any
new syndicated loans, as applicable (after giving effect to any original issue
discount or upfront fees paid to the market (but excluding commitment,
arrangement, structuring or other fees in respect of the Initial Tranche B Term
Loans or any new syndicated loans, as applicable, that are not generally shared
with the relevant Lenders) in respect of the Initial Tranche B Term Loans or any
new syndicated loans, as applicable, calculated based on an assumed four year
average life to maturity).

1.2    Other Definitional Provisions.

(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

44



--------------------------------------------------------------------------------

(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Borrower and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP, (ii) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” and (iii) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)    The term “license” shall include sub-license. The term “documents”
includes any and all documents whether in physical or electronic form.

(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

1.3    Pro Forma Calculations. (i) Any calculation to be determined on a “pro
forma” basis, after giving “pro forma” effect to certain transactions or
pursuant to words of similar import and (ii) the Consolidated Net Senior Secured
Leverage Ratio, the Consolidated Net Total Leverage Ratio and the Consolidated
Net Interest Coverage Ratio, in each case, shall be calculated as follows:

(a)    for purposes of making the computation referred to above, in the event
that the Borrower or any Restricted Subsidiary incurs, assumes, guarantees,
redeems, retires or extinguishes any Indebtedness subsequent to the commencement
of the period for which such ratio is being calculated but on or prior to or
substantially concurrently with the event for which the calculation is made (a
“Calculation Date”), then except as otherwise set forth in clauses (d) and (e)
below, such calculation shall be made giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement or extinguishment of
Indebtedness as if the same had occurred at the beginning of the applicable Test
Period; provided that for purposes of making the computation of Consolidated Net
Senior Secured Leverage or Consolidated Net Total Leverage for the computation
of Consolidated Net Senior Secured Leverage Ratio or Consolidated Net Total
Leverage Ratio, as applicable, Consolidated Net Senior Secured Leverage or
Consolidated Net Total Leverage, as applicable, shall be Consolidated Net Senior
Secured Leverage or Consolidated Net Total Leverage as of the date the relevant
action is being taken giving pro forma effect to any redemption, retirement or
extinguishment of Indebtedness in connection with such event;

 

45



--------------------------------------------------------------------------------

(b)    for purposes of making the computation referred to above, if any
Investments, Dispositions or designations of Unrestricted Subsidiaries or
Restricted Subsidiaries are made (or committed to be made pursuant to a
definitive agreement) subsequent to the commencement of the period for which
such calculation is being made but on or prior to or simultaneously with the
relevant Calculation Date, then such calculation shall be made giving pro forma
effect to such Investments, Dispositions and designations as if the same had
occurred at the beginning of the applicable Test Period in a manner consistent,
where applicable, with the pro forma adjustments set forth in clause (j) of and
the last proviso of the first sentence of the definition of “Consolidated
EBITDA.” If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any of
its Restricted Subsidiaries since the beginning of such period shall have made
any Investment or Disposition that would have required adjustment pursuant to
this provision, then such calculation shall be made giving pro forma effect
thereto for such Test Period as if such Investment or Disposition had occurred
at the beginning of the applicable Test Period;

(c)    for purposes of determining any financial ratio or making any financial
covenant calculation for any period or a portion of a period prior to the first
delivery of financial statements pursuant to Section 6.1, the Consolidated Net
Senior Secured Leverage Ratio, the Consolidated Net Total Leverage Ratio and the
Consolidated Net Interest Coverage Ratio shall be determined based on the most
recent financial statements of the Borrower that have been furnished pursuant to
Section 6.1(a) or (b) of the Existing Credit Agreement and this Agreement, and
the levels for the Consolidated Net Total Leverage Ratio and the Consolidated
Net Interest Coverage Ratio shall be the levels set forth in Sections 7.1(a) and
(b) of this Agreement for the fiscal period ended September 30, 2012;

(d)    for purposes of calculating the principal amount of Indebtedness
permitted to be incurred pursuant to either Section 2.25(a)(x) or
Section 7.2(i)(i), in each case, in reliance on the definition of “Maximum
Incremental Facilities Amount,” any pro forma calculation of the Consolidated
Net Senior Secured Leverage Ratio shall not give effect to any other incurrence
of Indebtedness on the date of determination pursuant to Section 2.25(a)(y) or
any other clause or sub-clause of Section 7.2;

(e)    for purposes of calculating the amount of Liens permitted to be incurred
pursuant to either (x) (solely with respect to Indebtedness incurred pursuant to
Section 2.25(a)(x) in reliance on the definition of “Maximum Incremental
Facilities Amount”) Section 7.3(h) or (y) (solely with respect to Indebtedness
incurred pursuant to Section 7.2(i)(i) in reliance on the definition of “Maximum
Incremental Facilities Amount”) Section 7.3(g), any pro forma calculation of the
Consolidated Net Senior Secured Leverage Ratio shall not give effect to any
other incurrence of Liens on the date of determination pursuant to any other
clause or sub-clause of Section 7.3; and

(f)    for purposes of (x) determining compliance with any provision of this
Agreement which requires pro forma compliance with the covenants set forth in
Section 7.1 or pro forma calculation of the Consolidated Net Senior Secured
Leverage Ratio, Consolidated Net Total Leverage Ratio or the Consolidated Net
Interest Coverage Ratio or (y) testing baskets set forth in Article VII of this
Agreement (including baskets measured as a percentage of Consolidated EBITDA),
in each case, solely for purposes of determining whether the incurrence of
Indebtedness or Liens, or the making of Investments, Restricted Payments,
fundamental changes under Section 7.4 or the designation of an Unrestricted
Subsidiary, in each case necessary or advisable (as determined by the Borrower
in good faith) for the consummation of a Limited Condition Acquisition is
permitted (and, for the avoidance of doubt, not for purposes of

 

46



--------------------------------------------------------------------------------

determining quarterly compliance with the financial covenant set forth in
Section 7.1), the date of determination shall, at the option of the Borrower, be
the time the definitive agreements for such Limited Condition Acquisition are
entered into (or, if applicable, the date of delivery of an irrevocable notice
or declaration of such Limited Condition Acquisition) after giving pro forma
effect to the Limited Condition Acquisition and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) as if they occurred at the beginning of the
applicable Test Period (in a manner consistent, where applicable, with the pro
forma adjustments set forth in clause (j) of and the last proviso of the first
sentence of the definition of “Consolidated EBITDA”), and, for the avoidance of
doubt, if any of such baskets or ratios are exceeded as a result of fluctuations
in such ratio or basket, including due to fluctuations in Consolidated EBITDA of
the Borrower or the Person subject to such Limited Condition Acquisition, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such fluctuations
solely for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken; provided that if the Borrower has made
such an election, in connection with the calculation of any basket or ratio
availability with respect to the incurrence of Indebtedness or Liens, or the
making of Investments, Restricted Payments, Dispositions, fundamental changes
under Section 7.4 or the designation of an Unrestricted Subsidiary (excluding
the financial covenant set forth in Section 7.1) on or following the date of
such election and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the definitive agreement for such
Limited Condition Acquisition (or, if applicable, the notice or declaration of
such Limited Condition Acquisition) is terminated, any such ratio or basket
shall be calculated on a pro forma basis assuming such Limited Condition
Acquisitions and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated, except to the extent that such calculation would result in a lower
Consolidated Net Senior Secured Leverage Ratio or Consolidated Net Total
Leverage Ratio or a higher Consolidated Net Interest Coverage Ratio or larger
basket, as applicable, than would apply if such calculation was made without
giving Pro Forma Effect to such Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof);

provided that notwithstanding the foregoing, when calculating the Consolidated
Net Total Leverage Ratio or the Consolidated Net Interest Coverage Ratio, as
applicable, for purposes of (i) determining the Applicable Margin,
(ii) determining the Applicable Commitment Fee Rate and (iii) determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with the covenants pursuant to Section 7.1, any pro forma event of the type set
forth in clauses (a) or (b) of this Section 1.3 that occurred subsequent to the
end of the applicable Test Period shall not be given pro forma effect.

1.4    Exchange Rates; Currency Equivalents. The applicable Issuing Lender shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of the face amount of Letters of Credit denominated in
Permitted Foreign Currencies and of L/C Disbursements in respect thereof. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Each applicable Issuing Lender shall
notify the Administrative Agent and the Borrower on each Revaluation Date of the
Spot Rates determined by it and the related Dollar Equivalent of L/C Obligations
then outstanding. Solely for purposes of Sections 2 and 3 and related
definitional provisions to the extent used in such Sections, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the applicable L/C
Issuer and notified to the Borrower and the Administrative Agent in accordance
with this Section 1.4.

 

47



--------------------------------------------------------------------------------

1.5    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of the
Application or any other document, agreement or instrument entered into by the
applicable Issuing Lender and the Borrower with respect thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.6    Eurocurrency Base Rate Discontinuation. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Borrower or the Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or the Required Lenders (as applicable) have determined, that:

(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate (as defined below) is not available or published on a current basis
and such circumstances are unlikely to be temporary; or

(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c)    syndicated loans then currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m., New York City time on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurodollar Rate component
shall no longer be utilized in determining the ABR. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Loans (to the extent of the affected Eurocurrency
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of ABR Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

48



--------------------------------------------------------------------------------

Notwithstanding anything else herein, in no event shall the LIBOR Successor Rate
be less than zero for purposes of this Agreement.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1    Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche A Term Lender severally agrees to make a term loan (an “Initial Tranche
A Term Loan”) in Dollars to the Borrower on the Closing Date in an amount which
will not exceed the amount of the Tranche A Term Commitment of such Lender, and
(b) each Tranche B Term Lender severally agrees to make a term loan (an “Initial
Tranche B Term Loan”) in Dollars to the Borrower on the Closing Date in an
amount which will not exceed the amount of the Tranche B Term Commitment of such
Lender. The aggregate outstanding principal amount of the Term Loans for all
purposes of this Agreement and the other Loan Documents shall be the stated
principal amount thereof outstanding from time to time. The Term Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.2 and
2.13.

2.2    Procedure for Initial Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable written notice (which notice must be received
by the Administrative Agent one Business Day prior to the anticipated Closing
Date) requesting that the Term Lenders make the Initial Term Loans on the
Closing Date and specifying the amount to be borrowed and the requested Interest
Period, if applicable. Upon receipt of such notice the Administrative Agent
shall promptly notify each Term Lender thereof. Not later than 11:00 A.M., New
York City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Initial Term Loan or Initial Term Loans to be made by such
Lender. The Administrative Agent shall credit the account designated in writing
by the Borrower to the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Term Lenders in immediately
available funds.

2.3    Repayment of Term Loans.

(a)    The Initial Tranche A Term Loan of each Tranche A Term Lender shall be
payable in equal consecutive quarterly installments on the last Business Day of
each March, June, September and December following the ThirdSixth Amendment
Effective Date, commencing on the last Business Day of December, 20162018, in an
amount equal to one and one-quarter percent (1.25%) of the

 

49



--------------------------------------------------------------------------------

stated principal amount of the Initial Tranche A Term Loans funded on the
ThirdSixth Amendment Effective Date (which installments shall, to the extent
applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.18(b), and/or be
increased as a result of any increase in the amount of Initial Tranche A Term
Loans pursuant to Supplemental Term Loan Commitments (including, without
limitation, pursuant to the 2018 Delayed Draw Tranche A Term Commitments) (such
increased amortization payments to be calculated in the same manner (and on the
same basis) as the amortization payments for the Initial Tranche A Term Loans
outstanding as of the ThirdSixth Amendment Effective Date)), with the remaining
balance thereof payable on the Tranche A Term Maturity Date.

(b)    The Initial Tranche B Term Loan of each Tranche B Term Lender shall be
payable in equal consecutive quarterly installments, commencing on the last
Business Day of June, 2018, on the last Business Day of each March, June,
September and December following the Fifth Amendment Effective Date in an amount
equal to one quarter of one percent (0.25%) of the stated principal amount of
the Initial Tranche B Term Loans funded on the Fifth Amendment Effective Date
(which installments shall, to the extent applicable, be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.18(b), or be increased as a result of any increase in the
amount of Initial Tranche B Term Loans pursuant to Supplemental Term Loan
Commitments (such increased amortization payments to be calculated in the same
manner (and on the same basis) as the amortization payments for the Initial
Tranche B Term Loans made as of the Fifth Amendment Effective Date)), with the
remaining balance thereof payable on the Tranche B Term Maturity Date.

2.4    Revolving Commitments.

(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) in Dollars
to the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which when added to such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period, the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.5 and
2.13.

(b)    The Borrower shall repay all outstanding Revolving Loans made to it on
the Revolving Termination Date.

2.5    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
written notice pursuant to a Borrowing Notice (which notice must be received by
the Administrative Agent (i) in the case of Eurocurrency Loans, prior to 12:00
Noon, New York City time, three Business Days prior to the requested Borrowing
Date or (ii) in the case of ABR Loans, prior to 12:00 Noon, New York City time,
on the proposed Borrowing Date), specifying (x) the amount and Type of Revolving
Loans to be borrowed, (y) the requested Borrowing Date and (z) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing by
the Borrower under the Revolving Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurocurrency
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender

 

50



--------------------------------------------------------------------------------

thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 11:00 A.M. (or, in the case of ABR Loans
being made pursuant to a notice delivered on the proposed Borrowing Date, 3:00
P.M.), New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account designated in writing by the Borrower to the Administrative Agent with
the aggregate of the amounts made available to the Administrative Agent by such
Revolving Lenders and in like funds as received by the Administrative Agent. If
no election as to the Type of a Revolving Loan is specified, then the requested
Loan shall be an ABR Loan. If no Interest Period is specified with respect to
any requested Eurocurrency Loan, the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

2.6    [Reserved].

2.7    Defaulting Lenders.

(a)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 3.4(d)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(b)    Defaulting Lender Waterfall. Any payment of principal, interest or other
amounts (other than the payment of (i) commitment fees under Section 2.9, (ii)
default interest under Section 2.15(c) and (iii) Letter of Credit fees under
Section 3.3, which in each case shall be applied pursuant to the provisions of
those Sections) received by the Administrative Agent for the account of any
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) shall be applied by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent pursuant to Section 9.7; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender (without duplication
of the application of any cash collateral provided by the Borrower pursuant to
Section 3.4(d)) to any Issuing Lender hereunder; third, to be held as security
for any L/C Shortfall (without duplication of any cash collateral provided by
the Borrower pursuant to Section 3.4(d)) in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent; fourth, as the Borrower may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders or the Issuing Lenders as a result
of any final non-appealable judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lenders against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of

 

51



--------------------------------------------------------------------------------

any final non-appealable judgment of a court of competent jurisdiction obtained
by the Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 3.4(d). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to be held as security in a cash
collateral account pursuant to this Section 2.7(b) shall be deemed paid to and
redirected by such Defaulting Lender and shall satisfy the Borrower’s payment
obligation in respect thereof in full, and each Lender irrevocably consents
hereto.

2.8    Repayment of Loans.

(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Lender or Term Lender, as the
case may be, (i) the then unpaid principal amount of each Revolving Loan of such
Revolving Lender made to the Borrower outstanding on the Revolving Termination
Date (or on such earlier date on which the Loans become due and payable pursuant
to Section 8.1) and (ii) the principal amount of each outstanding Term Loan of
such Term Lender made to the Borrower in installments according to the
applicable amortization schedule set forth in Section 2.3 (or on such earlier
date on which the Loans become due and payable pursuant to Section 8.1). The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans made to the Borrower from time to time outstanding from the date made
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal, interest and fees,
as applicable, due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be presumptively correct absent demonstrable error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

 

52



--------------------------------------------------------------------------------

2.9    Commitment Fees, etc.

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, in Dollars, for the period from and
including the Closing Date to the last day of the Revolving Commitment Period,
computed at the Applicable Commitment Fee Rate on the actual daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date; provided
that (i) any commitment fee accrued with respect to any of the Revolving
Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time and (ii) no commitment fee shall accrue on any
of the Revolving Commitments of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.

(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

(c)    The Borrower agrees to pay the Administrative Agent for the account of
each 2018 Delayed Draw Tranche A Term Lender a commitment fee, in Dollars, for
the period from and including the Sixth Amendment Effective Date to the last day
of the 2018 Delayed Draw Tranche A Term Loan Availability Period, computed at
the Applicable Commitment Fee Rate on the actual daily amount of unused 2018
Delayed Draw Tranche A Term Commitments of such Lender during the period for
which payment is made, payable quarterly in arrears on each Fee Payment Date;
provided that (i) any commitment fee accrued with respect to any of the 2018
Delayed Draw Tranche A Term Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time and (ii) no
commitment fee shall accrue on any of the 2018 Delayed Draw Tranche A Term
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. Each payment by the Borrower under this Section 2.9(c) shall be applied
to the 2018 Delayed Draw Tranche A Term Lenders on a pro rata basis according to
the 2018 Delayed Draw Tranche A Commitment Percentages.

2.10    Termination or Reduction of Revolving Commitments.

(a)    The Borrower shall have the right, upon not less than two Business Days’
notice to the Administrative Agent, from time to time, to terminate the
Revolving Commitments or the 2018 Delayed Draw Tranche A Term Commitments or,
from time to time, to reduce the amount of the Revolving Commitments or the 2018
Delayed Draw Tranche A Term Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the total Revolving Extensions of Credit would exceed the total
Revolving Commitments. Any such partial reduction shall be in an amount equal to
$1,000,000, or a whole multiple of $500,000 in excess thereof, and shall reduce
permanently the Revolving Commitments or the 2018 Delayed Draw Tranche A Term
Commitments, as applicable, then in effect. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may rescind any notice of
termination under this Section 2.10 if the notice of such termination stated
that such notice was conditioned upon the occurrence or non-occurrence of a
transaction or the receipt of a replacement of all, or a portion, of the
Revolving Commitments or the 2018 Delayed Draw Tranche A Term Commitments, as
applicable, outstanding at such time, in which case such notice may be revoked
by the Borrower (by written notice to the Administrative Agent on or prior to
the specified date) if such condition is not satisfied.

 

53



--------------------------------------------------------------------------------

(b)    Upon the incurrence by the Borrower or any of its Restricted Subsidiaries
of any Permitted Refinancing Obligations in respect of Revolving Commitments or
Revolving Loans, the Revolving Commitments designated by the Borrower to be
terminated in connection therewith shall be automatically permanently reduced by
an amount equal to 100% of the aggregate principal amount of commitments under
such Permitted Refinancing Obligations and any outstanding Revolving Loans in
respect of such terminated Revolving Commitments shall be repaid in full.

2.11    Optional Prepayments.

(a)    The Borrower may at any time and from time to time prepay the Revolving
Loans or any Tranche of Term Loans, in whole or in part, without premium or
penalty except as specifically provided in Section 2.11(b), upon irrevocable
written notice delivered to the Administrative Agent no later than 12:00 Noon,
New York City time, (i) three Business Days prior thereto, in the case of
Eurocurrency Loans that are Revolving Loans or Term Loans, (ii) one Business Day
prior thereto, in the case of ABR Loans that are Term Loans and (iii) on the
date of prepayment, in the case of ABR Loans that are Revolving Loans, which
notice shall specify (x) the date and amount of prepayment, (y) whether the
prepayment is of Revolving Loans or a Tranche of Term Loans and (z) whether the
prepayment is of Eurocurrency Loans or ABR Loans; provided that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein (provided that any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any transaction or the
receipt of proceeds to be used for such payment, in each case specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied), together with (except in the case of Revolving Loans that are ABR
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and of Revolving Loans shall be in an aggregate principal amount
of (i) $1,000,000 or a whole multiple of $100,000 in excess thereof (in the case
of prepayments of ABR Loans) or (ii) $1,000,000 or a whole multiple of $500,000
in excess thereof (in the case of prepayments of Eurocurrency Loans), and in
each case shall be subject to the provisions of Section 2.18.

(b)    Any prepayment made on or after the Fifth Amendment Effective Date
pursuant to this Section 2.11 or Section 2.12(a) of the Initial Tranche B Term
Loans as a result of a Repricing Transaction shall be accompanied by a
prepayment fee, which shall initially be 1% of the aggregate principal amount
prepaid and shall decline to 0% on and after the six-month anniversary of the
Fifth Amendment Effective Date.

(c)    Notwithstanding any other provision of this Section 2.11, a Lender may,
at its option, and if agreed by the Borrower, in connection with any prepayment
of Tranche B Term Loans pursuant to Section 2.11(a), exchange such Lender’s
portion of the Tranche B Term Loan to be prepaid for Rollover Indebtedness, in
lieu of such Lender’s pro rata portion of such prepayment (and any such Tranche
B Term Loans so exchanged shall be deemed repaid for all purposes under the Loan
Documents).

(d)    In connection with any optional prepayments by the Borrower of the Term
Loans pursuant to this Section 2.11, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans.

 

54



--------------------------------------------------------------------------------

2.12    Mandatory Prepayments.

(a)    Unless the Required Prepayment Lenders shall otherwise agree, if any
Indebtedness (excluding any Indebtedness incurred in accordance with
Section 7.2, other than Permitted Refinancing Obligations in respect of Term
Loans) shall be incurred by the Borrower or any Restricted Subsidiary, an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied not later than
one Business Day after the date of receipt of such Net Cash Proceeds toward the
prepayment of the Term Loans as set forth in Section 2.12(d).

(b)    Unless the Required Prepayment Lenders shall otherwise agree, if on any
date the Borrower or any Restricted Subsidiary shall for its own account receive
Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice shall be delivered to the Administrative Agent in respect
thereof, such Net Cash Proceeds shall be applied not later than 10 Business Days
after such date toward the prepayment of the Term Loans as set forth in
Section 2.12(d); provided that, notwithstanding the foregoing, (i) on each
Reinvestment Prepayment Date, the Term Loans shall be prepaid as set forth in
Section 2.12(d) by an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event and (ii) on the date (the “Trigger
Date”) that is six months after any such Reinvestment Prepayment Date, the Term
Loans shall be prepaid as set forth in Section 2.12(d) by an amount equal to the
portion of any Committed Reinvestment Amount with respect to the relevant
Reinvestment Event not actually expended by such Trigger Date.

(c)    Unless the Required Prepayment Lenders shall otherwise agree, if, for any
fiscal year of the Borrower commencing with the fiscal year ending March 31,
2014, there shall be Excess Cash Flow, the Borrower shall, on the relevant
Excess Cash Flow Application Date, apply an amount equal to (i) the Excess Cash
Flow Percentage of such Excess Cash Flow minus (ii) the aggregate amount of all
prepayments of Revolving Loans to the extent accompanied by permanent optional
reductions of the Revolving Commitments, and all optional prepayments of Term
Loans (x) during such fiscal year (which, in any event, shall not include any
designated prepayment pursuant to clause (y) below) and (y) during the period
beginning with the day following the last day of such fiscal year and ending on
the Excess Cash Flow Application Date and stated by the Borrower to be prepaid
pursuant to this Section 2.12(c)(ii)(y), in each case other than to the extent
any such prepayment is funded with the proceeds of long-term Indebtedness,
toward the prepayment of Term Loans as set forth in Section 2.12(d). Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten days after the date on which the financial statements referred to
in Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders.

(d)    Amounts to be applied in connection with prepayments pursuant to this
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b) until paid in full. In connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to this Section 2.12,
such prepayments shall be applied on a pro rata basis to the then outstanding
Term Loans being prepaid irrespective of whether such outstanding Term Loans are
ABR Loans or Eurocurrency Loans and with respect to prepayments pursuant to
Section 2.12(b) such Net Cash Proceeds may be applied, along with such
prepayment of Term Loans (to the extent the Borrower elects, or is required by
the terms thereof), to purchase, redeem or repay any Pari Passu Debt, pursuant
to the agreements governing such other Indebtedness, on not more than a pro rata
basis with respect to such prepayments of Term Loans; provided that if no Lender
exercises the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.12(e), then, with respect to such mandatory prepayment,
the amount of such mandatory prepayment shall be applied first to Term Loans
that are ABR Loans to the full extent thereof before application to Term Loans
that are Eurocurrency Loans in a manner that minimizes the amount of any
payments required to be made by the Borrower pursuant to Section 2.21. Each
prepayment of the Term Loans under this Section 2.12 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

 

55



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary in Section 2.12 or 2.18, with
respect to the amount of any mandatory prepayment pursuant to Section 2.12(b) or
(c) that is allocated to Tranche B Term Loans (such amount, the “Tranche B
Prepayment Amount”), the Borrower will, in lieu of applying such amount to the
prepayment of Tranche B Term Loans as provided in paragraph (d) above, on the
date specified in this Section 2.12 for such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Tranche B Term Lender (which,
for avoidance of doubt, includes each New Term Lender and Extended Lender
holding Tranche B Term Loans) a notice (each, a “Tranche B Prepayment Option
Notice”) as described below. As promptly as practicable after receiving such
notice from the Borrower, the Administrative Agent will send to each Tranche B
Term Lender a Tranche B Prepayment Option Notice, which shall be in the form of
Exhibit I (or such other form approved by the Administrative Agent), and shall
include an offer by the Borrower to prepay, on the date (each a “Tranche B
Mandatory Prepayment Date”) that is ten Business Days after the date of the
Tranche B Prepayment Option Notice, the Tranche B Term Loans of such Lender by
an amount equal to the portion of the Tranche B Prepayment Amount indicated in
such Lender’s Tranche B Prepayment Option Notice as being applicable to such
Lender’s Tranche B Term Loans. Each Tranche B Term Lender may reject all or a
portion of its Tranche B Prepayment Amount by providing written notice to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York City
time) five Business Days after such Tranche B Term Lender’s receipt of the
Tranche B Prepayment Option Notice (which notice shall specify the principal
amount of the Tranche B Prepayment Amount to be rejected by such Lender) (such
rejected amounts collectively, the “Declined Tranche B Amount”); provided that
any Tranche B Term Lender’s failure to so reject such Tranche B Prepayment
Amount shall be deemed an acceptance by such Tranche B Term Lender of such
Tranche B Prepayment Option Notice and the amount to be prepaid in respect of
Tranche B Term Loans held by such Tranche B Term Lender. On the Tranche B
Mandatory Prepayment Date, the Borrower shall pay to the relevant Tranche B Term
Lenders the aggregate amount necessary to prepay that portion of the outstanding
Tranche B Term Loans in respect of which such Lenders have (or are deemed to
have) accepted prepayment as described above. If there are (1) any Tranche A
Term Loans then outstanding and (2) any Declined Tranche B Amounts in respect of
a Tranche B Prepayment Option Notice, on the Business Day following the
applicable Tranche B Mandatory Prepayment Date the Borrower shall give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Tranche A
Term Lender (which, for avoidance of doubt, includes each New Term Lender and
Extended Lender holding Tranche A Term Loans) a notice (each, a “Tranche A
Prepayment Option Notice”) as described below. As promptly as practicable after
receiving such notice from the Borrower, the Administrative Agent will send to
each Tranche A Term Lender a Tranche A Prepayment Option Notice, which shall be
in the form of Exhibit I (or such other form approved by the Administrative
Agent), and shall include an offer by the Borrower to prepay, on the date (each
a “Tranche A Mandatory Prepayment Date”) that is ten Business Days after the
date of the Tranche A Prepayment Option Notice, the Tranche A Term Loans of such
Lender by an amount equal to the portion of the Declined Tranche B Amount
indicated in such Lender’s Tranche A Prepayment Option Notice as being
applicable to such Lender’s Tranche A Term Loans. Each Tranche A Term Lender may
reject all or a portion of its Declined Tranche B Amount by providing written
notice to the Administrative Agent and the Borrower no later than 5:00 p.m. (New
York City time) five Business Days after such Tranche A Term Lender’s receipt of
the Tranche A Prepayment Option Notice (which notice shall specify the principal
amount of its Declined Tranche B Amount to be rejected by such Lender) (such
rejected amounts collectively, the “Declined Tranche A Amount”); provided that
any Tranche A Term Lender’s failure to so reject such Declined Tranche B Amount
shall be deemed an acceptance by such Tranche A Term Lender of such Tranche A
Prepayment Option Notice and the amount to be prepaid in respect of Tranche A
Term Loans held by such Tranche A Term Lender. On the Tranche A Mandatory
Prepayment

 

56



--------------------------------------------------------------------------------

Date, the Borrower shall pay to the relevant Tranche A Term Lenders the
aggregate amount necessary to prepay that portion of the outstanding Tranche A
Term Loans in respect of which such Lenders have (or are deemed to have)
accepted prepayment as described above.

(f)    If, on any date, the aggregate Revolving Extensions of Credit would
exceed the aggregate Revolving Commitments (including as a result of any
revaluation of the Dollar Equivalent of the L/C Obligations on any Revaluation
Date in accordance with Section 1.4), the Borrower shall promptly prepay
Revolving Loans in an aggregate principal amount equal to such excess and/or pay
to the Administrative Agent an amount of cash and/or Cash Equivalents and/or
Permitted Liquid Investments equal to the aggregate principal amount equal to
such excess to be held as security for all obligations of the Borrower to the
Issuing Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent.

(g)    Notwithstanding any other provision of this Section 2.12, a Lender may,
at its option, and if agreed by the Borrower, in connection with any prepayment
of Tranche B Term Loans pursuant to Section 2.12(a), exchange such Lender’s
portion of the Tranche B Term Loan to be prepaid for Rollover Indebtedness, in
lieu of such Lender’s pro rata portion of such prepayment (and any such Tranche
B Term Loans so exchanged shall be deemed repaid for all purposes under the Loan
Documents).

2.13    Conversion and Continuation Options.

(a)    The Borrower may elect from time to time to convert Eurocurrency Loans
made to the Borrower to ABR Loans by giving the Administrative Agent prior
irrevocable written notice of such election no later than 12:00 Noon, New York
City time, on the third Business Day preceding the proposed conversion date;
provided that if any Eurocurrency Loan is so converted on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.21. The Borrower may elect from time to
time to convert ABR Loans made to the Borrower to Eurocurrency Loans by giving
the Administrative Agent prior irrevocable written notice of such election no
later than 12:00 Noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor); provided that no ABR Loan under a particular
Facility may be converted into a Eurocurrency Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b)    Any Eurocurrency Loan may be continued as such by the Borrower giving
irrevocable written notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed continuation date, of the length of the next Interest
Period to be applicable to such Loans; provided that if any Eurocurrency Loan is
so continued on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21; provided, further, that no Eurocurrency Loan under a particular
Facility may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations; and provided, further, that (i) if the Borrower shall
fail to give any required notice as described above in this paragraph such
Eurocurrency Loans shall be automatically continued as Eurocurrency Loans having
an Interest Period of one month’s duration on the last day of such then-expiring
Interest Period and (ii) if such continuation is not permitted pursuant to the
preceding proviso, such Eurocurrency Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

57



--------------------------------------------------------------------------------

2.14    Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to a minimum of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (b) no more than twelve Eurocurrency Tranches shall be
outstanding at any one time.

2.15    Interest Rates and Payment Dates.

(a)    Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin.

(b)    Each ABR Loan shall bear interest at a rate per annum equal to ABR plus
the Applicable Margin.

(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.15 plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non payment
until such amount is paid in full (after as well as before judgment); provided
that no amount shall be payable pursuant to this Section 2.15(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided further no
amounts shall accrue pursuant to this Section 2.15(c) on any overdue Loan,
Reimbursement Obligation, commitment fee or other amount payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

(d)    Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (c) of this
Section 2.15 shall be payable from time to time on demand.

2.16    Computation of Interest and Fees.

(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that interest on ABR
Loans shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

58



--------------------------------------------------------------------------------

(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct in
the absence of demonstrable error. The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a) and Section 2.15(b).

2.17    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period for any Eurocurrency Loan:

(a)    the Administrative Agent shall have determined (which determination shall
be presumptively correct absent demonstrable error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or

(b)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that by reason of any
changes arising after the Closing Date the Eurocurrency Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.

2.18    Pro Rata Treatment and Payments.

(a)    Except as expressly otherwise provided herein (including as expressly
provided in Sections 2.9, 2.10(b), 2.15(c), 2.19, 2.20, 2.21, 2.22, 2.24, 2.26,
10.5 and 10.7), each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Revolving Commitments shall be made pro rata according to the Revolving
Percentages of the relevant Lenders other than reductions of Revolving
Commitments pursuant to Section 2.24 and payments in respect of any differences
in the Applicable Commitment Fee Rate of Extending Lenders pursuant to an
Extension Amendment or Lenders in respect of New Revolving Commitments. Except
as expressly otherwise provided herein (including as expressly provided in
Sections 2.7, 2.15(c), 2.19, 2.20, 2.21, 2.22, 2.24, 2.26, 2.27, 10.5 and 10.7),
each payment (other than prepayments) in respect of principal or interest in
respect of any Tranche of Term Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the Term
Lenders of such Tranche, pro rata according to the respective amounts then due
and owing to such Term Lenders.

 

59



--------------------------------------------------------------------------------

(b)    Each mandatory prepayment of the Term Loans shall be allocated between
the Tranche A Term Facility and the Tranche B Term Facility, pro rata and among
the relevant Tranches pro rata, in each case except as affected by the opt-out
provision under Section 2.12(e); provided, that at the request of the Borrower,
(x) in lieu of such application of the portion allocable to the Tranche A Term
Loans on a pro rata basis among all Tranches of Tranche A Term Loans, such
prepayment may be applied to any Tranche of Tranche A Term Loans so long as the
maturity date of such Tranche of Tranche A Term Loans precedes the maturity date
of each other Tranche of Tranche A Term Loans then outstanding or, in the event
more than one Tranche of Tranche A Term Loans shall have an identical maturity
date that precedes the maturity date of each other Tranche of Tranche A Term
Loans then outstanding, to such Tranches on a pro rata basis and (y) in lieu of
such application of the portion allocable to the Tranche B Term Loans on a pro
rata basis among all Tranches of Tranche B Term Loans, such prepayment may be
applied to any Tranche of Tranche B Term Loans so long as the maturity date of
such Tranche of Tranche B Term Loans precedes the maturity date of each other
Tranche of Tranche B Term Loans then outstanding or, in the event more than one
Tranche of Tranche B Term Loans shall have an identical maturity date that
precedes the maturity date of each other Tranche of Tranche B Term Loans then
outstanding, to such Tranches on a pro rata basis; provided further that in
connection with a mandatory prepayment under Section 2.12(a) in connection with
the incurrence of Permitted Refinancing Obligations, such prepayment shall be
allocated to the Tranches as specified by the Borrower (but to the Loans within
such Tranches on a pro rata basis). Each optional prepayment and mandatory
prepayment of the Tranche A Term Loans, Tranche B Term Loans or New Term Loans
shall be applied to the remaining installments thereof as specified by the
Borrower. Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

(c)    Except as expressly otherwise provided herein (including as expressly
provided in Sections 2.7, 2.10(b), 2.15(c), 2.19, 2.20, 2.21, 2.22, 2.24, 2.26,
10.5 and 10.7), each payment (including prepayments) to be made by the Borrower
on account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders other than payments in respect of any
differences in the Applicable Margin of Extending Lenders pursuant to an
Extension Amendment or Lenders in respect of New Revolving Loans. Each payment
in respect of Reimbursement Obligations in respect of any Letter of Credit shall
be made to the Issuing Lender that issued such Letter of Credit.

(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff, deduction or counterclaim and shall be made prior to
2:00 P.M., New York City time, on the due date thereof to the Administrative
Agent, for the account of the relevant Lenders, at the Funding Office, in
immediately available funds. Any payment received by the Administrative Agent
after 2:00 P.M., New York City time may be considered received on the next
Business Day in the Administrative Agent’s sole discretion. The Administrative
Agent shall distribute such payments to the relevant Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurocurrency Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such

 

60



--------------------------------------------------------------------------------

Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be presumptively correct
in the absence of demonstrable error. If such Lender’s share of such borrowing
is not made available to the Administrative Agent by such Lender within three
Business Days after such Borrowing Date, the Administrative Agent shall give
notice of such fact to the Borrower and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans under the relevant Facility, on demand, from the
Borrower. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender.

(f)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

2.19    Requirements of Law.

(a)    Except with respect to Taxes, which are addressed in Section 2.20, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority first made, in each case, subsequent to the Closing Date:

(i)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

(ii)    shall impose on such Lender any other condition not otherwise
contemplated hereunder;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any

 

61



--------------------------------------------------------------------------------

Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.19, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b)    If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any entity controlling such Lender with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any Governmental Authority first made, in each case,
subsequent to the Closing Date shall have the effect of reducing the rate of
return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such entity could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
entity’s policies with respect to capital adequacy or liquidity requirements) by
an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such entity for such reduction.

(c)    A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section 2.19 submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be presumptively correct in the absence
of demonstrable error. Notwithstanding anything to the contrary in this
Section 2.19, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.19 for any amounts incurred more than 180 days prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such 180-day period shall be extended to
include the period of such retroactive effect. The obligations of the Borrower
pursuant to this Section 2.19 shall survive the termination of this Agreement
and the payment of the Obligations. Notwithstanding the foregoing, the Borrower
shall not be obligated to make payment to any Lender with respect to penalties,
interest and expenses if written demand therefore was not made by such Lender
within 180 days from the date on which such Lender makes payment for such
penalties, interest and expenses.

(d)    Notwithstanding anything in this Section 2.19 to the contrary, solely for
purposes of this Section 2.19, (i) the Dodd Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, regulations, guidelines and
directives promulgated thereunder or issued in connection therewith and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have been enacted, adopted or issued, as applicable, subsequent to the
Closing Date.

(e)    For purposes of this Section 2.19, the term “Lender” shall include any
Issuing Lender.

2.20    Taxes.

(a)    Except as otherwise provided in this Agreement or as required by law, all
payments made by the Borrower or any Loan Party under this Agreement and the
other Loan Documents to the Administrative Agent or any Lender under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes, excluding (i) net income Taxes, net

 

62



--------------------------------------------------------------------------------

profits Taxes and franchise Taxes (and net worth Taxes and capital Taxes imposed
in lieu of net income Taxes) imposed on the Administrative Agent or any Lender
(A) by the jurisdiction (or any political subdivision thereof) under the laws of
which the Administrative Agent or any Lender (or, in the case of a pass-through
entity, any of its beneficial owners) is organized or in which its applicable
lending office is located or (B) as a result of a present or former connection
between the Administrative Agent or such Lender or beneficial owner and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (ii) any branch profits or
backup withholding Taxes imposed by the United States or any similar Tax imposed
by any other jurisdiction in which the applicable Borrower or any Loan Party
under this Agreement and the other Loan Documents is located or is deemed to be
doing business, and (iii) any Taxes imposed by FATCA. If any such non-excluded
Taxes (“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable by the Borrower or any Loan Party under this Agreement and the
other Loan Documents to the Administrative Agent or any Lender hereunder, the
amounts so payable to the Administrative Agent or such Lender shall be increased
to the extent necessary to yield to the Administrative Agent or such Lender
(after deduction or withholding of all Non-Excluded Taxes and Other Taxes
including Non-Excluded Taxes attributable to amounts payable under this
Section 2.20(a)) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Borrower or any Loan Party under this Agreement and the other Loan Documents
shall not be required to increase any such amounts payable to or in respect of
any Lender with respect to any Non-Excluded Taxes (i) that are attributable to
such Lender’s (or, in the case of a pass-through entity, any of its beneficial
owners’) failure to comply with the requirements of paragraph (d), (e) or (g),
as applicable, of this Section 2.20 or (ii) that are withholding Taxes imposed
on amounts payable under this Agreement or the other Loan Documents, unless such
Taxes are imposed as a result of a Change in Law occurring after such Lender
becomes a party hereto or after the Closing Date, whichever is later, or as a
result of any change in facts, occurring after such Lender becomes a party
hereto or after the Closing Date, whichever is later, that is not attributable
to the Lender, except (in the case of an assignment) to the extent that such
Lender’s assignor (if any) was entitled, at the time of such assignment, to
receive additional amounts from the Borrower or any Loan Party under this
Agreement and the other Loan Documents with respect to such Taxes pursuant to
this paragraph.

(b)    In addition, the Borrower or any Loan Party under this Agreement and the
other Loan Documents shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower and any Loan Party under this Agreement and the other Loan Documents,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof if such receipt is obtainable, or, if not, such other
evidence of payment as may reasonably be required by the Administrative Agent or
such Lender. If the Borrower or any Loan Party under this Agreement and the
other Loan Documents fails to pay any Non-Excluded Taxes or Other Taxes that the
Borrower or any Loan Party under this Agreement and the other Loan Documents is
required to pay pursuant to this Section 2.20 (or in respect of which the
Borrower or any Loan Party under this Agreement and the other Loan Documents
would be required to pay increased amounts pursuant to Section 2.20(a) if such
Non-Excluded Taxes or Other Taxes were withheld) when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower or any Loan Party
under this Agreement and the other Loan Documents shall indemnify the
Administrative Agent and the Lenders for any payments by them of such
Non-Excluded Taxes or Other Taxes and for any incremental taxes, interest or
penalties that

 

63



--------------------------------------------------------------------------------

become payable by the Administrative Agent or any Lender as a result of any such
failure within thirty days after the Lender or the Administrative Agent delivers
to the Borrower (with a copy to the Administrative Agent) either (a) a copy of
the receipt issued by a Governmental Authority evidencing payment of such Taxes
or (b) certificates as to the amount of such payment or liability prepared in
good faith.

(d)    Each Lender (and, in the case of a pass-through entity, each of its
beneficial owners) that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Borrower and to the Lender from which the related participation shall have been
purchased) (i) two accurate and complete copies of IRS Form W 8ECI or W 8BEN,
or, (ii) in the case of a Non-US Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and two accurate and complete copies of IRS Form W 8BEN, or any
subsequent versions or successors to such forms, in each case properly completed
and duly executed by such Non-US Lender claiming complete exemption from, or a
reduced rate of, United States federal withholding tax on all payments by the
Borrower or any Loan Party under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-US Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-US Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-US
Lender. Each Non-US Lender shall (i) promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose) and (ii) take
such steps as shall not be disadvantageous to it, in its reasonable judgment,
and as may be reasonably necessary (including the re-designation of its lending
office pursuant to Section 2.23) to avoid any requirement of applicable laws of
any such jurisdiction that the Borrower or any Loan Party make any deduction or
withholding for taxes from amounts payable to such Lender. Notwithstanding any
other provision of this paragraph, a Non-US Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-US Lender is not
legally able to deliver.

(e)    Each Lender (and, in the case of a Lender that is a non-United States
pass-through entity, each of its beneficial owners) that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “US
Lender”) shall deliver to the Borrower and the Administrative Agent two accurate
and complete copies of IRS Form W-9, or any subsequent versions or successors to
such form and certify that such lender is not subject to backup withholding.
Such forms shall be delivered by each US Lender on or before the date it becomes
a party to this Agreement. In addition, each US Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such US Lender. Each US Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certifications to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).

(f)    If the Administrative Agent or any Lender determines, in good faith, that
it has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Borrower or any Loan Party or with respect to which
the Borrower or any Loan Party has paid additional amounts pursuant to this
Section 2.20, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower or any Loan Party under this Section 2.20 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund);

 

64



--------------------------------------------------------------------------------

provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority; provided, further, that the Borrower shall not be
required to repay to the Administrative Agent or the Lender an amount in excess
of the amount paid over by such party to the Borrower pursuant to this
Section 2.20. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. In no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-tax
position than the Administrative Agent or such Lender would have been in if the
additional amounts giving rise to such refund of any Non-Excluded Taxes or Other
Taxes had never been paid. The agreements in this Section 2.20 shall survive the
termination of this Agreement and the payment of the Obligations.

(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subsection
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h)    For purposes of this Section 2.20, the term “Lender” shall include any
Issuing Lender.

(i)    For purposes of this Agreement, any reference to IRS Form W 8 BEN shall
be deemed to include a reference to IRS Form W 8 BEN-E.

2.21    Indemnity. Other than with respect to Taxes, which shall be governed
solely by Section 2.20, the Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense (other than lost profits,
including the loss of Applicable Margin) that such Lender may actually sustain
or incur as a consequence of (a) any failure by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given notice requesting the same in accordance with the provisions
of this Agreement, (b) any failure by the Borrower in making any prepayment of
or conversion from Eurocurrency Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment, conversion or continuation of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto. A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section 2.21 submitted to the Borrower by any
Lender shall be presumptively correct in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Obligations.

2.22    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the Closing Date, shall make
it unlawful for any Lender to make or maintain Eurocurrency Loans as

 

65



--------------------------------------------------------------------------------

contemplated by this Agreement, such Lender shall promptly give notice thereof
(a “Rate Determination Notice”) to the Administrative Agent and the Borrower,
and (a) the commitment of such Lender hereunder to make Eurocurrency Loans,
continue Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans
shall be suspended during the period of such illegality and (b) such Lender’s
Loans then outstanding as Eurocurrency Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

2.23    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the good faith judgment of such Lender, cause such Lender and
its lending office(s) to suffer no material economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 2.23 shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.19, 2.20(a) or 2.22.

2.24    Replacement of Lenders. The Borrower shall be permitted to (a) replace
with a financial entity or financial entities, or (b) prepay or terminate,
without premium or penalty (but subject to Section 2.21), the Loans or
Commitments, as applicable, of any Lender or Issuing Lender (each such Lender
and Issuing Lender, a “Replaced Lender”) that (i) requests reimbursement for
amounts owing or otherwise results in increased costs imposed on the Borrower or
on account of which the Borrower is required to pay additional amounts to any
Governmental Authority pursuant to Section 2.19, 2.20 or 2.21 (to the extent a
request made by a Lender pursuant to the operation of Section 2.21 is materially
greater than requests made by other Lenders) or gives a notice of illegality
pursuant to Section 2.22, (ii) is a Defaulting Lender, or (iii) has refused to
consent to any waiver or amendment with respect to any Loan Document that
requires such Lender’s consent and has been consented to by the Required
Lenders; provided that, in the case of a replacement pursuant to clause
(a) above, (A) such replacement does not conflict with any Requirement of Law,
(B) the replacement financial entity or financial entities shall purchase, at
par, all Loans and other amounts owing to such Replaced Lender on or prior to
the date of replacement (or, in the case of a replacement of an Issuing Lender,
comply with Section 9.9(c)), (C) the Borrower shall be liable to such Replaced
Lender under Section 2.21 (as though Section 2.21 were applicable) if any
Eurocurrency Loan owing to such Replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (D) the replacement
financial entity or financial entities, (x) if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent to the extent that an
assignment to such replacement financial institution of the rights and
obligations being acquired by it would otherwise require the consent of the
Administrative Agent pursuant to Section 10.6(b)(i)(B) and (y) shall pay (unless
otherwise paid by the Borrower) any processing and recordation fee required
under Section 10.6(b)(ii)(B), (E) the Administrative Agent and any replacement
financial entity or entities shall execute and deliver, and such Replaced Lender
shall thereupon be deemed to have executed and delivered, an appropriately
completed Assignment and Assumption to effect such substitution (or, in the case
of a replacement of an Issuing Lender, customary assignment documentation), (F)
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.19 or 2.20, as the case may be, in respect of any period prior to the
date on which such replacement shall be consummated, (G) in respect of a
replacement pursuant to clause (iii) above, the replacement financial entity or
financial entities shall consent to such amendment or waiver, (H) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the Replaced
Lender and (I) if such replacement is in connection with a Repricing Transaction
prior to the

 

66



--------------------------------------------------------------------------------

six-month anniversary of the First Amendment Effective Date, the Borrower or the
replacement Lender shall pay the Replaced Lender a fee equal to 1% of the
aggregate principal amount of its Initial Tranche B Term Loans required to be
assigned pursuant to this Section 2.24. Prepayments pursuant to clause (b) above
(i) shall be accompanied by accrued and unpaid interest on the principal amount
so prepaid up to the date of such prepayment and (ii) shall not be subject to
the provisions of Section 2.18. The termination of the RevolvingCommitments of
any Lender pursuant to clause (b) above shall not be subject to the provisions
of Section 2.18. In connection with any such replacement under this
Section 2.24, if the Replaced Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Replaced Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such Replaced Lender, then such Replaced Lender shall be deemed to have executed
and delivered such Assignment and Assumption and/or such other documentation as
of such date and the Borrower shall be entitled (but not obligated) to execute
and deliver such Assignment and Assumption and/or such other documentation on
behalf of such Replaced Lender, and the Administrative Agent shall record such
assignment in the Register.

2.25    Incremental Loans.

(a)     In addition to the $441,187,500400,000,000 in aggregate principal amount
of 2016 Supplemental2018 Delayed Draw Tranche A Term Loans established and
incurred on the ThirdSixth Amendment Effective Date pursuant to the ThirdSixth
Amendment, the Borrower may by written notice to the Administrative Agent elect
to request the establishment of one or more new term loans (each, a “New Term
Loan Commitment”) or increases of existing Term Loans (each, a “Supplemental
Term Loan Commitment”) or new revolving commitments (each, a “New Revolving
Commitment”) (but no more than three tranches at any time outstanding in the
case of revolving commitments) or increases of existing Revolving Commitments
(each, a “Revolving Commitment Increase”; together with any New Term Loan
Commitments, any Supplemental Term Loan Commitments and any Revolving Commitment
Increase, the “New Loan Commitments”) hereunder, in an aggregate amount for all
such New Loan Commitments not in excess of, at the time the respective New Loan
Commitments become effective, (x) the Maximum Incremental Facility Amount and
(y) an additional amount not to exceed, together with (i) all other New Loan
Commitments established pursuant to this Section 2.25(a)(y) and (ii) Additional
Obligations incurred pursuant to Section 7.2(p), $400,000,000 in the the greater
of $627,000,000 or 100% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, in the aggregate. For purposes of determining
compliance with the foregoing sentence of this Section 2.25(a), in the event
that New Loan Commitments can be incurred under either clause (x) or (y) of such
sentence, the Borrower shall, in its sole discretion, classify such New Loan
Commitments (or any portion thereof) and may include the amount of such New Loan
Commitments in one or both of such clauses; provided that, at the Borrower’s
option, capacity to incur New Loan Commitments pursuant to clause (x) shall be
deemed to be utilized prior to any utilization of clause (y) to establish New
Loan Commitments. Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Loan Commitments shall
be effective, which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent; provided
that any Lender offered or approached to provide all or a portion of any New
Loan Commitments may elect or decline, in its sole discretion, to provide such
New Loan Commitments.

(b)    Such New Loan Commitments shall become effective as of such Increased
Amount Date; provided that (i) no Default or Event of Default shall exist on
such Increased Amount Date immediately after giving effect to such New Loan
Commitments and the making of any New Loans pursuant thereto and any transaction
consummated in connection therewith (or, in the case of an

 

67



--------------------------------------------------------------------------------

incurrence of New Loans necessary or advisable (as determined by the Borrower in
good faith) for the consummation of a Limited Condition Acquisition, no Default
or Event of Default exists as of the date the definitive acquisition agreements
for such Limited Condition Acquisition are entered into (or, if applicable, the
date of delivery of an irrevocable notice or declaration of such Limited
Condition Acquisition)); (ii) the Borrower shall be in pro forma compliance with
the financial covenants set forth in Section 7.1 as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1 at the effective time of such commitments; (iii) the
proceeds of any New Loans shall be used, at the discretion of the Borrower, for
any purpose not prohibited by this Agreement; (iv) the New Loans shall be
secured by the Collateral on a pari passu or, at the Borrower’s option, junior
basis (so long as any such New Loan Commitments (and related Obligations) are
subject to an Intercreditor Agreement or an Other Intercreditor Agreement) and
shall benefit ratably from the guarantees under the Guarantee and Collateral
Agreement; (v) in the case of New Loans that are term loans (“New Term Loans”),
the maturity date thereof shall not be earlier than the Latest Maturity Date and
the weighted average life to maturity shall be equal to or greater than the
weighted average life to maturity of the Latest Maturing Tranche A Term Loans
(other than an earlier maturity date and/or shorter weighted average life to
maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Latest Maturity
Date or the weighted average life to maturity of the Latest Maturing Tranche A
Term Loans, as applicable); (vi) in the case of any New Loans that are revolving
loans or commitments (“New Revolving Loans”) the maturity date or commitment
termination date thereof shall not be earlier than the Revolving Termination
Date and such New Revolving Loans shall not require any scheduled commitment
reductions prior to the Revolving Termination Date; (vii) the New Revolving
Loans shall share ratably in any mandatory prepayments or utilizations of the
existing Revolving Loans; (viii) subject to Section 2.24, commitment reductions
shall apply ratably to the Revolving Commitments and any commitments in respect
of New Revolving Loans; provided that the Borrower may reduce 100% of the
commitments of any revolving facility on a non-pro rata basis with the
commitments under any other revolving facility hereunder; provided further that
at the request of the Borrower, in lieu of such application on a pro rata basis
among all Revolving Commitments, such reduction may be applied to any Revolving
Commitments so long as the termination date of such Revolving Commitments
precedes the termination date of each other Tranche of Revolving Commitments
then outstanding or, in the event more than one Tranche of Revolving Commitments
shall have an identical termination date that precedes the termination date of
each other Tranche of Revolving Commitments then outstanding, to such Tranches
on a pro rata basis; (ix) all terms and documentation with respect to any New
Loans which differ from those with respect to the Loans under the applicable
Facility shall be reasonably satisfactory to the Administrative Agent (except to
the extent permitted by clauses (iv), (v) and (vi) above and the last sentence
of this paragraph and, with respect to the 2018 Delayed Draw Tranche A Term
Commitments, except to the extent set forth in the Sixth Amendment); (x) such
New Loans or New Loan Commitments (other than Supplemental Term Loan Commitments
and Revolving Commitment Increases) shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, the Administrative
Agent and one or more New Lenders; (xi) to the extent reasonably requested by
the Administrative Agent, the Borrower shall deliver or cause to be delivered
(A) customary legal opinions with respect to the due authorization, execution
and delivery by the Borrower and each other Loan Party to be party thereto and
the enforceability of the applicable Joinder Agreement, Increase Supplement or
Lender Joinder Agreement, as applicable, the non-conflict of the execution,
delivery of and performance of payment obligations under, such documentation
with this Agreement and with the organizational documents of the Loan Parties
and the effectiveness of the Guarantee and Collateral Agreement to create a
valid security interest, and the effectiveness of specified other Security
Documents to perfect such security interests, in specified Collateral to secure
the Obligations, including the New Loan Commitments and the extensions of credit
thereunder and (B) certified copies of the resolutions or other applicable
corporate action of each applicable Loan Party approving its entry into such
documents and the

 

68



--------------------------------------------------------------------------------

transactions contemplated thereby; and (xii) if the initial “spread” (for
purposes of this Section 2.25, the “spread” with respect to any Term Loan shall
be calculated as the sum of the Eurodollar Loan margin on the relevant Term Loan
plus any original issue discount or upfront fees in lieu of original issue
discount (other than any arranging fees, underwriting fees and commitment fees)
(based on an assumed four-year average life for the applicable Facilities (e.g.,
100 basis points in original issue discount or upfront fees equals 25 basis
points of interest rate margin))) relating to any New Term Loan, made on or
prior to the 24-month anniversary of the Third Amendment Effective Date, with
annual amortization of less than 5.0% exceeds the spread then in effect with
respect to the Initial Tranche B Term Loans by more than 0.50%, the Applicable
Margin relating to the Initial Tranche B Term Loans shall be adjusted so that
the spread relating to such New Term Loans does not exceed the spread applicable
to the Initial Tranche B Term Loans by more than 0.50%; provided that if such
New Term Loans include an interest rate floor greater than the interest rate
floor applicable to the Initial Tranche B Term Loans, such increased amount
shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the Initial Tranche
B Term Loans shall be required, to the extent an increase in the interest rate
floor for the Initial Tranche B Term Loans would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the Applicable Margin) applicable to the Initial Tranche B Term
Loans shall be increased by such amount. For the avoidance of doubt, the rate of
interest and the amortization schedule (if applicable) of any New Loan
Commitments shall be determined by the Borrower and the applicable New Lenders
and shall be set forth in the applicable Joinder Agreement.

(c)    On any Increased Amount Date on which any New Loan Commitment become
effective, subject to the foregoing terms and conditions, each lender with a New
Loan Commitment (each, a “New Lender”) shall become a Lender hereunder with
respect to such New Loan Commitment.

(d)    For purposes of this Agreement, any New Loans or New Loan Commitments
shall be deemed to be Term Loans, Revolving Loans or Revolving Commitments, as
applicable. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.25.

(e)    Supplemental Term Loan Commitments and Revolving Commitment Increases
shall become commitments under this Agreement pursuant to (x) in the case of the
2016 Supplemental Tranche A Term Loans, the Third Amendment, or (y) in the case
of the 2018 Delayed Draw Tranche A Term Commitments, the Sixth Amendment or
(z) otherwise, a supplement specifying the Term Loan Tranche or Revolving
Tranche to be increased, executed by the Borrower and each increasing Lender
substantially in the form attached hereto as Exhibit L-1 (the “Increase
Supplement”) or by each New Lender substantially in the form attached hereto as
Exhibit L-2 (the “Lender Joinder Agreement”), as the case may be, which shall be
delivered to the Administrative Agent for recording in the Register. Upon
effectiveness of the Lender Joinder Agreement, each New Lender shall be a Lender
for all intents and purposes of this Agreement and the term loan made pursuant
to such Supplemental Term Loan Commitment shall be a Term Loan or the
commitments made pursuant to such Revolving Commitment Increase shall be
Revolving Commitments, as applicable.

2.26    Extension of Term Loans and Revolving Commitments.

(a)    The Borrower may at any time and from time to time request that all or a
portion of the (i) Term Loans and unused Commitments in respect thereof, if any,
of one or more Tranches existing at the time of such request (each, an “Existing
Term Tranche”, and the Term Loans of and unused Commitments in respect thereof,
if any, of such Tranche, the “Existing Term Loans”) or (ii) Revolving
Commitments of one or more Tranches existing at the time of such request (each,
an “Existing Revolving Tranche”, and together with the Existing Term Tranches,
each an “Existing Tranche”, and the Revolving Commitments of such Existing
Revolving Tranche, the “Existing Revolving Loans”, and together with the
Existing Term Loans, the “Existing Loans”), in each case, be converted to extend
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of any Existing Tranche (any such Existing
Tranche which has been so extended, an “Extended Term Tranche” or “Extended
Revolving Tranche”, as applicable, and each an “Extended Tranche”, and the Term
Loans and unused Commitments in respect thereof, if any, or Revolving
Commitments, as applicable, of such Extended Tranches, the “Extended Term Loans”
or “Extended Revolving Commitments”, as applicable, and collectively, the
“Extended Loans”) and to provide for other terms consistent with this Section
2.26; provided that (i) any such request shall be made by the Borrower to all
Lenders with Term Loans and unused Commitments in respect thereof, if any, or
Revolving Commitments, as applicable, with a like maturity date (whether under
one or more Tranches) on a pro rata basis (based on the aggregate outstanding
principal amount of the applicable Term Loans and unused Commitments in respect
thereof, if any, or the applicable Revolving Commitments) and (ii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower in its sole discretion. In order to establish any Extended Tranche, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Tranche)
(an “Extension Request”) setting forth the proposed terms of the Extended
Tranche to be established, which terms shall be substantially similar to those
applicable to the Existing Tranche from which they are to be extended (the
“Specified Existing Tranche”), except (x) all or any of the final maturity dates
of such Extended Tranches may be delayed to later dates than the final maturity
dates of the Specified Existing Tranche, (y) (A) the interest margins with
respect to the Extended Tranche

 

69



--------------------------------------------------------------------------------

may be higher or lower than the interest margins for the Specified Existing
Tranche and/or (B) additional fees may be payable to the Lenders providing such
Extended Tranche in addition to or in lieu of any increased margins contemplated
by the preceding clause (A) and (z) in the case of an Extended Term Tranche, so
long as the weighted average life to maturity of such Extended Tranche would be
no shorter than the remaining weighted average life to maturity of the Specified
Existing Tranche, amortization rates with respect to the Extended Term Tranche
may be higher or lower than the amortization rates for the Specified Existing
Tranche, in each case to the extent provided in the applicable Extension
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.26 or otherwise, assignments and participations of Extended Tranches
shall be governed by the same or, at the Borrower’s discretion, more restrictive
assignment and participation provisions applicable to Tranche A Term Loans,
Tranche B Term Loans or Revolving Commitments, as applicable, set forth in
Section 10.6. No Lender shall have any obligation to agree to have any of its
Existing Loans converted into an Extended Tranche pursuant to any Extension
Request. Any Extended Tranche shall constitute a separate Tranche of Loans from
the Specified Existing Tranches and from any other Existing Tranches (together
with any other Extended Tranches so established on such date).

(b)    The Borrower shall provide the applicable Extension Request at least 10
Business Days (or such shorter period as the Administrative Agent may agree in
its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche. In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Loans pursuant to this
Section 2.26 (each, an “Extension”), the Borrower shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure

 

70



--------------------------------------------------------------------------------

reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this
Section 2.26. The Borrower may amend, revoke or replace an Extension Request
pursuant to procedures reasonably acceptable to the Administrative Agent at any
time prior to the date (the “Extension Request Deadline”) on which Lenders under
the applicable Existing Term Tranche Tranches or Existing Term Revolving
Tranches are requested to respond to the Extension Request. Any Lender may
revoke an Extension Election at any time prior to 5:00 p.m. on the date that is
two (2) Business Days prior to the Extension Request Deadline, at which point
the Extension Election becomes irrevocable (unless otherwise agreed by
Borrower). The revocation of an Extension Election prior to the Extension
Request Deadline shall not prejudice any Lender’s right to submit a new
Extension Election prior to the Extension Request Deadline.

(c)    Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.26(a), or, in the case of Extended Term Tranches,
amortization rates referenced in clause (z) of Section 2.26(a), and which, in
each case, except to the extent expressly contemplated by the last sentence of
this Section 2.26(c) and notwithstanding anything to the contrary set forth in
Section 10.1, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Tranches established thereby)
executed by the Loan Parties, the Administrative Agent, and the Extending
Lenders. Subject to the requirements of this Section 2.26 and without limiting
the generality or applicability of Section 10.1 to any Section 2.26 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.26 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.26
Additional Amendments do not become effective prior to the time that such
Section 2.26 Additional Amendments have been consented to (including pursuant to
consents applicable to holders of any Extended Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Section 2.26 Additional Amendments to
become effective in accordance with Section 10.1; provided, further, that no
Extension Amendment may provide for (i) any Extended Tranche to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches or be guaranteed by any Person other than the Guarantors and
(ii) so long as any Existing Term Tranches are outstanding, any mandatory or
voluntary prepayment provisions that do not also apply to the Existing Term
Tranches (other than Existing Term Tranches secured on a junior basis by the
Collateral or ranking junior in right of payment, which shall be subject to
junior prepayment provisions) on a pro rata basis (or otherwise provide for more
favorable prepayment treatment for Existing Term Tranches than such Extended
Term Tranches as contemplated by Section 2.12). Notwithstanding anything to the
contrary in Section 10.1, any such Extension Amendment may, without the consent
of any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable judgment of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.26; provided
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Section 2.26 Additional Amendment.

(d)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with Section 2.26(a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of the Extended Tranche so converted by such Lender on such date, and
such Extended Tranches shall be established as a separate Tranche from the
Specified Existing Tranche and from any other Existing Tranches (together with
any other Extended Tranches so established on such date).

 

71



--------------------------------------------------------------------------------

(e)    If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Loans on the terms set forth in such Extension
Amendment; provided, further, that all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned (including
pursuant to Section 2.21 (as though Section 2.21 were applicable)) shall be paid
in full by the assignee Lender to such Non-Extending Lender concurrently with
such Assignment and Assumption. In connection with any such replacement under
this Section 2.26, if the Non-Extending Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Assumption by the later
of (A) the date on which the replacement Lender executes and delivers such
Assignment and Assumption and (B) the date as of which all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Loans so
assigned shall be paid in full by the assignee Lender to such Non-Extending
Lender, then such Non-Extending Lender shall be deemed to have executed and
delivered such Assignment and Assumption as of such date and the Borrower shall
be entitled (but not obligated) to execute and deliver such Assignment and
Assumption on behalf of such Non-Extending Lender.

(f)    Following any Extension Date, with the written consent of the Borrower,
any Non-Extending Lender may elect to have all or a portion of its Existing
Loans deemed to be an Extended Loan under the applicable Extended Tranche on any
date (each date a “Designation Date”) prior to the maturity date of such
Extended Tranche; provided that such Lender shall have provided written notice
to the Borrower and the Administrative Agent at least 10 Business Days prior to
such Designation Date (or such shorter period as the Administrative Agent may
agree in its reasonable discretion); provided, further, that no greater amount
shall be paid by or on behalf of the Borrower or any of its Affiliates to any
such Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any Extended Lender as consideration for its Extension
into such Extended Tranche. Following a Designation Date, the Existing Loans
held by such Lender so elected to be extended will be deemed to be Extended
Loans of the applicable Extended Tranche, and any Existing Loans held by such
Lender not elected to be extended, if any, shall continue to be “Existing Loans”
of the applicable Tranche.

(g)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.26, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Sections 2.11 and 2.12 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Section 2.26 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including Sections 2.8, 2.11 and 2.12) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.26.

 

72



--------------------------------------------------------------------------------

2.27    Permitted Debt Exchanges.

(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Term Loans of such Tranche for Additional
Obligations in the form of notes (such notes, “Permitted Debt Exchange Notes,”
and each such exchange a “Permitted Debt Exchange”), so long as the following
conditions are satisfied: (i) the aggregate principal amount (calculated on the
face amount thereof) of Term Loans exchanged shall equal the aggregate principal
amount (calculated on the face amount thereof) of Permitted Debt Exchange Notes
issued in exchange for such Term Loans, (ii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged by the
Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on the date of the settlement thereof
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in the Term Loans being exchanged pursuant to the Permitted
Debt Exchange to the Borrower for immediate cancellation), (iii) if the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) tendered by Lenders in respect of the relevant Permitted Debt Exchange
Offer (with no Lender being permitted to tender a principal amount of Term Loans
which exceeds the principal amount of the applicable Tranche actually held by
it) shall exceed the maximum aggregate principal amount of Term Loans offered to
be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Term Loans subject to such Permitted Debt
Exchange Offer tendered by such Lenders ratably up to such maximum amount based
on the respective principal amounts so tendered, (iv) each such Permitted Debt
Exchange Offer shall be made on a pro rata basis to the Lenders (other than any
Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act) or an institutional “accredited investor” (as defined in Rule
501 under the Securities Act)) based on their respective aggregate principal
amounts of outstanding Term Loans of the applicable Tranche, (v) all
documentation in respect of such Permitted Debt Exchange shall be consistent
with the foregoing, and all written communications generally directed to the
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and made in consultation with the Administrative Agent, and
(vi) any applicable Minimum Exchange Tender Condition shall be satisfied. No
Lender shall have any obligation to agree to have any of its Term Loans
exchanged for Permitted Debt Exchange Notes pursuant to any Permitted Debt
Exchange Offer.

(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.27, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 and 2.12 and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that, subject to the foregoing clause (ii), the Borrower may at its
election specify as a condition (a “Minimum Exchange Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans be tendered.

(c)    In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least 10 Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to

 

73



--------------------------------------------------------------------------------

accomplish the purposes of this Section 2.27 and without conflict with
Section 2.27(d); provided that the terms of any Permitted Debt Exchange Offer
shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five Business Days following the date on which the Permitted Debt
Exchange Offer is made.

(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Section 2.27(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

SECTION 3.    LETTERS OF CREDIT

3.1    L/C Commitment.

(a)    Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in
Section 3.4(a), agrees, in the case of Credit Suisse AG, to continue under this
Agreement for the account of the Borrower the Existing Letters of Credit issued
by it until the expiration or earlier termination thereof and, in the case of
each other Issuing Lender, to issue letters of credit (the letters of credit
issued on and after the Closing Date pursuant to this Section 3, together with
the Existing Letters of Credit, collectively, the “Letters of Credit”) under the
Revolving Commitments for the account of the Borrower or any Guarantor on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) any Revolving Lender’s Available Revolving Commitment or the aggregate
amount of the Available Revolving Commitments would be less than zero. Each
Letter of Credit shall (i) be denominated in Dollars or any Permitted Foreign
Currency and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is three Business Days prior to
the Revolving Termination Date (unless cash collateralized or backstopped, in
each case in a manner agreed to by the Borrower and the Issuing Lender);
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).

(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would (i) conflict with, or cause such Issuing Lender to
exceed any limits imposed by, any applicable Requirement of Law, or if such
Requirement of Law would impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and is not
otherwise reimbursable to it by the Borrower hereunder and which such Issuing
Lender in good faith deems material to it or (ii) violate one or more policies
of such Issuing Lender applicable generally to the issuance of letters of credit
for the account of similarly situated borrowers.

3.2    Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the relevant Issuing Lender issue a Letter of Credit (or
amend, renew or extend an outstanding Letter of Credit) by delivering to such
Issuing Lender at its address for notices specified to the Borrower by such
Issuing Lender an Application therefor, with a copy to the Administrative Agent,
completed to the reasonable satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Upon receipt of any

 

74



--------------------------------------------------------------------------------

Application, the relevant Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue (or amend, renew or extend, as the case may be) the Letter of
Credit requested thereby (but in no event without the consent of the applicable
Issuing Lender shall any Issuing Lender be required to issue (or amend, renew or
extend, as the case may be) any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit (or such amendment, renewal or
extension, as the case may be) to the beneficiary thereof or as otherwise may be
agreed to by such Issuing Lender and the Borrower. Such Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance (or such amendment, renewal or extension, as the case may be) thereof.
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the relevant Revolving Lenders, notice of the
issuance (or such amendment, renewal or extension, as the case may be) of each
Letter of Credit issued by it (including the amount thereof).

3.3    Fees and Other Charges.

(a)    The Borrower will pay a fee, in Dollars, on each outstanding Letter of
Credit requested by it, at a per annum rate equal to the Applicable Margin then
in effect with respect to Eurocurrency Loans under the Revolving Facility (minus
the fronting fee referred to below), on the Dollar Equivalent of the face amount
of such Letter of Credit, which fee shall be shared ratably among the Revolving
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date; provided that, with respect to any Defaulting Lender, such
Lender’s ratable share of any letter of credit fee accrued on the aggregate
amount available to be drawn on any outstanding Letters of Credit during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time; provided further that any Defaulting Lender’s ratable share
of any letter of credit fee accrued on the aggregate amount available to be
drawn on any outstanding Letters of Credit shall accrue for the account of each
Non-Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit which has been reallocated to such Non-Defaulting Lender
pursuant to Section 3.4(d) and with respect to any L/C Shortfall either (i) if
the Borrower has paid to the Administrative Agent, an amount of cash and/or Cash
Equivalents and/or Permitted Liquid Investments equal to the amount of the L/C
Shortfall to be held as security for all obligations of the Borrower to the
Issuing Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent, for the
account of the Borrower or (ii) otherwise, for the account of the Issuing
Lenders, in each case so long as such Lender shall be a Defaulting Lender. In
addition, the Borrower shall pay to each Issuing Lender for its own account a
fronting fee, in Dollars, on the Dollar Equivalent of the aggregate face amount
of all outstanding Letters of Credit issued by it to the Borrower separately
agreed to by the Borrower and such Issuing Lender (but in any event not to
exceed 0.25% per annum), payable quarterly in arrears on each Fee Payment Date
after the issuance date.

(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for costs and expenses agreed by the Borrower and such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit requested by the Borrower.

3.4    L/C Participations.

(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably

 

75



--------------------------------------------------------------------------------

agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it and the amount of each draft
paid by such Issuing Lender thereunder. Each L/C Participant agrees with each
Issuing Lender that, if a draft is paid under any Letter of Credit issued by it
for which such Issuing Lender is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay, in
Dollars, to the Administrative Agent for the account of such Issuing Lender upon
demand an amount equal to such L/C Participant’s Revolving Percentage of the
Dollar Equivalent of the amount of such draft, or any part thereof, that is not
so reimbursed (“L/C Disbursements”); provided that, nothing in this paragraph
shall relieve the Issuing Lender of any liability resulting from the gross
negligence or willful misconduct of the Issuing Lender. Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
any Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the financial condition of the Borrower, (iv) any breach of
this Agreement or any other Loan Document by the Borrower, any other Loan Party
or any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b)    If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, such Issuing Lender shall be entitled
to recover from such L/C Participant, on demand, such amount with interest
thereon calculated from such due date at the rate per annum applicable to ABR
Loans under the Revolving Facility. A certificate of the relevant Issuing Lender
submitted to any relevant L/C Participant with respect to any amounts owing
under this Section 3.4 shall be presumptively correct in the absence of
demonstrable error.

(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent for the account of such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to the Administrative Agent
for the account of such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

(d)    Notwithstanding anything to the contrary contained in this Agreement, in
the event an L/C Participant becomes a Defaulting Lender, then such Defaulting
Lender’s Revolving Percentage in all outstanding Letters of Credit will
automatically be reallocated among the L/C Participants that are Non-Defaulting
Lenders pro rata in accordance with each Non-Defaulting Lender’s

 

76



--------------------------------------------------------------------------------

Revolving Percentage (calculated without regard to the Revolving Commitment of
the Defaulting Lender), but only to the extent that such reallocation does not
cause the Revolving Extensions of Credit of any Non-Defaulting Lender to exceed
the Revolving Commitment of such Non-Defaulting Lender. If such reallocation
cannot, or can only partially be effected, the Borrower shall, within five
Business Days after written notice from the Administrative Agent, pay to the
Administrative Agent, an amount of cash and/or Cash Equivalents and/or Permitted
Liquid Investments equal to such Defaulting Lender’s Revolving Percentage
(calculated as in effect immediately prior to it becoming a Defaulting Lender)
of the L/C Obligations (after giving effect to any partial reallocation pursuant
to the first sentence of this Section 3.4(d)) to be held as security for all
obligations of the Borrower to the Issuing Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent. So long as there is a Defaulting Lender, an
Issuing Lender shall not be required to issue any Letter of Credit where the sum
of the Non-Defaulting Lenders’ Revolving Percentage, as applicable, of the
outstanding Revolving Loans and their participations in Letters of Credit after
giving effect to any such requested Letter of Credit would exceed (such excess,
the “L/C Shortfall”) the aggregate Revolving Commitments of the Non-Defaulting
Lenders, unless the Borrower shall pay to the Administrative Agent, an amount of
cash and/or Cash Equivalents and/or Permitted Liquid Investments equal to the
amount of the L/C Shortfall, such cash and/or Cash Equivalents and/or Permitted
Liquid Investments to be held as security for all obligations of the Borrower to
the Issuing Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent.

(e)    If, on any date, the L/C Obligations would exceed 105% of the L/C
Commitment (including as a result of any revaluation of the Dollar Equivalent of
the L/C Obligations on any Revaluation Date in accordance with Section 1.4), the
Borrower shall promptly pay to the Administrative Agent an amount of cash and/or
Cash Equivalents and/or Permitted Liquid Investments equal to the amount by
which the L/C Obligations exceed the L/C Commitment, such cash and/or Cash
Equivalents and/or Permitted Liquid Investments to be held as security for all
obligations of the Borrower to the Issuing Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent.

3.5    Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender on the Business Day following the date on which
such Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit issued by such Issuing Lender at the
Borrower’s request and paid by such Issuing Lender for the amount of (a) such
draft so paid and (b) any Non-Excluded Taxes and Other Taxes, fees, charges or
other costs or expenses reasonably incurred by such Issuing Lender in connection
with such payment (the amounts described in the foregoing clauses (a) and (b) in
respect of any drawing, collectively, the “Payment Amount”). Each such payment
shall be made to such Issuing Lender at its address for notices specified to the
Borrower in Dollars and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at a rate equal to (i) until the second Business Day next
succeeding the date of the relevant notice, the rate applicable to ABR Loans
under the Revolving Facility and (ii) thereafter, the rate set forth in
Section 2.15(c). In the case of any such reimbursement in Dollars with respect
to a Letter of Credit denominated in a Permitted Foreign Currency, the
applicable Issuing Lender shall notify the Borrower of the Dollar Equivalent of
the amount of the draft so paid promptly following the determination thereof.

3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations

 

77



--------------------------------------------------------------------------------

under Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee, or any other events or circumstances that,
pursuant to applicable law or the applicable customs and practices promulgated
by the International Chamber of Commerce, are not within the responsibility of
such Issuing Lender, except for errors, omissions, interruptions or delays
resulting from the gross negligence or willful misconduct of such Issuing Lender
or its employees or agents. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors, omissions, interruptions or delays resulting from the gross
negligence or willful misconduct of such Issuing Lender or its employees or
agents. The Borrower agrees that any action taken or omitted by any Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of such Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit issued by such Issuing Lender shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Agreement or
any other Loan Document, the provisions of this Agreement or such other Loan
Document shall apply.

3.9    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (a)
the rules of the ISP shall apply to each standby Letter of Credit, and (b) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants (as to itself and each of its Restricted Subsidiaries)
to the Agents and each Lender, which representations and warranties shall be
deemed made on the Closing Date and on the date of each borrowing of Loans or
issuance, extension or renewal of a Letter of Credit hereunder that:

4.1    Financial Condition. The audited consolidated balance sheet of the
Company and its Subsidiaries as at March 31, 2010, March 31, 2011 and March 31,
2012, and the related statements of income and of cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from Ernst & Young LLP, present fairly in all material respects the
financial condition of the Company and its Subsidiaries, as at such date, and
the results of, their operations, their cash flows and their changes in
stockholders’ equity for the respective fiscal years then ended. All such
financial statements, including the related schedules and notes thereto and year
end adjustments, have been prepared in accordance with GAAP (except as otherwise
noted therein).

 

78



--------------------------------------------------------------------------------

4.2    No Change. Since March 31, 2012 there has been no event, development or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

4.3    Existence; Compliance with Law. Except as set forth in Schedule 4.3, the
Borrower and its Restricted Subsidiaries (other than any Immaterial
Subsidiaries) (a) (i) is duly organized (or incorporated), validly existing and
in good standing (or, only where applicable, the equivalent status in any
foreign jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, except in each case (other than with respect to the Borrower), to
the extent such failure to do so would not reasonably be expected to have a
Material Adverse Effect, (ii) has the corporate or organizational power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (iii) is duly qualified as a
foreign corporation or limited liability company and in good standing (where
such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) would
not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not have a Material Adverse Effect.

4.4    Corporate Power; Authorization; Enforceable Obligations.

(a)    Each Loan Party has the corporate power and authority to make, deliver
and perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow or have Letters of Credit issued hereunder, except in each
case (other than with respect to the Borrower), to the extent such failure to do
so would not reasonably be expected to have a Material Adverse Effect. Each Loan
Party has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement, except in each case (other than with
respect to the Borrower), to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b)    No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.17.

(c)    Each Loan Document has been duly executed and delivered on behalf of each
Loan Party that is a party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms (provided that, with respect to the
creation and perfection of security interests with respect to the Capital Stock
of Foreign Subsidiaries, only to the extent enforceability of such obligation
with respect to which Capital Stock is governed by the Uniform Commercial Code),
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

 

79



--------------------------------------------------------------------------------

4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents by the Loan Parties thereto, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not (a) violate the organizational or governing documents of (i) the
Borrower or (ii) except as would not reasonably be expected to have a Material
Adverse Effect, any other Loan Party, (b) except as would not reasonably be
expected to have a Material Adverse Effect, violate any Requirement of Law
binding on the Borrower or any of its Restricted Subsidiaries or any Contractual
Obligation of the Borrower or any of its Restricted Subsidiaries or (c) except
as would not have a Material Adverse Effect, result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens permitted by Section 7.3).

4.6    No Material Litigation. Except as set forth in Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Restricted Subsidiaries or against
any of their Properties which, taken as a whole, would reasonably be expected to
have a Material Adverse Effect.

4.7    No Default. No Default or Event of Default has occurred and is
continuing.

4.8    Ownership of Property; Liens. Except as set forth in Schedule 4.8A, each
of the Borrower and its Restricted Subsidiaries has good title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good title to, or a
valid leasehold interest in, all its other Property (other than Intellectual
Property), in each case, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, and none of such Property is
subject to any Lien except as permitted by the Loan Documents. Schedule 4.8B
lists all Real Property which is owned or leased by any Loan Party as of the
Closing Date.

4.9    Intellectual Property. Each of the Borrower and its Restricted
Subsidiaries owns, or has a valid license to use, all Intellectual Property
necessary for the conduct of its business as currently conducted free and clear
of all Liens except as permitted by the Loan Documents, other than Intellectual
Property owned by a Special Purpose Entity, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. To the
Borrower’s knowledge, no holding, injunction, decision or judgment has been
rendered by any Governmental Authority against the Borrower or any Restricted
Subsidiary and neither the Borrower nor any of its Restricted Subsidiaries has
entered into any settlement stipulation or other agreement (except license
agreements in the ordinary course of business) which would limit, cancel or
question the validity of the Borrower’s or any Restricted Subsidiary’s rights
in, any Intellectual Property in any respect that would reasonably be expected
to have a Material Adverse Effect. To Borrower’s knowledge, no claim has been
asserted or threatened or is pending by any Person challenging or questioning
the use by the Borrower or its Restricted Subsidiaries of any Intellectual
Property owned by the Borrower or any of its Restricted Subsidiaries or the
validity or effectiveness of any Intellectual Property, except as would not
reasonably be expected to have a Material Adverse Effect. To the Borrower’s
knowledge, the use of Intellectual Property by the Borrower and its Restricted
Subsidiaries does not infringe on the rights of any Person in a manner that
would reasonably be expected to have a Material Adverse Effect. The Borrower and
its Restricted Subsidiaries take all reasonable actions that in the exercise of
their reasonable business judgment should be taken to protect their Intellectual
Property, including Intellectual Property that is confidential in nature, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

80



--------------------------------------------------------------------------------

4.10    Taxes. Each of the Borrower and its Restricted Subsidiaries (i) has
filed or caused to be filed all federal, state, provincial and other tax returns
that are required to be filed and (ii) has paid all taxes shown to be due and
payable on said returns and all other taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority (other than any amounts the
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of the Borrower or such Restricted
Subsidiary, as the case may be), except in each case where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of the regulations of the Board. If requested by any Lender (through
the Administrative Agent) or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1 referred to in
Regulation U.

4.12    ERISA.

(a)    Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect: (i) neither a Reportable Event nor
a failure to meet the minimum funding standards (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) with respect to
periods beginning on or after April 1, 2010 or an “accumulated funding
deficiency” (within the meaning of Section 412(a) of the Code or
Section 302(a)(2) of ERISA) has occurred during the five year period prior to
the date on which this representation is made with respect to any Single
Employer Plan, and each Single Employer Plan has complied with the applicable
provisions of ERISA and the Code; (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen on the
assets of the Borrower or any of its Restricted Subsidiaries, during such
five-year period; the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Single Employer
Plan allocable to such accrued benefits; (iii) none of the Borrower or any of
its Restricted Subsidiaries has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a liability under ERISA; (iv) none of the Borrower or any of its Restricted
Subsidiaries would become subject to any liability under ERISA if the Borrower
or such Restricted Subsidiary were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made; and (v) no Multiemployer Plan is in Reorganization or
Insolvent.

(b)    The Borrower and its Restricted Subsidiaries have not incurred, and do
not reasonably expect to incur, any liability under ERISA or the Code with
respect to any plan within the meaning of Section 3(3) of ERISA which is subject
to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA that is
maintained by a Commonly Controlled Entity (other than the Borrower and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of the Borrower or any of its Restricted
Subsidiaries to pay money.

4.13    Investment Company Act. No Loan Party is an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

81



--------------------------------------------------------------------------------

4.14    Subsidiaries.

(a)    The Subsidiaries listed on Schedule 4.14 constitute all the Subsidiaries
of the Borrower at the Closing Date. Schedule 4.14 sets forth as of the Closing
Date the name and jurisdiction of incorporation of each Subsidiary and, as to
each Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and the designation of such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary.

(b)    As of the Closing Date, except as set forth on Schedule 4.14, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to officers,
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any of its Restricted Subsidiaries.

4.15    Environmental Matters. Other than exceptions to any of the following
that would not reasonably be expected to have a Material Adverse Effect, none of
the Borrower or any of its Restricted Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law for the operation of the
Business; or (ii) has become subject to any Environmental Liability.

4.16    Accuracy of Information, etc. As of the Closing Date, no statement or
information (excluding the projections and pro forma financial information
referred to below) contained in this Agreement, any other Loan Document or any
certificate furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, including the 2012
Transactions, when taken as a whole, contained as of the date such statement,
information, or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading. As of the Closing Date, the
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, in light of the
circumstances under which they were made, it being recognized by the Agents and
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

4.17    Security Documents.

(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein of a type in
which a security interest can be created under Article 9 of the UCC (including
any proceeds of any such item of Collateral); provided that for purposes of this
Section 4.17(a), Collateral shall be deemed to exclude any Property expressly
excluded from the definition of “Collateral” as set forth in the Guarantee and
Collateral Agreement (the “Excluded Collateral”). In the case of (i) the Pledged
Securities described in the Guarantee and Collateral Agreement (other than
Excluded Capital Stock) when any stock certificates or notes, as applicable,
representing such Pledged Securities are delivered to the Collateral Agent and
(ii) the other Collateral described in the Guarantee and Collateral Agreement
(other than Excluded Collateral), when financing statements in appropriate form
are filed in the offices specified on Schedule 4.17 (which financing statements
have been duly completed and executed (as applicable) and delivered to the
Collateral Agent) and such other filings as are specified on Schedule 3 to the
Guarantee and Collateral Agreement are made, the Collateral Agent shall have a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in

 

82



--------------------------------------------------------------------------------

such Collateral (including any proceeds of any item of Collateral) (to the
extent a security interest in such Collateral can be perfected through the
filing of financing statements in the offices specified on Schedule 4.17 and the
filings specified on Schedule 3 to the Guarantee and Collateral Agreement, and
through the delivery of the Pledged Securities required to be delivered on the
Closing Date), as security for the Obligations, in each case prior in right to
the Lien of any other Person (except (i) in the case of Collateral other than
Pledged Securities, Liens permitted by Section 7.3 and (ii) Liens having
priority by operation of law) to the extent required by the Guarantee and
Collateral Agreement.

(b)    Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 6.8(b), such Mortgage shall be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable Lien on the Mortgaged Property described therein and
proceeds thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing; and when such Mortgage is
filed in the recording office designated by the Borrower, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (other than Liens
permitted by Section 7.3 or other encumbrances or rights permitted by the
relevant Mortgage).

4.18    Solvency. As of the Closing Date, the Borrower and its Subsidiaries are
(on a consolidated basis), and after giving effect to the 2012 Transactions will
be, Solvent.

4.19    Anti-Terrorism. (a) The Borrower and its Restricted Subsidiaries are in
compliance with the USA Patriot Act and (b) none of the Borrower and its
Restricted Subsidiaries is a person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations and prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Asset Control
regulation or executive order (“OFAC”), in each case, except as would not
reasonably be expected to have a Material Adverse Effect. The Borrower will not
knowingly (directly or indirectly) use the proceeds of the Loans, or request the
issuance of any Letter of Credit, for the purpose of financing the activities of
any Person, in any country or territory, that is subject to, or the target of,
any sanctions under or administered by OFAC, the U.S. State Department or any
other enabling legislation or executive order relating thereto as well as
sanctions laws and regulations of the United Nations Security Council, the
European Union or any member state thereof and the United Kingdom, except as
otherwise permitted by applicable law, regulation or license. The Borrower will
not knowingly (directly or indirectly) use the proceeds of the Loans, or request
the issuance of any Letter of Credit, in material violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, and all laws, rules and
regulations of the European Union and United Kingdom applicable to the Borrower
or its Subsidiaries from time to time concerning or relating to bribery or
corruption.

SECTION 5.    CONDITIONS PRECEDENT

5.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction (or waiver), prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a)    Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Borrower and (ii) the Guarantee and Collateral Agreement, executed and delivered
by Investor, the Borrower and each Subsidiary Guarantor;

 

83



--------------------------------------------------------------------------------

(b)    No Default. No Default or Event of Default shall exist as of the Closing
Date after giving effect to this Agreement and the borrowing of the Initial
Tranche A Term Loans and the Initial Tranche B Term Loans, and the making of the
Revolving Commitments;

(c)    Representations and Warranties. All of the representations and warranties
of the Loan Parties contained in the Loan Documents shall be true and correct in
all material respects on the Closing Date (unless such representation or
warranty relates to a specific date, in which case such representation or
warranty shall be true and correct in all material respects as of such specific
date);

(d)    Borrowing Notice. The Administrative Agent shall have received a notice
of borrowing from the Borrower with respect to the Initial Tranche A Term Loans
and Initial Tranche B Term Loans;

(e)    Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least three Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel to the Administrative Agent) required to reimbursed or paid
by the Borrower hereunder or under any other Loan Document;

(f)    Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of (i) Debevoise & Plimpton LLP, special New York counsel to the
Loan Parties, and (ii) Morris, Nichols, Arsht & Tunnell LLP, special Delaware
counsel to the Loan Parties, in each case in form and substance reasonably
satisfactory to the Administrative Agent;

(g)    Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower and each of the other Loan Parties, dated as of the
Closing Date, each substantially in the form of Exhibit C, with appropriate
insertions and attachments;

(h)    USA Patriot Act. The Lenders shall have received from the Borrower and
each of the Loan Parties documentation and other information requested by any
Lender no less than 10 calendar days prior to the Closing Date that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act;

(i)    Filings. Each Uniform Commercial Code financing statement and each
intellectual property security agreement required by the Security Documents to
be filed in order to create in favor of the Collateral Agent, for the benefit of
the Secured Parties, a first priority perfected Lien on the Collateral described
therein, shall have been delivered to the Collateral Agent in proper form for
filing;

(j)    Pledged Stock; Stock Powers. The Collateral Agent shall have received the
certificates, if any, representing the shares of Capital Stock held by a Loan
Party pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof;

(k)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer on behalf of the
Borrower, substantially in the form of Exhibit G;

 

84



--------------------------------------------------------------------------------

(l)    Refinancing. The Refinancing shall have been, or shall substantially
concurrently be, consummated; and

(m)    Lien Searches. The Collateral Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statements will be made to evidence or perfect security interests
required to be evidenced or perfected, and such search shall reveal no liens on
any of the assets of the Loan Party, except for Liens permitted by Section 7.3
or liens to be discharged on or prior to the Closing Date.

5.2    Conditions to Each Revolving Loan Extension of Credit After Closing Date.
The agreement of each Lender to make any Revolving Loan or to issue or
participate in any Letter of Credit hereunder on any date after the Closing Date
is subject to the satisfaction of the following conditions precedent:

(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects, in each case on and as of such date
as if made on and as of such date except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing of a Revolving Loan by and issuance, extension or renewal of a
Letter of Credit on behalf of the Borrower hereunder after the Closing Date
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 5.2 have
been satisfied.

5.3    Conditions to Each Extension of Credit Under the 2018 Delayed Draw
Tranche A Term Commitments After the Sixth Amendment Effective Date.

(a)    Notice. The Administrative Agent shall have received notice of borrowing
from the Borrower as required by the Sixth Amendment.

(b)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects, in each case on and as of the
applicable Borrowing Date (or, in the case of an extension of credit that is
necessary or advisable (as determined by the Borrower in good faith) for the
consummation of a Limited Condition Acquisition, as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
(or, if applicable, the date of delivery of an irrevocable notice or declaration
of such Limited Condition Acquisition)) as if made on and as of such date except
to the extent that such representations and warranties relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date.

(c)    No Default. No Default or Event of Default shall have occurred and be
continuing on the applicable Borrowing Date (or, in the case of an extension of
credit that is necessary or advisable (as determined by the Borrower in good
faith) for the consummation of a Limited Condition Acquisition, on the date the
definitive acquisition agreements for such Limited

 

85



--------------------------------------------------------------------------------

Condition Acquisition are entered into (or, if applicable, the date of delivery
of an irrevocable notice or declaration of such Limited Condition Acquisition)
and, in such case, no Event of Default under Section 8.1(a) or (f) shall have
occurred and be continuing on the applicable Borrowing Date) or after giving
effect to the extensions of credit requested to be made on such date.

Each borrowing of a 2018 Delayed Draw Tranche A Term Loan by the Borrower
hereunder after the Sixth Amendment Effective Date shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 5.3 have been satisfied.

SECTION 6.    AFFIRMATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder (other than (i) contingent or indemnification obligations not then due
and (ii) obligations in respect of Specified Hedge Agreements, Specified Foreign
Currency L/C Agreements or Cash Management Obligations), the Borrower shall, and
shall cause (except in the case of the covenants set forth in Section 6.1,
Section 6.2 and Section 6.7) each of the Restricted Subsidiaries to:

6.1    Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on IntraLinks or another similar
electronic platform):

(a)    within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending March 31, 2013, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth, commencing with the
financial statements with respect to the fiscal year ending March 31, 2013, in
comparative form the figures as of the end of and for the previous year,
reported on without qualification arising out of the scope of the audit, by
Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing; and

(b)    within 45 days after the end of each of the first three quarterly periods
of each fiscal year of the Borrower, commencing with the fiscal quarter ending
June 30, 2012, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth, in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
fairly presenting in all material respects the financial condition of the
Borrower and its consolidated Subsidiaries in conformity with GAAP (subject to
normal year end audit adjustments and the lack of notes);

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of footnotes). The Borrower may satisfy its
obligations under this Section 6.1 by delivering information relating to Parent,
Investor, the Borrower and its consolidated Subsidiaries, it being agreed that
the furnishing of Parent’s annual report on Form 10-K for such year, as filed
with the SEC, together with unaudited consolidating schedules of the balance
sheet and the statements of income

 

86



--------------------------------------------------------------------------------

and cash flows prepared by management for the Borrower and its consolidated
Subsidiaries in substantially the form of Exhibit K (it being understood that
the Borrower may alter the presentation of financial information in any such
consolidating schedules to conform to any changes to the presentation of
financial information of Parent in its Form 10-K (but in any event shall include
a balance sheet and statements of income and cash flows) or make such other
changes to the consolidating schedules as consented to by the Administrative
Agent, such consent not to be unreasonably withheld or delayed) will satisfy
Borrower’s obligation under Section 6.1(a) with respect to such year and that
the furnishing of Parent’s quarterly report on Form 10-Q for such quarter, as
filed with the SEC, together with unaudited consolidating schedules of the
balance sheet and the statements of income and of cash flows prepared by
management for the Borrower and its consolidated Subsidiaries in substantially
the form of Exhibit K (it being understood that the Borrower may alter the
presentation of financial information in any such consolidating schedules to
conform to any changes to the presentation of financial information of Parent in
it’sits Form 10-Q (but in any event shall include a balance sheet and statements
of income and cash flows) or make such other changes to the consolidating
schedules as consented to by the Administrative Agent, such consent not to be
unreasonably withheld or delayed) will satisfy Borrower’s obligations under the
Section 6.1(b) with respect to such quarter.

Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

6.2    Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender, or, in the case of clause (e), to the relevant Lender:

(a)    to the extent permitted by the internal policies of such independent
certified public accountants, concurrently with the delivery of the financial
statements referred to in Section 6.1(a), a certificate of the independent
certified public accountants in customary form reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default arising from a breach
of Section 7.1, except as specified in such certificate;

(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a Compliance Certificate of a Responsible Officer on behalf of
the Borrower stating that such Responsible Officer has obtained no knowledge of
any Default or Event of Default that has occurred and is continuing except as
specified in such certificate and (ii) to the extent not previously disclosed to
the Administrative Agent, (x) a description of any Default or Event of Default
that occurred and (y) a description of any new Subsidiary and of any change in
the name or jurisdiction of organization of any Loan Party and a listing of any
material registrations of or applications for United States Intellectual
Property by any Loan Party since the date of the most recent list delivered
pursuant to this clause (or, in the case of the first such list so delivered,
since the Closing Date);

(c)    not later than 120 days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending March 31, 2013, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year and the related consolidated statements of projected
cash flow and projected income (collectively, the “Annual Operating Budget”));
provided that the Borrower may satisfy its obligations under this Section 6.2(c)
by delivering a

 

87



--------------------------------------------------------------------------------

detailed consolidated budget of Parent and its Subsidiaries as of the end of the
following fiscal year for the following fiscal year, including a projected
consolidated balance sheet and the related consolidated statements of projected
cash flow and projected income, together with consolidating schedules of the
balance sheet and statements of cash flows and income prepared by management for
the Borrower and its Subsidiaries and such materials shall constitute the Annual
Operating Budget for all purposes;

(d)    promptly after the same are sent, copies of all financial statements and
material reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities (except for those provided solely to the
Permitted Investors) and, promptly after the same are filed, copies of all
financial statements and reports that the Borrower or Parent may make to, or
file with, the SEC, in each case to the extent not already provided pursuant to
Section 6.1 or any other clause of this Section 6.2; and

(e)    promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the request from any Lender)
may from time to time reasonably request.

Notwithstanding anything to the contrary in this Section 6.2, (a) none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement,
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product or (iv) constitutes classified information and (b) unless such
material is identified in writing by the Borrower as “Public” information, the
Administrative Agent shall deliver such information only to “private-side”
Lenders (i.e., Lenders that have affirmatively requested to receive information
other than Public Information).

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

6.3    Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
Taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Restricted Subsidiaries, as the case may be, or (b) to the
extent that failure to pay or satisfy such obligations would not reasonably be
expected to have a Material Adverse Effect.

6.4    Conduct of Business and Maintenance of Existence, etc.; Compliance.
(a) Preserve, renew and keep in full force and effect its corporate or other
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 or except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

 

88



--------------------------------------------------------------------------------

6.5    Maintenance of Property; Insurance.

(a)    Keep all Property useful and necessary in its business in reasonably good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b)    Take all reasonable and necessary steps, including in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of the material United
States Intellectual Property owned by the Borrower or its Restricted
Subsidiaries, including filing of applications for renewal, affidavits of use
and affidavits of incontestability, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(c)    Maintain insurance with financially sound and reputable insurance
companies on all its material Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business. The Borrower shall use its
commercially reasonable efforts to ensure that all material insurance policies
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) provide that no
cancellation thereof shall be effective until at least 10 days after receipt by
the Administrative Agent of written notice thereof and (ii) name the
Administrative Agent as insured party or loss payee.

(d)    With respect to any Mortgaged Properties, if at any time the area in
which the Premises (as defined in the Mortgages, if any) are located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such reasonable total amount as the Collateral Agent may from time
to time reasonably require, and otherwise to ensure compliance with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, the National Flood Insurance Act of 1968, the National Flood Insurance
Reform Act of 1994 and the Biggert-Waters Flood Insurance Act of 2012, in each
case as it may be amended from time to time.

6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in a manner to allow financial statements to be
prepared in conformity with GAAP, (b) permit representatives of any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records upon reasonable notice and at such reasonable times
during normal business hours (provided that (i) such visits shall be coordinated
by the Administrative Agent, (ii) such visits shall be limited to no more than
one such visit per calendar year, and (iii) such visits by any Lender shall be
at the Lender’s expense, except in the case of the foregoing clauses (ii) and
(iii) during the continuance of an Event of Default), (c) permit representatives
of any Lender to have reasonable discussions regarding the business, operations,
properties and financial and other condition of the Borrower and its Restricted
Subsidiaries with officers of the Borrower and its Restricted Subsidiaries
(provided that (i) a Responsible Officer of the Borrower shall be afforded the
opportunity to be present during such discussions, (ii) such discussions shall
be coordinated by the Administrative Agent, and (iii) such discussions shall be
limited to no more than once per calendar quarter except during the continuance
of an Event of Default) and (d) permit representatives of the Administrative
Agent to have reasonable discussions regarding the business, operations,
properties and financial and other condition of the Borrower and its Restricted
Subsidiaries with its independent certified public accountants to the extent
permitted by the internal policies of such independent certified public
accountants (provided that (i) a Responsible Officer of the Borrower shall be
afforded the opportunity to be present during such discussions and (ii) such
discussions shall be limited to no more than once per calendar year except
during the continuance of an Event of Default). Notwithstanding anything to the
contrary in this Section 6.6,

 

89



--------------------------------------------------------------------------------

none of the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement, (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) constitutes classified information.

6.7    Notices. Promptly upon a Responsible Officer of the Borrower obtaining
knowledge thereof, give notice to the Administrative Agent of:

(a)    the occurrence of any Default or Event of Default;

(b)    any litigation, investigation or proceeding which may exist at any time
between the Borrower or any of its Restricted Subsidiaries and any other Person,
that in either case, would reasonably be expected to have a Material Adverse
Effect; and

(c)    any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

6.8    Additional Collateral, etc.

(a)    With respect to any Property (other than Excluded Collateral) located in
the United States having a value, individually or in the aggregate, of at least
$5,000,000 acquired after the Closing Date by any Loan Party (other than (i) any
interests in Real Property and any Property described in paragraph (c) or
paragraph (d) of this Section 6.8, (ii) any Property subject to a Lien expressly
permitted by Section 7.3(g) or 7.3(z), (iii) Instruments, Certificated
Securities, Securities and Chattel Paper, which are referred to in the last
sentence of this paragraph (a) and (iv) Government Contracts (the Loan Parties’
obligations with respect to which are contained in the Guarantee and Collateral
Agreement)) as to which the Collateral Agent for the benefit of the Secured
Parties does not have a perfected Lien, promptly (A) give notice of such
Property to the Collateral Agent and execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent reasonably requests to grant to the Collateral
Agent for the benefit of the Secured Parties a security interest in such
Property and (B) take all actions reasonably requested by the Collateral Agent
to grant to the Collateral Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in such Property (with respect
to Property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent. If any amount in excess of
$7,500,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security, Security or Chattel
Paper (or, if more than $7,500,000 in the aggregate payable under or in
connection with the Collateral shall become evidenced by Instruments,
Certificated Securities, Securities or Chattel Paper), such Instrument,
Certificated Security, Security or Chattel Paper shall be promptly delivered to
the Collateral Agent indorsed in a manner reasonably satisfactory to the
Collateral Agent to be held as Collateral pursuant to this Agreement.

 

90



--------------------------------------------------------------------------------

(b)    With respect to any fee interest in any Material Real Property acquired
after the Closing Date by any Loan Party (other than Excluded Real Property),
(i) give notice of such acquisition to the Collateral Agent and, if requested by
the Collateral Agent execute and deliver a first priority Mortgage (subject to
liens permitted by Section 7.3 or other encumbrances or rights permitted by the
relevant Mortgage) in favor of the Collateral Agent for the benefit of the
Secured Parties, covering such Real Property (provided that no Mortgage nor
survey shall be obtained if the Administrative Agent determines in consultation
with the Borrower that the costs of obtaining such Mortgage or survey are
excessive in relation to the value of the security to be afforded thereby), (ii)
if reasonably requested by the Collateral Agent (A) provide the Lenders with a
lenders’ title insurance policy with extended coverage covering such Real
Property in an amount at least equal to the purchase price of such Real Property
(or such other amount as shall be reasonably specified by the Collateral Agent)
as well as a current ALTA survey thereof, together with a surveyor’s certificate
unless the title insurance policy referred to above shall not contain an
exception for any matter shown by a survey (except to the extent an existing
survey has been provided and specifically incorporated into such title insurance
policy), each in form and substance reasonably satisfactory to the Collateral
Agent, (B) use commercially reasonable efforts to obtain any consents or
estoppels reasonably deemed necessary by the Collateral Agent, in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Collateral Agent and (C) provide to the Administrative Agent
evidence of flood hazard insurance if any portion of the improvements on the
owned Property is currently or at any time in the future identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (and any amendment or successor act thereto) or otherwise
being designated as a “special flood hazard area or part of a 100 year flood
zone”, in an amount equal to 100% of the full replacement cost of the
improvements; provided, however, that a portion of such flood hazard insurance
may be obtained under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended and (iii) if requested by the Collateral Agent
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent.

(c)    Except as otherwise contemplated by Section 7.7(p), with respect to any
new Domestic Subsidiary that is a Non-Excluded Subsidiary created or acquired
after the Closing Date (which, for the purposes of this paragraph, shall include
any Subsidiary that was previously an Excluded Subsidiary that becomes a
Non-Excluded Subsidiary) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably deems necessary to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary that is owned by such
Loan Party, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock (other than Excluded Capital Stock), together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, and (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected security interest (to the extent required by the
Security Documents and with the priority required by Section 4.17) in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary (to the extent the Collateral Agent, for the benefit of the
Secured Parties, has a perfected security interest in the same type of
Collateral as of the Closing Date), including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Collateral Agent. Without limiting the foregoing, if (i) the aggregate
Consolidated Total Assets or annual consolidated revenues of all Subsidiaries
designated as “Immaterial Subsidiaries” hereunder shall at any time exceed 7.5%
of

 

91



--------------------------------------------------------------------------------

Consolidated Total Assets or annual consolidated revenues, respectively, of the
Borrower and its Restricted Subsidiaries (as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such time) or
(ii) if any Subsidiary shall at any time cease to constitute an Immaterial
Subsidiary under clause (i) of the definition of “Immaterial Subsidiary” (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), the Borrower shall promptly, (x) in the case of
clause (i) above, rescind the designation as “Immaterial Subsidiaries” of one or
more of such Subsidiaries so that, after giving effect thereto, the aggregate
Consolidated Total Assets or annual consolidated revenues, as applicable, of all
Subsidiaries so designated (and which designations have not been rescinded)
shall not exceed 7.5% of Consolidated Total Assets or annual consolidated
revenues, respectively, of the Borrower and its Restricted Subsidiaries (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), as applicable, and (y) in the case of clauses
(i) and (ii) above, to the extent not already effected, (A) cause each affected
Subsidiary to take such actions to become a “Subsidiary Guarantor” hereunder and
under the Guarantee and Collateral Agreement and execute and deliver the
documents and other instruments referred to in this paragraph (c) to the extent
such affected Subsidiary is not otherwise an Excluded Subsidiary and (B) cause
the owner of the Capital Stock of such affected Subsidiary to take such actions
to pledge such Capital Stock to the extent required by, and otherwise in
accordance with, the Guarantee and Collateral Agreement and execute and deliver
the documents and other instruments required hereby and thereby unless such
Capital Stock otherwise constitutes Excluded Capital Stock.

(d)    Except as otherwise contemplated by Section 7.7(p), with respect to any
new first tier Foreign Subsidiary that is a Non-Excluded Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) give notice of
such acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement as the Collateral Agent deems necessary
or reasonably advisable in order to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary (other than any
Excluded Capital Stock) that is owned by such Loan Party and (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock
(other than any Excluded Capital Stock), together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of such Loan Party,
and take such other action as may be necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect or ensure appropriate priority of the
Lien of the Collateral Agent thereon.

(e)    Notwithstanding anything in this Section 6.8 to the contrary, neither the
Borrower nor any of its Restricted Subsidiaries shall be required to take any
actions in order to perfect the security interest in the Collateral granted to
the Collateral Agent for the ratable benefit of the Secured Parties under the
laws of any jurisdiction outside the United States.

(f)    Notwithstanding the foregoing, to the extent any new Restricted
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by Section 7.7, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days).

(g)    From time to time the Loan Parties shall execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Collateral Agent may reasonably
request for the purposes implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the Secured

 

92



--------------------------------------------------------------------------------

Parties with respect to the Collateral as to which the Collateral Agent, for the
ratable benefit of the Secured Parties, has a perfected Lien pursuant hereto or
thereto, including filing any financing or continuation statements or financing
change statements under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interests created
thereby. Notwithstanding the foregoing, the provisions of this Section 6.8 shall
not apply to assets as to which the Administrative Agent and the Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.

6.9    Use of Proceeds. The proceeds of the Initial Tranche A Term Loans (other
than 2014 Supplemental Term Loans and 2016 Supplemental Term Loans) and Initial
Tranche B Term Loans shall be used solely to effect the 2012 Transactions, to
pay related fees and expenses and for other general corporate purposes of the
Borrower and its Subsidiaries and other purposes not prohibited by this
Agreement. The proceeds of the Revolving Loans and the Letters of Credit shall
be used to finance Permitted Acquisitions and Investments permitted hereunder
and for other purposes of the Borrower and its Subsidiaries not prohibited by
this Agreement.

6.10    Post Closing. The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, satisfy the requirements set forth on Schedule 6.10 on or
before the date set forth opposite such requirement or such later date as
consented to by the Administrative Agent in its sole discretion.

6.11    Changes in Jurisdictions of Organization; Name. In the case of any Loan
Party, upon any change of its name or change of its jurisdiction of
organization, such Loan Party shall deliver prompt (and in any event no later
than 30 days following such change) written notice to the Collateral Agent and
deliver to the Collateral Agent, all additional executed financing statements,
financing change statements and other documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for in the Security Documents.

SECTION 7.    NEGATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries),
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder (other than (i) contingent or indemnification obligations not then due
and (ii) obligations in respect of Specified Hedge Agreements, Specified Foreign
Currency L/C Agreements or Cash Management Obligations), the Borrower shall not,
and shall not permit any of the Restricted Subsidiaries to:

7.1    Financial Covenants.

(a)    Consolidated Net Total Leverage Ratio. Commencing with the Test Period
ending June 30, 2016, permit the Consolidated Net Total Leverage Ratio as at the
last day of any Test Period to be in excess of the ratio set forth below for
such period:

 

Period

  Consolidated Net Total Leverage Ratio

June 30, 2016 through and including December 31June 30, 20162019

  4.50:1.00

Thereafter

  4.00:1.00

 

93



--------------------------------------------------------------------------------

(b)    Consolidated Net Interest Coverage Ratio. Commencing with the Test Period
ending September 30, 2012, permit the Consolidated Net Interest Coverage Ratio
as at the last day of any Test Period to be less than 3.00:1.00.

7.2    Indebtedness. Create, issue, incur, assume, or permit to exist any
Indebtedness, except:

(a)    Indebtedness of the Borrower and any Restricted Subsidiary pursuant to
any Loan Document or Hedge Agreement or in respect of any Cash Management
Obligations;

(b)    Indebtedness (i) of the Borrower to any of its Restricted Subsidiaries or
Investor or of any Subsidiary Guarantor to Investor, the Borrower or any
Restricted Subsidiary, provided that any such Indebtedness owing to a Restricted
Subsidiary that is not a Subsidiary Guarantor is expressly subordinated in right
of payment to the Obligations pursuant to the Guarantee and Collateral Agreement
or otherwise and (ii) of any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary;

(c)    Indebtedness (including Capital Lease Obligations) secured by Liens in an
aggregate principal amount, when combined with the aggregate principal amount of
Indebtedness outstanding under clauses (t) and (u) of this Section 7.2, not to
exceed the greater of (i) $100,000,000115,000,000 and (ii) the amount equal to
17.518% of Consolidated EBITDA, as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to Section
6.1 at the time of such incurrence, at any one time outstanding;

(d)    (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.2(d) and any Permitted Refinancing thereof and (ii) Indebtedness otherwise
permitted under Section 7.10;

(e)    Guarantee Obligations (i) by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor not
prohibited by this Agreement to be incurred and (ii) by any Non-Guarantor
Subsidiary of obligations of any other Non-Guarantor Subsidiary;

(f)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by the Borrower or such
Restricted Subsidiary in the ordinary course of business against insufficient
funds, so long as such Indebtedness is promptly repaid;

(g)    (i) Indebtedness of any joint venture or Non-Guarantor Subsidiary owing
to any Loan Party and (ii) Guarantee Obligations of the Borrower or any
Subsidiary Guarantor of Indebtedness of any joint venture or Non-Guarantor
Subsidiary, to the extent such Indebtedness and Guarantee Obligations are
permitted as Investments by Section 7.7(h), (k), (m), (v) or (z);

(h)    Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of acquisitions or Investments permitted by Section 7.7
(both before or after any liability associated therewith becomes fixed);

(i)    Indebtedness of the Borrower and any Restricted Subsidiary constituting
(i) Additional Obligations, in an aggregate principal amount at the time of
incurrence not in excess of the Maximum Incremental Facilities Amount,
(ii) Permitted Debt Exchange Notes in respect of

 

94



--------------------------------------------------------------------------------

Indebtedness incurred pursuant to this Agreement (other than Indebtedness
incurred pursuant to Section 2.25(a)(y)), (iii) Permitted Refinancing
Obligations in respect of Indebtedness incurred pursuant to this Agreement
(other than Indebtedness incurred pursuant to Section 2.25(a)(y)), (iv) Rollover
Indebtedness in respect of Indebtedness incurred pursuant to this Agreement
(other than Indebtedness incurred pursuant to Section 2.25(a)(y)) and
(v) Permitted Refinancings in respect of Indebtedness incurred pursuant to the
preceding clauses (i) through (iv);

(j)    additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries), not to exceed the greater of (i)
$100,000,000175,000,000 and (ii) the amount of 2528% of Consolidated EBITDA, as
of the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1 at the time of such incurrence, at
any time outstanding;

(k)    Indebtedness of Non-Guarantor Subsidiaries, in an aggregate principal
amount, when combined with the aggregate principal amount of Indebtedness
outstanding under clause (s)(iii) of this Section 7.2, not to exceed the greater
of (i) $100,000,000125,000,000 and (ii) the amount of 20% of Consolidated
EBITDA, as of the end of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1 at the time of such
incurrence, at any one time outstanding;

(l)    Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, bank guarantees, warehouse receipts or
similar facilities, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self-insurance obligations, performance,
bid, customs, government, appeal and surety bonds, completion guaranties and
other obligations of a similar nature, in each case in the ordinary course of
business;

(m)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries arising from agreements providing for indemnification related to
sales of goods or adjustment of purchase price or similar obligations in any
case incurred in connection with the acquisition or Disposition of any business,
assets or Subsidiary;

(n)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;

(o)    Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.6; provided that such Indebtedness is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(p)    Indebtedness of the Borrower or any Restricted Subsidiary constituting
(i) Additional Obligations (other than Additional Obligations incurred in
reliance on the Maximum Incremental Facilities Amount) in an aggregate principal
amount not to exceed, together with the aggregate principal amount of New Loan
Commitments established pursuant to Section 2.25(a)(y), $400,000,000 the greater
of $627,000,000 or 100% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, in the aggregate, (ii) Permitted Debt Exchange Notes in
respect of Indebtedness incurred pursuant to Section 2.25(a)(y), (iii) Permitted
Refinancing Obligations in respect of Indebtedness incurred pursuant to Section
2.25(a)(y), (iv) Rollover Indebtedness incurred in respect of Indebtedness
incurred pursuant to this Section 2.25(a)(y) and (v) Permitted Refinancings in
respect of Indebtedness incurred pursuant to the preceding clauses (i) through
(iv);

 

95



--------------------------------------------------------------------------------

(q)    Indebtedness of the Borrower or any Subsidiary Guarantor as an account
party in respect of trade letters of credit issued in the ordinary course of
business;

(r)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;

(s)    (i) Guarantee Obligations made in the ordinary course of business;
provided that such Guarantee Obligations are not of Indebtedness for Borrowed
Money, (ii) Guarantee Obligations in respect of lease obligations of Booz &
Company Inc. and its Affiliates and (iii) Guarantee Obligations in respect of
Indebtedness of joint ventures; provided that the aggregate principal amount of
any such Guarantee Obligations under this sub-clause (iii), when combined with
the aggregate principal amount of Indebtedness outstanding under clause (k) of
this Section 7.2, shall not exceed the greater of (A) $100,000,000125,000,000
and (B) the amount of 20% of Consolidated EBITDA, as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1 at the time of such incurrence, at any time outstanding;

(t)    Indebtedness of any Person that becomes a Restricted Subsidiary or is
merged into the Borrower or a Restricted Subsidiary after the Closing Date as
part of an acquisition, merger or consolidation or amalgamation or other
Investment not prohibited hereunder (a “New Subsidiary”), which Indebtedness
exists at the time of such acquisition, merger or consolidation or amalgamation
or other Investment, and any Permitted Refinancing thereof; provided that (A)
such Indebtedness exists at the time such Person becomes a Restricted Subsidiary
or is merged into the Borrower or a Restricted Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary or with such merger (except to the extent such Indebtedness
refinanced other Indebtedness to facilitate such Person becoming a Restricted
Subsidiary), (B) the aggregate principal amount of Indebtedness permitted by
this clause (t) and Sections 7.2(c) and 7.2(u) shall not at any one time
outstanding exceed the greater of (i) $100,000,000115,000,000 and (ii) the
amount of 17.518% of Consolidated EBITDA, as of the end of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such incurrence, at any one time outstanding and (C)
neither the Borrower nor any Restricted Subsidiary (other than the applicable
New Subsidiary and its Subsidiaries) shall provide security therefor;

(u)    Indebtedness incurred to finance any acquisition or other Investment
permitted under Section 7.7 in an aggregate amount for all such Indebtedness
together with the aggregate principal amount of Indebtedness permitted by
Sections 7.2(c) and 7.2(t) not to exceed the greater of (i)
$100,000,000115,000,000 and (ii) the amount of 17.518% of Consolidated EBITDA,
as of the end of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1 at the time of such
incurrence, at any one time outstanding;

(v)    other Indebtedness so long as, at the time of incurrence thereof, (i)
after giving pro forma effect to the incurrence of such Indebtedness, the
Borrower shall be in compliance with the financial covenants set forth in
Section 7.1 as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1, (ii) no
Default or Event of Default shall be continuing immediately after giving effect
to the incurrence of such Indebtedness (or, in the case of an incurrence of
Indebtedness necessary or advisable (as determined by the Borrower in good
faith) for the consummation of a Limited Condition Acquisition, no Default or
Event of Default exists as of the date the definitive acquisition agreements for
such Limited Condition Acquisition are entered into (or, if applicable, the date
of

 

96



--------------------------------------------------------------------------------

delivery of an irrevocable notice or declaration of such Limited Condition
Acquisition)); and (iii) the terms of which Indebtedness do not provide for a
maturity date or weighted average life to maturity earlier than the Latest
Maturity Date or shorter than the weighted average life to maturity of the
Latest Maturing Tranche B Term Loans (other than an earlier maturity date and/or
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter weighted average life to maturity than
the Latest Maturity Date or the weighted average life to maturity of the Latest
Maturing Tranche B Term Loans, as applicable), together with Permitted
Refinancings in respect thereof;

(w)    (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Investor, any Parent Company, the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business (including but
not limited to any make whole or dividend equivalent payments to be paid to
holders of stock options upon vesting or exercise of such options to reflect
dividends previously paid in respect of Capital Stock of the Borrower, Investor,
Parent or any Parent Company that is a Subsidiary of Parent) and
(ii) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred in
connection with the Merger Transactions and any Investment permitted hereunder;

(x)    Indebtedness issued by the Borrower or any Restricted Subsidiary to the
officers, directors and employees of Investor, any Parent Company, the Borrower
or any Restricted Subsidiary, in lieu of or combined with cash payments to
finance the purchase of Capital Stock of Investor, any Parent Company or the
Borrower, in each case, to the extent such purchase is permitted by
Section 7.6(e);

(y)    Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

(z)    (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business
and (ii) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including in respect of intercompany self-insurance
arrangements);

(aa)    Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of Foreign Currency L/C Agreements in an aggregate principal amount not
to exceed the greater of (i) $50,000,00065,000,000 and (ii) the amount of 10% of
Consolidated EBITDA, as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 at the
time of such incurrence, at any one time outstanding; and

(bb)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in clauses (a) through (aa) above.

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (c), (i), (j), (k), (p), (s)(iii), (t), (u),
(v), or (aa) above, the Borrower shall, in its sole

 

97



--------------------------------------------------------------------------------

discretion, classify and reclassify or later divide, classify or reclassify such
item of Indebtedness (or any portion thereof) and may include the amount and
type of such Indebtedness in one or more of the above clauses or subclauses.
Furthermore, for purposes of this definition, the amount of any Indebtedness
denominated in any currency other than Dollars shall be calculated based on
customary currency exchange rates in effect, in the case of such Indebtedness
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness), on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing.

7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:

(a)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, to the extent required by GAAP;

(b)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;

(c)    pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

(d)    deposits and other Liens to secure the performance of bids, government,
trade and other similar contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety, judgment and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e)    encumbrances shown as exceptions in the title insurance policies insuring
the Mortgages, easements, zoning restrictions, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(f)    Liens (i) in existence on the Closing Date listed on Schedule 7.3(f) (or
to the extent not listed on such Schedule 7.3(f), where the Fair Market Value of
the Property to which such Lien is attached is less than $7,500,000), (ii)
securing Indebtedness permitted by Section 7.2(d) and (iii) created after the
Closing Date in connection with any refinancing, refundings, or renewals or
extensions thereof permitted by Section 7.2(d); provided that no such Lien is
spread to cover any additional Property of the Borrower or any Restricted
Subsidiary after the Closing Date;

 

98



--------------------------------------------------------------------------------

(g)    (i) Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary incurred pursuant to Sections 7.2(c), 7.2(e), 7.2(g), 7.2(i), 7.2(j),
7.2(k), 7.2(p), 7.2(r), 7.2(s), 7.2(t), 7.2(u), solely in respect of
Indebtedness of a New Subsidiary, Liens on the assets of such New Subsidiary
existing at the time of the acquisition, merger or consolidation or other
Investment, and any Permitted Refinancing thereof; provided that such
Indebtedness was not incurred in contemplation of or in connection with such
Person becoming a New Subsidiary (except to the extent such Indebtedness
refinanced other Indebtedness to facilitate such Person becoming a Restricted
Subsidiary), 7.2(v), 7.2(w) and 7.2(aa); provided that (A) in the case of any
such Liens securing Indebtedness pursuant to Sections 7.2(g) or 7.2(k), such
Liens do not at any time encumber any Property of the Borrower or any Subsidiary
Guarantor, (B) in the case of any such Liens securing Indebtedness incurred
pursuant to Section 7.2(r), such Liens do not encumber any Property other than
cash paid to any such insurance company in respect of such insurance, (C) in the
case of any such Liens securing Indebtedness pursuant to Section 7.2(t) or
7.2(v), such Liens exist at the time that the relevant Person becomes a
Restricted Subsidiary and are not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary (except to the extent such
Liens secure Indebtedness which refinanced other secured Indebtedness to
facilitate such Person becoming a Restricted Subsidiary) and (D) in the case of
Liens securing Guarantee Obligations pursuant to Section 7.2(e), the underlying
obligations are secured by a Lien permitted to be incurred pursuant to this
Agreement and (ii) any extension, refinancing, renewal or replacement of the
Liens described in clause (i) of this Section 7.3(g) in whole or in part;
provided that such extension, renewal or replacement shall be limited to all or
a part of the property which secured the Lien so extended, renewed or replaced
(plus improvements on such property, if any);

(h)    Liens created pursuant to the Loan Documents;

(i)    Liens arising from judgments in circumstances not constituting an Event
of Default under Section 8.1(h);

(j)    Liens on Property or assets acquired pursuant to an acquisition permitted
under Section 7.7 (and the proceeds thereof) or assets of a Restricted
Subsidiary in existence at the time such Restricted Subsidiary is acquired
pursuant to an acquisition permitted under Section 7.7 and not created in
contemplation thereof and Liens created after the Closing Date in connection
with any refinancing, refundings, or renewals or extensions of the obligations
secured thereby permitted hereunder, provided that no such Lien is spread to
cover any additional Property after the Closing Date;

(k)    (i) Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness
or other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries and (ii) Liens securing Indebtedness or other
obligations of the Borrower or any Subsidiary in favor of any Loan Party;

(l)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods;

(n)    Liens arising out of consignment or similar arrangements for the sale by
the Borrower and its Restricted Subsidiaries of goods through third parties in
the ordinary course of business;

 

99



--------------------------------------------------------------------------------

(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.7;

(p)    Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

(q)    Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Restricted Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
and letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(r)    Liens on cash deposits securing any Hedge Agreement permitted hereunder;

(s)    any interest or title of a lessor under any leases or subleases entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business and any financing statement filed in connection with any such lease;

(t)    Liens on cash, Cash Equivalents or Permitted Liquid Investments used to
defease or to satisfy and discharge Indebtedness, provided that such defeasance
or satisfaction and discharge is not prohibited hereunder;

(u)    (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (ii) other Liens securing cash
management obligations in the ordinary course of business;

(v)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(w)    Liens on Capital Stock in joint ventures securing obligations of such
joint venture;

(x)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents or Permitted Liquid Investments;

(y)    Liens securing obligations in respect of trade-related letters of credit
permitted under Section 7.2 and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit and the proceeds and
products thereof;

(z)    other Liens with respect to obligations that do not exceed the greater of
(i) $75,000,000100,000,000 and (ii) the amount of 12.516% of Consolidated
EBITDA, as of the end of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1 at the time of such
incurrence, at any one time outstanding.

For purposes of determining compliance with this Section 7.3, in the event that
any secured Indebtedness is classified, reclassified or divided at any time in
accordance with the last

 

100



--------------------------------------------------------------------------------

paragraph of Section 7.2, and the Lien securing such Indebtedness meets the
criteria of more than one of the categories of Liens described in clauses
(a) through (z) above, then at such time, the Borrower may, in its sole
discretion, classify and reclassify or divide such Lien (or any portion thereof)
and may include the amount and type of such Lien in one or more of the above
clauses or subclauses.

7.4    Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a)    (i) any Restricted Subsidiary may be merged, amalgamated or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or (ii) any Restricted Subsidiary may be merged,
amalgamated or consolidated with or into any Subsidiary Guarantor (provided that
(x) a Subsidiary Guarantor shall be the continuing or surviving corporation or
(y) substantially simultaneously with such transaction, the continuing or
surviving corporation shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 6.8 in connection therewith);

(b)    any Non-Guarantor Subsidiary may be merged or consolidated with or into,
or be liquidated into, any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets upon voluntary liquidation or otherwise to the Borrower or any Subsidiary
Guarantor;

(d)    any Non-Guarantor Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to
any other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

(e)    Dispositions permitted by Section 7.5 and any merger, dissolution,
liquidation, consolidation, amalgamation, investment or Disposition, the purpose
of which is to effect a Disposition permitted by Section 7.5 may be consummated;

(f)    any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;

(g)    [RESERVED]; and

(h)    any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Loan Party, any assets or
business of such Restricted Subsidiary not otherwise disposed of or transferred
in accordance with Section 7.4 or 7.5 or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, a
Loan Party after giving effect to such liquidation or dissolution.

7.5    Dispositions of Property. Dispose of any of its owned Property (including
receivables) whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:

(a)    (i) the Disposition of surplus, obsolete or worn out Property in the
ordinary course of business, (ii) the sale of defaulted receivables in the
ordinary course of business, (iii) abandonment, cancellation or disposition of
any Intellectual Property in the ordinary course of business and (iv) sales,
leases or other dispositions of inventory determined by the management of the
Borrower to be no longer useful or necessary in the operation of the Business;

 

101



--------------------------------------------------------------------------------

(b)    (i) the sale of inventory or other property in the ordinary course of
business, (ii) the cross-licensing or licensing of Intellectual Property, in the
ordinary course of business and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind, to the
extent that the Property received in such exchange is of a Fair Market Value
equivalent to the Fair Market Value of the Property exchanged (provided that
after giving effect to such exchange, the Fair Market Value of the Property of
the Borrower or any Subsidiary Guarantor subject to Liens in favor of the
Collateral Agent under the Security Documents is not materially reduced);

(c)    Dispositions permitted by Section 7.4;

(d)    the sale or issuance of (i) any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor; provided that the sale or issuance of
Capital Stock of an Unrestricted Subsidiary to the Borrower or any Restricted
Subsidiary is otherwise permitted by Section 7.7, (ii) the Capital Stock of any
Non-Guarantor Subsidiary that is a Restricted Subsidiary to any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iii) the Capital
Stock of any Subsidiary that is an Unrestricted Subsidiary to any other
Subsidiary that is an Unrestricted Subsidiary, in each case, including in
connection with any tax restructuring activities not otherwise prohibited
hereunder;

(e)    (x) the Disposition of other assets for Fair Market Value not to exceed
$400,000,000 in the aggregate; provided that (i) in the case of a Disposition
having a Fair Market Value in excess of $25,000,000, at least 75% of the total
consideration (excluding any consideration by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise, that are not Indebtedness) for any such Disposition in excess of
$25,000,000 received by the Borrower and its Restricted Subsidiaries is in the
form of cash, Cash Equivalents or Permitted Liquid Investments and (ii) the
requirements of Section 2.12(b), to the extent applicable, are complied with in
connection therewith and (y) the Disposition of assets that are necessary or
advisable, in the good faith judgment of the Borrower, in order to obtain the
approval of any Governmental Authority to consummate or avoid the prohibition or
other restrictions on the consummation of any Permitted Acquisition or any
Investment permitted by Section 7.7; provided that the requirements of Section
2.12(b), to the extent applicable, are complied with in connection therewith;

(f)    (i) any Recovery Event; provided that the requirements of Section 2.12(b)
are complied with in connection therewith and (ii) any event that would
constitute a Recovery Event but for the Dollar threshold set forth in the
definition thereof;

(g)    the leasing, occupancy agreements or sub-leasing of Property pursuant to
the Merger Documents or that would not materially interfere with the required
use of such Property by the Borrower or its Restricted Subsidiaries;

(h)    the transfer for Fair Market Value of Property (including Capital Stock
of Subsidiaries) to another Person in connection with a joint venture
arrangement with respect to the transferred Property; provided that such
transfer is permitted under Section 7.7(h), (v) or (z);

(i)    the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

 

102



--------------------------------------------------------------------------------

(j)    transfers of condemned Property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such Property as part of an insurance settlement;

(k)    the Disposition of any Immaterial Subsidiary or any Unrestricted
Subsidiary;

(l)    the transfer of Property (including Capital Stock of Subsidiaries) of the
Borrower or any Guarantor to any Restricted Subsidiary for Fair Market Value;

(m)    the transfer of Property (i) by the Borrower or any Subsidiary Guarantor
to the Borrower or any other Subsidiary Guarantor or (ii) from a Non-Guarantor
Subsidiary to (A) the Borrower or any Subsidiary Guarantor for no more than Fair
Market Value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(n)    the sale of cash, Cash Equivalents or Permitted Liquid Investments in the
ordinary course of business;

(o)    (i) Liens permitted by Section 7.3, (ii) Restricted Payments permitted by
Section 7.6, (iii) Investments permitted by Section 7.7 and (iv) sale and
leaseback transactions permitted by Section 7.10;

(p)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith; and

(q)    Dispositions of Property between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses
(a) through (p) above.

7.6    Restricted Payments. Declare or pay any dividend on, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or Property or in obligations of the Borrower or
any Restricted Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except that:

(a)    (i) any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor and (ii) Non-Guarantor Subsidiaries may
make Restricted Payments to other Non-Guarantor Subsidiaries;

(b)    provided that (i) no Default or Event of Default is continuing or would
result therefrom (or, in the case of a Restricted Payment that is necessary or
advisable (as determined by

 

103



--------------------------------------------------------------------------------

the Borrower in good faith) for the consummation of a Limited Condition
Acquisition, no Default or Event of Default exists as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
(or, if applicable, the date of delivery of an irrevocable notice or declaration
of such Limited Condition Acquisition)) the Borrower may make Restricted
Payments in an aggregate amount not to exceed the Available Amount, and (ii)(x)
no Default or Event of Default is continuing or would result therefrom (or, in
the case of a Restricted Payment that is necessary or advisable (as determined
by the Borrower in good faith) for the consummation of a Limited Condition
Acquisition, no Default or Event of Default exists as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
(or, if applicable, the date of delivery of an irrevocable notice or declaration
of such Limited Condition Acquisition)) and (y) the Consolidated Net Total
Leverage Ratio shall not exceed 3.75 to 1.00 on a pro forma basis as of the end
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 at the time of such Restricted Payment, the
Borrower may make unlimited Restricted Payments;

(c)    the Borrower may make Restricted Payments to Parent, Investor or any
Parent Company that is a Subsidiary of Parent to permit Investor or any Parent
Company to pay (i) any taxes which are due and payable by Investor or any Parent
Company, the Borrower and the Restricted Subsidiaries as part of a consolidated
group to the extent such taxes are directly attributable to the income of the
Borrower and any Subsidiaries (the “Borrower Consolidated Group”), provided that
the total amount of any payment pursuant to this clause for any taxable period
shall not exceed the amount that the Borrower Consolidated Group would be
required to pay in respect of Federal, state and local income taxes for such
period, determined by taking into account any available net operating loss
carryovers or other tax attributes of the Borrower Consolidated Group as if the
Borrower Consolidated Group filed a separate a consolidated, combined, unitary
or affiliated income tax return, less the amount of any such taxes payable
directly by the Borrower Consolidated Group, (ii) customary fees, salary, bonus,
severance and other benefits payable to, and indemnities provided on behalf of,
their current and former officers and employees and members of their Board of
Directors, (iii) ordinary course corporate operating expenses and other fees and
expenses required to maintain its corporate existence, (iv) fees and expenses to
the extent permitted under clause (i) of the second sentence of Section 7.9, (v)
reasonable fees and expenses incurred in connection with any debt or equity
offering by Parent, Investor or any Parent Company that is a Subsidiary of
Parent, to the extent the proceeds thereof are (or, in the case of an
unsuccessful offering, were intended to be) used for the benefit of the Borrower
and the Restricted Subsidiaries, whether or not completed and (vi) reasonable
fees and expenses in connection with compliance with reporting obligations
under, or in connection with compliance with, federal or state laws or under
this Agreement or any other Loan Document;

(d)    the Borrower may make Restricted Payments in the form of Capital Stock of
the Borrower;

(e)    the Borrower or any Subsidiary may make Restricted Payments to, directly
or indirectly, purchase the Capital Stock of the Borrower, Investor, Parent or
any Parent Company that is a Subsidiary of Parent from present or former
officers, directors, consultants, agents or employees (or their estates, trusts,
family members or former spouses) of Parent, Investor, the Borrower or any
Parent Company that is a Subsidiary of Parent upon the death, disability,
retirement or termination of the applicable officer, director, consultant, agent
or employee or pursuant to any equity subscription agreement, stock option or
equity incentive award agreement, shareholders’ or members’ agreement or similar
agreement, plan or arrangement; provided that the aggregate amount of payments
under this clause (e) in any fiscal year of the Borrower shall not exceed the
sum of (i) $20,000,000 in any fiscal year (but not exceeding $50,000,000 in the

 

104



--------------------------------------------------------------------------------

aggregate since the Closing Date), plus (ii) any proceeds received from key man
life insurance policies, plus (iii) any proceeds received by the Borrower,
Parent, Investor or any Parent Company that is a Subsidiary of Parent during
such fiscal year from sales of the Capital Stock of Parent, Investor, the
Borrower or any Parent Company that is a Subsidiary of Parent to directors,
consultants, officers or employees of Parent, Investor, the Borrower or any
Parent Company that is a Subsidiary of Parent in connection with permitted
employee compensation and incentive arrangements, plus (iv) the amount of any
bona fide cash bonuses otherwise payable to members of management, directors or
consultants of Investor, any Parent Company, the Borrower or its Restricted
Subsidiaries in connection with the 2008 Transactions that are foregone in
return for the receipt of Capital Stock the Fair Market Value of which is equal
to or less than the amount of such cash bonuses; provided that any Restricted
Payments permitted (but not made) pursuant to sub-clause (ii), (iii) or (iv) of
this clause (e) in any prior fiscal year may be carried forward to any
subsequent calendar year, and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary by any member of
management of Investor, Parent, any Parent Company that is a Subsidiary of
Parent, the Borrower or its Restricted Subsidiaries in connection with a
repurchase of the Capital Stock of the Borrower, Parent, Investor or any Parent
Company that is a Subsidiary of Parent will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.6;

(f)    the Borrower may make Restricted Payments to allow Parent, Investor or
any Parent Company that is a Subsidiary of Parent to make (i) noncash
repurchases of Capital Stock deemed to occur upon exercise of stock options or
similar equity incentive awards, if such Capital Stock represents a portion of
the exercise price of such options or similar equity incentive awards, (ii) tax
payments on behalf of present or former officers, directors, consultants, agents
or employees (or their estates, trusts, family members or former spouses) of
Parent, Investor or any Parent Company that is a Subsidiary of Parent in
connection with noncash repurchases of Capital Stock pursuant to equity
subscription agreement, stock option or equity incentive award agreement,
shareholders’ or members’ agreement or similar agreement, plan or arrangement of
Parent, Investor or any Parent Company that is a Subsidiary of Parent and
(iii) make whole or dividend equivalent payments to holders of vested stock
options or to holders of stock options at or around the time of vesting or
exercise of such options to reflect dividends previously paid in respect of
Capital Stock of the Borrower, Investor, Parent or any Parent Company that is a
Subsidiary of Parent;

(g)    the Borrower and its Restricted Subsidiaries may make Restricted Payments
to Parent, Investor or any Parent Company that is a Subsidiary of Parent in an
amount not to exceed the Deferred Obligation Amount (as defined in the Merger
Agreement) from time to time outstanding so that Parent, Investor or any Parent
Company that is a Subsidiary of Parent can make payments in respect of the
Deferred Obligation Amount under the Merger Agreement;

(h)    the Borrower may make Restricted Payments to allow Parent, Investor or
any Parent Company that is a Subsidiary of Parent to make payments in cash, in
lieu of the issuance of fractional shares, upon the exercise of warrants or upon
the conversion or exchange of Capital Stock of any such Person;

(i)    so long as no Event of Default under Section 8.1(a) or 8.1(f) has
occurred and is continuing, the Borrower and its Restricted Subsidiaries may
make Restricted Payments to make payments provided for in the Management
Agreement;

 

105



--------------------------------------------------------------------------------

(j)    to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5, 7.7 and 7.9;

(k)    any non-wholly owned Restricted Subsidiary of the Borrower may declare
and pay cash dividends to its equity holders generally so long as the Borrower
or its respective Subsidiary which owns the equity interests in the Restricted
Subsidiary paying such dividend receives at least its proportional share thereof
(based upon its relative holding of the equity interests in the Restricted
Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary);

(l)    the Borrower may make Restricted Payments using any amounts placed in
escrow in connection with the 2008 Transactions;

(m)    the Borrower may make Restricted Payments in an aggregate amount of
payments under this clause (m) not to exceed the greater of (i)
$100,000,000125,000,000 and (ii) 1520% of Consolidated EBITDA, as of the end of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 at the time of such Restricted Payment, in any
fiscal year of the Borrower;

(n)    the Dividend; and

(o)    provided that no Default or Event of Default is continuing or would
result therefrom (or, in the case of a Restricted Payment that is necessary or
advisable (as determined by the Borrower in good faith) for the consummation of
a Limited Condition Acquisition, no Default or Event of Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into (or, if applicable, the date of delivery of an
irrevocable notice or declaration of such Limited Condition Acquisition)),
(x) other Restricted Payments made prior to the Second Amendment Effective Date
in an amount not to exceed $150,000,000, and (y) other Restricted Payments made
on or after the Second Amendment Effective Date in an amount not to exceed
$300,000,000.

7.7    Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other similar investment in, any other Person (all of the foregoing,
“Investments”), except:

(a)    (i) extensions of trade credit in the ordinary course of business and
(ii) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of Intellectual Property,
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(b)    Investments in Cash Equivalents and Investments that were Cash
Equivalents when made;

(c)    Investments arising in connection with (i) the incurrence of Indebtedness
permitted by Section 7.2 to the extent arising as a result of Indebtedness among
Investor, the Borrower or any Restricted Subsidiary and Guarantee Obligations
permitted by Section 7.2 and payments made in respect of such Guarantee
Obligations, (ii) the forgiveness or conversion to equity of any Indebtedness
permitted by Section 7.2 and (iii) guarantees by any Borrower or any Restricted
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;

 

106



--------------------------------------------------------------------------------

(d)    loans and advances to employees, consultants or directors of any Parent
Company, Investor, the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business in an aggregate amount (for Investor, the Borrower
and all Restricted Subsidiaries) not to exceed $5,000,000 (excluding (for
purposes of such cap) tuition advances, travel and entertainment expenses, but
including relocation expenses) at any one time outstanding;

(e)    Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Domestic Subsidiary that becomes a Subsidiary
Guarantor in connection with such Investment;

(f)    (i) Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a Subsidiary Guarantor or a part of the
Borrower or any Subsidiary Guarantor or becomes (whether or not such Person is a
wholly owned Subsidiary) a Subsidiary Guarantor in the manner contemplated by
Section 6.8(c) and (ii) other Permitted Acquisitions in an aggregate purchase
price in the case of this clause (ii) (other than purchase price paid through
the issuance of equity by Investor or any Parent Company or with the proceeds
thereof, including (x) whether or not any equity is issued, capital
contributions (other than relating to Disqualified Capital Stock) and (y) equity
issued to the seller) in an aggregate amount not to exceed (A) the greater of
(x) $300,000,000 and (y) 50% of Consolidated EBITDA as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1 plus (B) an amount equal to the Available Amount;
provided that immediately after giving effect to any such Permitted Acquisition
the Borrower shall be in pro forma compliance with the financial covenants set
forth in Section 7.1 as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 at the
time of such Permitted Acquisition;

(g)    loans by the Borrower or any of its Restricted Subsidiaries to the
employees, officers or directors of Investor, the Borrower or any of its
Restricted Subsidiaries in connection with management incentive plans; provided
that such loans represent cashless transactions pursuant to which such
employees, officers or directors directly (or indirectly through Parent) invest
the proceeds of such loans in the Capital Stock of Investor;

(h)    Investments by the Borrower and its Restricted Subsidiaries in joint
ventures or similar arrangements and Non-Guarantor Subsidiaries in an aggregate
amount at any one time outstanding (for the Borrower and all Restricted
Subsidiaries), not to exceed the sum of (A) the greater of (x)
$75,000,000100,000,000 and (y) 12.516% of Consolidated EBITDA as of the end of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 plus (B) an amount equal to the Available
Amount; provided, that any Investment made for the purpose of funding a
Permitted Acquisition permitted under Section 7.7(f) shall not be deemed a
separate Investment for the purposes of this clause (h); provided, further, that
no Investment may be made pursuant to this clause (h) in any Unrestricted
Subsidiary for the purpose of making a Restricted Payment prohibited pursuant to
Section 7.6;

(i)    Investments (including debt obligations) received in the ordinary course
of business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers, customers and other Persons and in
settlement of delinquent obligations of, and other disputes with, suppliers,
customers and other Persons arising out of the ordinary course of business;

 

107



--------------------------------------------------------------------------------

(j)    Investments by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary;

(k)    Investments in existence on, or pursuant to legally binding written
commitments in existence on, the Closing Date and listed on Schedule 7.7 and, in
each case, any extensions or renewals thereof, so long as the amount of any
Investment made pursuant to this clause (k) is not increased;

(l)    Investments of the Borrower or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

(m)    Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;

(n)    [Reserved];

(o)    [Reserved];

(p)    Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 6.8(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger,
consolidation, amalgamation or similar transaction pursuant to an acquisition
permitted by this Section 7.7, and such new Subsidiary at no time holds any
assets or liabilities other than any consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.8(c) or 6.8(d),
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply within ten Business Days or such longer period as the Administrative
Agent shall agree);

(q)    Investments arising directly out of the receipt by the Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets permitted
under Section 7.5;

(r)    Investments resulting from pledges and deposits referred to in Sections
7.3(c) and (d);

(s)    Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

(t)    any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(u)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

 

108



--------------------------------------------------------------------------------

(v)    additional Investments so long as the aggregate amount thereof
outstanding at no time exceeds the sum of (i) the greater of (x)
$100,000,000125,000,000 and (y) 12.520% of Consolidated EBITDA as of the end of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 plus (ii) an amount equal to the Available
Amount; provided that no Investment may be made pursuant to this clause (v) in
any Unrestricted Subsidiary for the purpose of making a Restricted Payment
prohibited pursuant to Section 7.6;

(w)    advances of payroll payments to employees, or fee payments to directors
or consultants, in the ordinary course of business;

(x)    Investments in Permitted Liquid Investments and Investments that were
Permitted Liquid Investments when made in an amount not to exceed the greater of
(x) $50,000,000 and (y) 10% of Consolidated EBITDA as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1 at any one time outstanding;;

(y)    Investments constituting loans or advances by the Borrower to Investor or
a Parent Company in lieu of Restricted Payments permitted pursuant to Section
7.6; and

(z)    provided that (x) no Default or Event of Default is continuing
immediately after giving effect thereto (or, in the case of an Investment that
is necessary or advisable (as determined by the Borrower in good faith) for the
consummation of a Limited Condition Acquisition, no Default or Event of Default
exists as of the date the definitive acquisition agreements for such Limited
Condition Acquisition are entered into) and (y) the Consolidated Net Total
Leverage Ratio shall not exceed 3.75 to 1.00 on a pro forma basis as of the end
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1 at the time of such Investment, any
Investment.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested). Notwithstanding the foregoing, no Investment in an Unrestricted
Subsidiary is permitted under this Section 7.7, unless such Investment is
permitted pursuant to clause (h), (v) or (z) above.

7.8    [RESERVED].

7.9    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of Property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Restricted Subsidiary) unless such transaction
is (a) otherwise not prohibited under this Agreement and (b) upon fair and
reasonable terms no less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the Borrower and its Restricted Subsidiaries may (i) pay to the
Sponsor and its Affiliates fees, indemnities and expenses pursuant to the
Management Agreement and/or fees and expenses in connection with the Merger
Transactions and disclosed to the Administrative Agent prior to the Closing
Date; (ii) enter into any transaction with an Affiliate that is not prohibited
by the terms of this Agreement to be entered into by the Borrower or such
Restricted Subsidiary with an Affiliate; (iii) make any Restricted Payment
permitted pursuant to Section 7.6; (iv) perform their obligations under the 2008
Transaction Documents and the 2012 Transaction Documents; and (v) without being
subject to the terms of this Section 7.9, enter into any transaction with any
Person which is an Affiliate of the Borrower only by reason of such Person and
the Borrower having common directors. For the avoidance of doubt, this
Section 7.9 shall not apply to employment, benefits, compensation, bonus,
retention and severance arrangements with, and payments of compensation or
benefits to or for the benefit of, current or former

 

109



--------------------------------------------------------------------------------

employees, consultants, officers or directors of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business. For purposes of this
Section 7.9, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in clause (b) of the first sentence hereof if
such transaction is approved by a majority of the Disinterested Directors of the
Board of Directors of the Borrower or such Restricted Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower, Investor, Parent or any Parent Company or any options, warrants or
other rights in respect of such Capital Stock.

7.10    [RESERVED] Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Restricted Subsidiary of
real or personal Property which is to be sold or transferred by the Borrower or
any Restricted Subsidiary (a) to such Person or (b) to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
Property or rental obligations of the Borrower or any Restricted Subsidiary,
except for (i) any such arrangement entered into in the ordinary course of
business of the Borrower and its Subsidiaries, (ii) sales or transfers by the
Borrower or any Subsidiary Guarantor to the Borrower or any other Subsidiary
Guarantor, (iii) sales or transfers by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iv) any such
arrangement to the extent that the Fair Market Value of such Property does not
exceed the greater of (i) $75,000,000 and (ii) the amount of 12.5% of
Consolidated EBITDA, as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 at the
time of such event, in the aggregate for all such arrangements.

7.11    Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than March 31; provided, that the Borrower may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

7.12    Negative Pledge Clauses. Enter into any agreement that prohibits or
limits the ability of the Borrower or any of its Restricted Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any Subsidiary Guarantor, its obligations under the Guarantee and
Collateral Agreement, other than:

(a)    this Agreement, the other Loan Documents, the Intercreditor Agreement and
any Other Intercreditor Agreement;

(b)    any agreements governing Indebtedness and/or other obligations secured by
a Lien permitted by this Agreement (in which case, any prohibition or limitation
shall only be effective against the assets subject to such Liens permitted by
this Agreement);

(c)    software and other Intellectual Property licenses pursuant to which the
Borrower or such Restricted Subsidiary is the licensee of the relevant software
or Intellectual Property, as the case may be (in which case, any prohibition or
limitation shall relate only to the assets subject of the applicable license);

(d)    Contractual Obligations incurred in the ordinary course of business and
on customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation;

(e)    any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries);

(f)    prohibitions and limitations in effect on the Closing Date and listed on
Schedule 7.12;

(g)    customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures not prohibited by this
Agreement;

 

110



--------------------------------------------------------------------------------

(h)    customary provisions restricting the subletting or assignment of any
lease governing a leasehold interest;

(i)    customary restrictions and conditions contained in any agreement relating
to any Disposition of Property not prohibited hereunder;

(j)    any agreement in effect at the time any Person becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary;

(k)    restrictions imposed by applicable law;

(l)    restrictions in any agreements or instruments relating to any
Indebtedness permitted to be incurred by this Agreement (including indentures,
instruments or agreements governing any Additional Obligations, indentures,
instruments or agreements governing any Permitted Debt Exchange Notes,
indentures, instruments or agreements governing any Permitted Refinancing
Obligations, indentures, instruments or agreements governing any Rollover
Indebtedness and indentures, instruments or agreements governing any Permitted
Refinancings of each of the foregoing) (i) if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially more restrictive on the Restricted Subsidiaries than the encumbrances
contained in this Agreement (as determined in good faith by the Borrower) or
(ii) if such encumbrances and restrictions are customary for similar financings
in light of prevailing market conditions at the time of incurrence thereof (as
determined in good faith by the Borrower) and the Borrower determines in good
faith that such encumbrances and restrictions would not reasonably be expected
to materially impair the Borrower’s ability to create and maintain the Liens on
the Collateral pursuant to the Security Documents;

(m)    restrictions in respect of Indebtedness secured by Liens permitted by
Sections 7.3(g) and 7.3(z) relating solely to the assets or proceeds thereof
secured by such Indebtedness to the extent required to be so limited by such
Sections; and

(n)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business.

7.13    Clauses Restricting Subsidiary Distributions. Enter into any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
Restricted Subsidiary or (b) make Investments in the Borrower or any Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any encumbrances or restrictions existing under this Agreement and
the other Loan Documents and under the Intercreditor Agreement and any Other
Intercreditor Agreement, (ii) any encumbrances or restrictions with respect to
such Restricted Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Restricted Subsidiary, (iii) customary net
worth provisions contained in Real Property leases entered into by the Borrower
and its Restricted Subsidiaries, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Restricted Subsidiaries to meet their
ongoing payment obligations hereunder, (iv) any encumbrances or restrictions
contained in agreements related to Indebtedness permitted by this Agreement
(including indentures, instruments or agreements governing any Additional
Obligations, indentures, instruments or agreements governing any Permitted Debt
Exchange Notes, indentures, instruments or agreements governing any Permitted
Refinancing Obligations, indentures, instruments or agreements governing any
Rollover Indebtedness and indentures, instruments or agreements governing any
Permitted Refinancings

 

111



--------------------------------------------------------------------------------

of each of the foregoing) to the extent that (i) the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially more restrictive on the Restricted Subsidiaries than the
encumbrances and restrictions contained in this Agreement (as determined in good
faith by the Borrower) or (ii) such encumbrances and restrictions are customary
for similar financings in light of prevailing market conditions at the time of
incurrence thereof (as determined in good faith by the Borrower) and the
Borrower determines in good faith that such encumbrances and restrictions would
not reasonably be expected to materially impair the Borrower’s ability to pay
the Obligations when due, (v) any restrictions regarding licenses or sublicenses
by the Borrower and its Restricted Subsidiaries of Intellectual Property in the
ordinary course of business (in which case such restriction shall relate only to
such Intellectual Property), (vi) Contractual Obligations incurred in the
ordinary course of business which include customary provisions restricting the
assignment of any agreement relating thereto, (vii) customary provisions
contained in joint venture agreements and other similar agreements applicable to
joint ventures not prohibited by this Agreement, (viii) customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest, (ix) customary restrictions and conditions contained in any agreement
relating to any Disposition of Property not prohibited hereunder, (x) any
agreement in effect at the time any Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary, (xi) encumbrances or restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and (xii) encumbrances or restrictions imposed by applicable
law.

7.14    Lines of Business. Enter into any business, either directly or through
any of its Restricted Subsidiaries, except for a Permitted Business or a
business reasonably related thereto or that are reasonable extensions thereof.

7.15    Limitation on Hedge Agreements. Enter into any Hedge Agreement other
than Hedge Agreements entered into in the ordinary course of business, and not
for speculative purposes.

SECTION 8.    EVENTS OF DEFAULT

8.1    Events of Default. If any of the following events shall occur and be
continuing:

(a)    The Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate or
other document furnished by it at any time under or in connection with this
Agreement or any such other Loan Document, shall in either case prove to have
been inaccurate in any material respect and such inaccuracy is adverse to the
Lenders on or as of the date made or deemed made or furnished; or

(c)    Any Loan Party shall default in the observance or performance of any
agreement contained in Section 7; or

(d)    Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 8.1), and such
default shall continue unremedied for a period of 30 days after the earlier of
the date that (x) such Loan Party receives from the Administrative Agent or the
Required Lenders notice of the existence of such default or (y) a Responsible
Officer of such Loan Party has knowledge thereof; or

 

112



--------------------------------------------------------------------------------

(e)    The Borrower or any of its Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness for Borrowed Money
(excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or (ii) default in making any payment of any interest on any such
Indebtedness for Borrowed Money beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness for Borrowed Money or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event of default shall occur, the effect of which payment
or other default or other event of default is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness for Borrowed Money to become due prior to its Stated Maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or to
become payable; provided that (A) a default, event or condition described in
this paragraph shall not at any time constitute an Event of Default unless, at
such time, one or more defaults or events of default of the type described in
this paragraph shall have occurred and be continuing with respect to
Indebtedness for Borrowed Money the outstanding principal amount of which
individually exceeds $50,000,00075,000,000, and in the case of Indebtedness for
Borrowed Money of the types described in clauses (i) and (ii) of the definition
thereof, with respect to such Indebtedness which exceeds such amount either
individually or in the aggregate and (B) this paragraph (e) shall not apply to
(i) secured Indebtedness that becomes due as a result of the sale, transfer,
destruction or other disposition of the Property or assets securing such
Indebtedness for Borrowed Money if such sale, transfer, destruction or other
disposition is not prohibited hereunder and under the documents providing for
such Indebtedness or (ii) any Guarantee Obligations except to the extent such
Guarantee Obligations shall become due and payable by any Loan Party and remain
unpaid after any applicable grace period or period permitted following demand
for the payment thereof; or

(f)    (i) The Borrower or any of its Significant Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Significant Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against substantially all of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any of its Significant
Subsidiaries shall consent to or approve of, or acquiesce in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any of its
Significant Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

 

113



--------------------------------------------------------------------------------

(g)    (i) the Borrower or any of its Restricted Subsidiaries shall incur any
liability in connection with any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
failure to meet the minimum funding standards (as defined in Section 302(a) of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Borrower or any of its Restricted Subsidiaries, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is reasonably likely to result in the termination of
such Single Employer Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate in a distress termination under Section 4041(c) of
ERISA or in an involuntary termination by the PBGC under Section 4042 of ERISA,
(v) the Borrower or any of its Restricted Subsidiaries shall, or is reasonably
likely to, incur any liability as a result of a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan or a Commonly Controlled
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to result in a direct obligation of the Borrower or any
of its Restricted Subsidiaries to pay money that could reasonably be expected to
have a Material Adverse Effect; or

(h)    One or more judgments or decrees shall be entered against the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary)
involving the Borrower and any such Restricted Subsidiaries taken as a whole a
liability (not paid or fully covered by third-party insurance or effective
indemnity) of $50,000,00075,000,000 (net of any amounts which are covered by
insurance or an effective indemnity) or more, and all such judgments or decrees
shall not have been vacated, discharged, dismissed, stayed or bonded within 30
days from the entry thereof; or

(i)    (i) Any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof in accordance with the terms thereof or
hereof) to be in full force and effect or shall be asserted in writing by the
Borrower or any Subsidiary Guarantor not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document with respect to any material portion of the
Collateral of the Borrower and its Restricted Subsidiaries on a consolidated
basis shall cease to be, or shall be asserted in writing by any Loan Party not
to be, a valid and perfected security interest (having the priority required by
this Agreement or the relevant Security Document) in the securities, assets or
properties covered thereby, except to the extent that (x) any such loss of
perfection or priority results from limitations of foreign laws, rules and
regulations as they apply to pledges of Capital Stock in Foreign Subsidiaries or
the application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Guarantee and Collateral Agreement or to file UCC continuation
statements, (y) such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is the result
of any failure by the Collateral Agent to take any action necessary to secure
the validity, perfection or priority of the security interests or (iii) the
Guarantee Obligations pursuant to the Security Documents by any Loan Party of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or such Guarantee Obligations shall be
asserted in writing by any Loan Party not to be in effect or not to be legal,
valid and binding obligations; or

 

114



--------------------------------------------------------------------------------

(j)    (i) Parent shall cease to own, directly or indirectly, 100% of the
Capital Stock of Investor; (ii) Investor shall cease to own, directly or
indirectly, 100% of the Capital Stock of the Borrower; or (iii) for any reason
whatsoever, any “person” or “group” (within the meaning of Rule 13d-5 of the
Securities Exchange Act of 1934 as in effect on the Closing Date, but excluding
any employee benefit plan of such person and its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan, and excluding the Permitted Investors) shall become
the “beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 of the
Securities Exchange Act of 1934 as in effect on the Closing Date), directly or
indirectly, of more than the greater of (x) 35% of the then outstanding voting
securities having ordinary voting power of Parent and (y) the percentage of the
then outstanding voting securities having ordinary voting power of Parent owned,
directly or indirectly, beneficially (within the meaning of Rule 13d-3 and 13d-5
of the Securities Exchange Act of 1934 as in effect on the Closing Date) by the
Permitted Investors (it being understood that if any such person or group
includes one or more Permitted Investors, the outstanding voting securities
having ordinary voting power of Parent directly or indirectly owned by the
Permitted Investors that are part of such person or group shall not be treated
as being owned by such person or group for purposes of determining whether this
clause (y) is triggered) (any of the foregoing, a “Change of Control”);

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments and/or unused 2018 Delayed Draw Tranche A Term Commitments, if any,
to be terminated forthwith, whereupon the Revolving Commitments and/or such 2018
Delayed Draw Tranche A Term Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. In the case of all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been backstopped or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower then due and owing hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section 8.1 or otherwise in any Loan Document, presentment, demand and protest
of any kind are hereby expressly waived by the Borrower.

SECTION 9.    THE AGENTS

9.1    Appointment. Each Lender and Issuing Lender hereby irrevocably designates
and appoints each Agent as the agent of such Lender under the Loan Documents and
each such Lender irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions

 

115



--------------------------------------------------------------------------------

of the applicable Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to such Agent by the terms of the applicable
Loan Documents, together with such other powers as are reasonably incidental
thereto, including the authority to enter into the Intercreditor Agreement, any
Other Intercreditor Agreement, any Joinder Agreement, and any Extension
Amendment. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

9.2    Delegation of Duties. Each Agent may execute any of its duties under the
applicable Loan Documents by or through any of its branches, agents or attorneys
in fact and shall be entitled to advice of counsel concerning all matters
pertaining to such duties. Neither Agent shall be responsible for the negligence
or misconduct of any agents or attorneys in fact selected by it with reasonable
care. Each Agent and any such agent or attorney-in-fact may perform any and all
of its duties by or through their respective Related Persons. The exculpatory
provisions of this Article shall apply to any such agent or attorney-in-fact and
to the Related Persons of each Agent and any such agent or attorney-in-fact, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or the creation, perfection or priority of any Lien
purported to be created by the Security Documents or the value or the
sufficiency of any Collateral. The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party,
nor shall any Agent be required to take any action that, in its opinion or the
opinion of its counsel, may expose it to liability that is not subject to
indemnification under Section 10.5 or that is contrary to any Loan Document or
applicable law.

9.4    Reliance by the Agents. The Agents shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the Agents.
The Agents may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Agents shall be fully
justified in failing or refusing to take any action under the applicable Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in

 

116



--------------------------------------------------------------------------------

refraining from acting, under the applicable Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or the Majority Facility Lenders in respect of any Facility), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans. In determining
compliance with any conditions hereunder to the making of a Loan, or the
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Agents may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.

9.5    Notice of Default. Neither Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under the applicable Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, Property, financial
and other condition and creditworthiness of the Loan Parties and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agents hereunder, the Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, Property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.

9.7    Indemnification. The Lenders severally agree to indemnify each Agent and
any Issuing Lender in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted

 

117



--------------------------------------------------------------------------------

against such Agent or any Issuing Lender in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
any Issuing Lender under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or any Issuing Lender’s gross negligence or willful misconduct. The agreements
in this Section 9.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

9.8    Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
the applicable Loan Documents as any Lender and may exercise the same as though
it were not an Agent, and the terms “Lender” and “Lenders” shall include each
Agent in its individual capacity.

9.9    Successor Agents.

(a)    Subject to the appointment of a successor as set forth herein, any Agent
may resign upon 30 days’ notice to the Lenders, the Borrower and the other Agent
effective upon appointment of a successor Agent. Upon receipt of any such notice
of resignation, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.1(a) or Section 8.1(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such retiring
Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any of the parties to this Agreement or any holders of the
Loans. If no successor Agent shall have been so appointed by the Required
Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least $500,000,000.
After any retiring Agent’s resignation as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.

(b)    If at any time either the Borrower or the Required Lenders determine that
any Person serving as an Agent is a Defaulting Lender, the Borrower by notice to
the Lenders and such Person or the Required Lenders by notice to the Borrower
and such Person may, subject to the appointment of a successor as set forth
herein, remove such Person as an Agent. If such Person is removed as an Agent,
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall (unless an Event of Default under
Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such retiring
Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any of the parties to this Agreement or any holders of the
Loans. Such removal will, to the fullest extent permitted by applicable law, be
effective on the date a replacement Agent is appointed.

 

118



--------------------------------------------------------------------------------

(c)    Any resignation by Bank of America, N.A. as Administrative Agent pursuant
to this Section 9 shall also constitute its resignation as Issuing Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (ii) the retiring
Issuing Lender shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Lender shall issue letters of credit in substitution for or to backstop
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

9.10    Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15.

9.11    Agents May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, to the maximum extent permitted by applicable law, each Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether either Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,

(a)    to file a proof of claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lenders and the Agents under Sections 2.9, 3.3 and 10.5)
allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Agents and, if
either Agent shall consent to the making of such payments directly to the
Lenders and the Issuing Lenders, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due to such Agent under Sections
2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Lender to
authorize such Agent to vote in respect of the claim of any Lender or Issuing
Lender or in any such proceeding.

9.12    Specified Hedge Agreements, Specified Foreign Currency L/C Agreements
and Cash Management Obligations. Except as otherwise expressly set forth herein
or in any Security Documents, to the maximum extent permitted by applicable law,
no Person that obtains the benefits of any guarantee by any Guarantor of the
Obligations or any Collateral with respect to any Specified Hedge Agreement or
Specified Foreign Currency L/C Agreement entered into by it and the Borrower or
any Subsidiary Guarantor or with respect to any Cash Management Obligations owed
by the Borrower or any

 

119



--------------------------------------------------------------------------------

Subsidiary Guarantor to such Person shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than, if applicable, in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Section 9 to the
contrary, neither Agent shall be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under any Specified Hedge Agreement or Specified Foreign Currency L/C
Agreement or with respect to Cash Management Obligations unless such Agent has
received written notice of such Obligations, together with such supporting
documentation as it may request, from the applicable Person to whom such
Obligations are owed.

9.13    Joint Bookrunners and Co-Documentation Agents. None of the Joint
Bookrunners, the Syndication Agent or the Co-Documentation Agents shall have any
duties or responsibilities hereunder in their respective capacities as such.

9.14    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Plans in connection with the
Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

120



--------------------------------------------------------------------------------

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

SECTION 10.    MISCELLANEOUS

10.1    Amendments and Waivers.

(a)    Except to the extent otherwise set forth in Sections 2.25, 2.26, 7.11 and
10.16, neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, subject to the acknowledgment of the
Administrative Agent, or, with the written consent of the Required Lenders, the
Agents and each Loan Party party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights or
obligations of the Agents, the Issuing Lenders, the Lenders or of the Loan
Parties or their Subsidiaries hereunder or thereunder or (ii) waive, on such
terms and conditions as the Required Lenders or the Agents may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date or reduce the amount of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest, fee or premium payable hereunder (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
ratios in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby; (B) amend, modify or waive any
provision of paragraph (a) of this Section 10.1 without the written consent of
all Lenders; (C) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release any Guarantor that
is a Significant Subsidiary from its obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders
(except as expressly permitted hereby (including pursuant to Section 7.4 or 7.5)
or by any Security Document); (D) amend, modify or waive any provision of
paragraph (a) or (c) of Section 2.18 or Section 6.7 of the Guarantee and
Collateral Agreement without the written consent of all Lenders directly and
adversely affected thereby; (E) amend, modify or waive any provision of
paragraph (b) of Section 2.18 without the written consent of the Majority
Facility Lenders in respect of each Facility directly and adversely affected
thereby; (F) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (G) amend, modify or waive any provision of
Section 9 without the written consent of the Agents; (H) amend, modify or waive
any

 

121



--------------------------------------------------------------------------------

provision of Section 3 without the written consent of the Issuing Lenders;
(I) with respect to the making of any Revolving Loan or the issuance, extension
or renewal of a Letter of Credit after the Closing Date, waive any of the
conditions precedent set forth in Section 5.2 without the consent of the
Required Revolving Lenders (it being understood and agreed that the waiver of
any Default or Event of Default effected with the requisite percentage of
Lenders under the other provisions of this Section 10.1 shall be effective to
waive such Default or Event of Default, despite the provisions of this clause
(I) and following such waiver such Default or Event of Default shall be treated
as cured for all purposes hereunder, including under Section 5.2 and this clause
(I)); or (J) reduce any percentage specified in the definition orof Required
Revolving Lenders without the written consent of all Revolving Lenders. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing unless
limited by the terms of such waiver; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

(b)    Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Required Lenders, the Agents and the Borrower (i) to add
one or more additional credit facilities to this Agreement (it being understood
that no Lender shall have any obligation to provide or to commit to provide all
or any portion of any such additional credit facility) and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(ii) to include appropriately, after the effectiveness of any such amendment (or
amendment and restatement), the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders, as
applicable.

(c)    In addition, notwithstanding the foregoing, this Agreement may be
amended, with the written consent of the Agents, the Borrower and the Lenders
providing the relevant Refinancing Term Loans (as defined below), as may be
necessary or appropriate, in the opinion of the Borrower and the Administrative
Agent, to provide for the incurrence of Permitted Refinancing Obligations under
this Agreement in the form of a new tranche of Term Loans hereunder
(“Refinancing Term Loans”), which Refinancing Term Loans will be used to
refinance all or any portion of the outstanding Term Loans of any Tranche
(“Refinanced Term Loans”); provided that (i) the aggregate principal amount of
such Refinancing Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans (plus accrued interest, fees, discounts, premiums and
expenses), (ii) except as otherwise permitted by the definition of the term
“Permitted Refinancing Obligations” (including with respect to maturity and
amortization), all terms (other than with respect to pricing, fees and optional
prepayments, which terms shall be as agreed by the Borrower and the applicable
Lenders) applicable to such Refinancing Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Refinancing Term
Loans than, those applicable to such Refinanced Term Loans, other than for any
covenants and other terms applicable solely to any period after the Latest
Maturity Date. The Borrower shall notify the Administrative Agent of the date on
which the Borrower proposes that such Refinancing Term Loans shall be made,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent; provided that no such
Refinancing Term Loans shall be made, and no amendments relating thereto shall
become effective, unless the Borrower shall deliver or cause to be delivered
documents of a type comparable to those described under clause (xi) of
Section 2.25(b).

(d)    In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Agents, the Borrower and the Lenders providing
the relevant Refinancing

 

122



--------------------------------------------------------------------------------

Revolving Commitments (as defined below), as may be necessary or appropriate, in
the opinion of the Borrower and the Administrative Agent, to provide for the
incurrence of Permitted Refinancing Obligations under this Agreement in the form
of a new tranche of Revolving Commitments hereunder (“Refinancing Revolving
Commitments”), which Refinancing Revolving Commitments will be used to refinance
all or any portion of the Revolving Commitments hereunder (“Refinanced Revolving
Commitments”); provided that (i) the aggregate amount of such Refinancing
Revolving Commitments shall not exceed the aggregate amount of such Refinanced
Revolving Commitments (plus accrued interest, fees, discounts, premiums and
expenses), (ii) except as otherwise permitted by the definition of the term
“Permitted Refinancing Obligations” (including with respect to maturity), all
terms (other than with respect to pricing and fees, which terms shall be as
agreed by the Borrower and the applicable Lenders) applicable to such
Refinancing Revolving Commitments shall be substantially identical to, or less
favorable to the Lenders providing such Refinancing Revolving Commitments than,
those applicable to such Refinanced Revolving Commitments, other than for any
covenants and other terms applicable solely to any period after the Latest
Maturity Date. Any New Revolving Loans and Refinancing Revolving Commitments
that have the same terms shall constitute a single Tranche hereunder. The
Borrower shall notify the Administrative Agent of the date on which the Borrower
proposes that such Refinancing Revolving Commitments shall become effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent; provided that no such
Refinancing Revolving Commitments, and no amendments relating thereto, shall
become effective, unless the Borrower shall deliver or cause to be delivered
documents of a type comparable to those described under clause (xi) of
Section 2.25(b).

(e)    [Reserved].

(f)    Furthermore, notwithstanding the foregoing, if following the Closing
Date, the Administrative Agent and the Borrower shall have jointly identified an
ambiguity, mistake, omission, defect, or inconsistency, in each case, in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to this Agreement or any other Loan Document if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.

(g)    Furthermore, notwithstanding the foregoing, this Agreement may be
amended, supplemented or otherwise modified in accordance with Section 10.16.

10.2    Notices; Electronic Communications.

(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when sent (except in the
case of a telecopy notice not given during normal business hours for the
recipient, which shall be deemed to have been given at the opening of business
on the next Business Day for the recipient), addressed as follows in

 

123



--------------------------------------------------------------------------------

the case of the Borrower, the Agents, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such Person or at such other address as may be hereafter notified by the
respective parties hereto:

 

The Borrower:   

Booz Allen Hamilton Inc.

8283 Greensboro Drive

McLean VA 22102

Attention: Sam Strickland

Telecopy: (703) 902-3011

Telephone: (703) 902-4700

  

in each case with a copy to:

 

The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, DC 20004

Attention: Ian Fujiyama

Telecopy: (202) 347-9250

Telephone: (202) 729-5426

With a copy (which shall not constitute notice) to:   

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jeffrey E. Ross

Telecopy: (212) 909-6836

Telephone: (212) 909-6000

Agents:   

Bank of America, N.A.

Mail Code: CA4-702-02-25

2001 Clayton Road, 2nd Fl.

Concord, CA 94520

Attention: David Sanctis

Telecopy: (704) 409-0026

Telephone: (980) 387-2466

Email: david.sanctis@baml.com

With a copy (which shall not constitute notice) to:   

Cravath Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Attention: Michael Goldman

Email: mgoldman@cravath.com

provided that any notice, request or demand to or upon the Agents, the Lenders
or the Borrower shall not be effective until received.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Agents or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c)    The Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Lead Arrangers will make available to the Lenders and the Issuing Lenders
materials and/or information

 

124



--------------------------------------------------------------------------------

provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive information other
than information that is publicly available, or not material with respect to any
Parent, Investor, the Borrower or its Subsidiaries, or their respective
securities, for purposes of the United States Federal and state securities laws
(collectively, “Public Information”). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that is Public Information and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Lenders and the Lenders to
treat such Borrower Materials as containing only Public Information (although it
may be sensitive and proprietary) (provided, however, that to the extent such
Borrower Materials constitute Confidential Information, they shall be treated as
set forth in Section 10.14); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”; provided that there is no requirement that the Borrower identify
any such information as “PUBLIC.”

(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Persons (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet or notices through the Platform or any other electronic platform or
electronic messaging service, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party or any of
its Related Persons; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender, any Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(e)    Each of the Borrower, the Administrative Agent and each Issuing Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and each Issuing Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public

 

125



--------------------------------------------------------------------------------

Lender’s compliance procedures and applicable Law, including United States
Federal securities laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain information other than Public Information.

(f)    The Administrative Agent, the Issuing Lenders and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices of
borrowing) believed in good faith by the Administrative Agent to be given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.3    No Waiver; Cumulative Remedies.

(a)    No failure to exercise and no delay in exercising, on the part of any
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.1 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (i) each Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Agent) hereunder
and under the other Loan Documents, (ii) each Issuing Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Lender, as the case may be) hereunder and under the other Loan Documents,
(iii) any Lender from exercising setoff rights in accordance with 10.7(b)
(subject to the terms of Section 10.7(a)), or (iv) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Debtor Relief Law.

10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5    Payment of Expenses; Indemnification. Except with respect to Taxes which
are addressed in Section 2.20, the Borrower agrees (a) to pay or reimburse each
Agent for all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the syndication of the Facilities (other than fees
payable to syndicate members) and the development, preparation, execution and
delivery of this Agreement and the other Loan Documents and any other documents
prepared in connection herewith or therewith and any amendment, supplement or
modification thereto, and, as to the Agents only, the administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements and other charges of a single firm of counsel to the Agents (plus
one firm of special regulatory counsel and one firm of local counsel per
material jurisdiction as may reasonably be necessary in connection with
collateral matters) in connection with all of the foregoing, (b)

 

126



--------------------------------------------------------------------------------

to pay or reimburse each Lender and each Agent for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other Loan Documents and any
such other documents referred to in Section 10.5(a) above (including all such
costs and expenses incurred in connection with any legal proceeding, including
any proceeding under any Debtor Relief Law or in connection with any workout or
restructuring), including the documented fees and disbursements of a single firm
of counsel and, if necessary, a single firm of special regulatory counsel and a
single firm of local counsel per material jurisdiction as may reasonably be
necessary, for the Agents and the Lenders, taken as a whole and, in the event of
an actual or perceived conflict of interest, where the Agent or Lender affected
by such conflict informs the Borrower and thereafter retains its own counsel,
one additional counsel for each Lender or Agent or group of Lenders or Agents
subject to such conflict and (c) to pay, indemnify or reimburse each Lender,
each Agent, each Issuing Lender, each Lead Arranger, each Joint Bookrunner and
their respective Affiliates, and their respective partners that are natural
persons, members that are natural persons, officers, directors, employees,
trustees, advisors, agents and controlling Persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, costs, expenses or
disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding relating to or otherwise with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents referred to in Section 10.5(a) above and
the transactions contemplated hereby and thereby, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower, any of its Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (c), collectively, the “Indemnified Liabilities”);
provided that, the Borrower shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from (i) the gross negligence, bad faith,
willful misconduct or material breach of the Loan Documents of such Indemnitee
or its Related Persons as determined by a court of competent jurisdiction in a
final non-appealable decision (or settlement tantamount thereto), (ii) a
material breach of the Loan Documents by such Indemnitee or its Related Persons
as determined by a court of competent jurisdiction in a final non-appealable
decision (or settlement tantamount thereto) or (iii) disputes solely among
Indemnitees or their Related Persons (it being understood that this clause
(iii) shall not apply to the indemnification of an Agent or Lead Arranger in a
suit involving an Agent or Lead Arranger in its capacity as such that does not
involve an act or omission by any Parent Company, Investor, Borrower or any of
its Subsidiaries as determined by a court of competent jurisdiction in a final
non-appealable decision (or settlement tantamount thereto)). For purposes
hereof, a “Related Person” of an Indemnitee means (i) if the Indemnitee is any
Agent or any of its Affiliates or their respective partners that are natural
persons, members that are natural persons, officers, directors, employees,
agents and controlling Persons, any of such Agent and its Affiliates and their
respective officers, directors, employees, agents and controlling Persons;
provided that solely for purposes of Section 9, references to each Agent’s
Related Persons shall also include such Agent’s trustees and advisors, and
(ii) if the Indemnitee is any Lender or any of its Affiliates or their
respective partners that are natural persons, members that are natural persons,
officers, directors, employees, agents and controlling Persons, any of such
Lender and its Affiliates and their respective officers, directors, employees,
agents and controlling Persons. All amounts due under this Section 10.5 shall be
payable promptly after receipt of a reasonably detailed invoice therefor.
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Borrower at the address thereof set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Obligations.

 

127



--------------------------------------------------------------------------------

10.6    Successors and Assigns; Participations and Assignments.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) subject to Sections 2.24
and 2.26(e), no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.6.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may, in compliance with applicable law, assign (other than to any
Disqualified Institution or a natural person) to one or more assignees (each, an
“Assignee”), all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment of (x) Term Loans and/or 2018 Delayed Draw Tranche A Term
Commitments to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below), (y) unless no Event of Default then exists and such assignment would
result in the Revolving Commitments of the Assignee (together with the Revolving
Commitments of such Assignee’s Affiliates and Approved Funds) exceeding
$75,000,000 in the aggregate, Revolving Loans to a Revolving Lender (other than
a Defaulting Lender) or (z) any Loan or Commitment if an Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing, any other Person and
provided further, that a consent under this clause (A) shall be deemed given if
the Borrower shall not have objected in writing to a proposed assignment within
ten Business Days after receipt by it of a written notice thereof from the
Administrative Agent; and

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C)    in the case of an assignment under the Revolving Facility and each
Issuing Lender.

(ii)    Subject to Sections 2.24 and 2.26(e), assignments shall be subject to
the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of the Revolving Facility or (y)
$1,000,000, in the case of the Tranche A Term Facility or the Tranche B Term
Facility, unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8.1(a) or 8.1(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

 

128



--------------------------------------------------------------------------------

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent and the Borrower (or, at the
Borrower’s request, manually) together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
case of contemporaneous assignments to or by two or more related Approved Funds;
and

(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (I) a Lender, (II) an Affiliate of a
Lender, (III) an entity or an Affiliate of an entity that administers or manages
a Lender or (IV) an entity or an Affiliate of an entity that is the investment
advisor to a Lender. Notwithstanding the foregoing, no Lender shall be permitted
to make assignments under this Agreement to any Disqualified Institutions
without the written consent of the Borrower.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be subject to the obligations under and
entitled to the benefits of Sections 2.19, 2.20, 2.21, 10.5 and 10.14). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.6 (and will be
required to comply therewith).

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The Borrower, the Administrative Agent, the
Issuing Lenders and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement (and the entries in the Register shall be conclusive absent
demonstrable error for such purposes), notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower, the Issuing
Lenders and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee (except as contemplated by Sections 2.24
and 2.26(e)), the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder) and all applicable tax forms, the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and promptly record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

129



--------------------------------------------------------------------------------

(c)    (i) Any Lender may, without the consent of any Person, in compliance with
applicable law, sell participations (other than to any Disqualified Institution)
to one or more banks or other entities (a “Participant”), in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly and adversely affected thereby pursuant to the proviso to the second
sentence of Section 10.1 and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section 10.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21
(if such Participant agrees to have related obligations thereunder) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6. Notwithstanding the foregoing,
no Lender shall be permitted to sell participations under this Agreement to any
Disqualified Institutions without the written consent of the Borrower.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater amounts. No Participant shall be entitled to the
benefits of Section 2.20 unless such Participant complies with Section 2.20(d)
or (e), as (and to the extent) applicable, as if such Participant were a Lender.

(iii)    Each Lender that sells a participation, acting solely for U.S. federal
income tax purposes as a non-fiduciary agent of the Borrower, shall maintain at
one of its offices a register on which it enters the name and addresses of each
Participant, and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that the relevant
parties, acting reasonably and in good faith, determine that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (it its capacity as such) shall have no responsibility for
maintaining a Participant Register.

 

130



--------------------------------------------------------------------------------

(d)    Any Lender may, without the consent of or notice to the Administrative
Agent or the Borrower, at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring the same (in the case of an
assignment, following surrender by the assigning Lender of all Notes
representing its assigned interests).

(f)    The Borrower may prohibit any assignment if it would require the Borrower
to make any filing with any Governmental Authority or qualify any Loan or Note
under the laws of any jurisdiction and the Borrower shall be entitled to request
and receive such information and assurances as it may reasonably request from
any Lender or any Assignee to determine whether any such filing or qualification
is required or whether any assignment is otherwise in accordance with applicable
law.

(g)    Notwithstanding anything to the contrary contained herein none of
Investor, the Borrower or any of its Subsidiaries may acquire by assignment,
participation or otherwise any right to or interest in any of the Commitments or
Loans hereunder (and any such attempted acquisition shall be null and void).

(h)    Notwithstanding anything to the contrary contained herein, the
replacement of any Lender pursuant to Section 2.24 or 2.26(e) shall be deemed an
assignment pursuant to Section 10.6(b) and shall be valid and in full force and
effect for all purposes under this Agreement.

(i)    Any assignor of a Loan or Commitment or seller of a participation
hereunder shall be entitled to rely conclusively on a representation of the
assignee Lender or purchaser of such participation in the relevant Assignment
and Assumption or participation agreement, as applicable, that such assignee or
purchaser is not a Disqualified Institution. None of the Lead Arrangers, the
Joint Bookrunners or the Agents shall have any responsibility or liability for
monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions.

10.7    Adjustments; Set off.

(a)    Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or Lenders or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by setoff, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or otherwise)
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Obligations, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Obligations, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

131



--------------------------------------------------------------------------------

(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e., “pdf” or “tiff”) transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof.

10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.

10.12    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a)    submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents and any Letter of Credit
to which it is a party to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court” and, together with the New York Supreme
Court, the “New York Courts”), and appellate courts from either of them;
provided that nothing in this Agreement shall be deemed or operate to preclude
(i) any Agent from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Section 10.12 would otherwise
require to be

 

132



--------------------------------------------------------------------------------

asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment and
(iii) if all such New York Courts decline jurisdiction over any person, or
decline (or in the case of the Federal District Court, lack) jurisdiction over
any subject matter of such action or proceeding, a legal action or proceeding
may be brought with respect thereto in another court having jurisdiction;

(b)    consents that any such action or proceeding may be brought in the New
York Courts and appellate courts from either of them, and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages
(provided that such waiver shall not limit the indemnification obligations of
the Loan Parties to the extent such special, exemplary, punitive or
consequential damages are included in any third party claim with respect to
which the applicable Indemnitee is entitled to indemnification under
Section 10.5).

10.13    Acknowledgments. The Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)    neither the Agents nor any Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Agents and
Lenders, on the one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders;

(d)    no advisory or agency relationship between it and any Agent or Lender is
intended to be or has been created in respect of any of the transactions
contemplated hereby,

(e)    the Agents and the Lenders, on the one hand, and the Borrower, on the
other hand, have an arms-length business relationship,

 

133



--------------------------------------------------------------------------------

(f)    the Borrower is capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents,

(g)    each of the Agents and the Lenders is engaged in a broad range of
transactions that may involve interests that differ from the interests of the
Borrower and none of the Agents or the Lenders has any obligation to disclose
such interests and transactions to the Borrower by virtue of any advisory or
agency relationship, and

(h)    none of the Agents or the Lenders has advised the Borrower as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction
(including, without limitation, the validity, enforceability, perfection or
avoidability of any aspect of any of the transactions contemplated hereby under
applicable law, including the U.S. Bankruptcy Code or any consents needed in
connection therewith), and none of the Agents or the Lenders shall have any
responsibility or liability to the Borrower with respect thereto and the
Borrower has consulted with its own advisors regarding the foregoing to the
extent it has deemed appropriate.

To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.14    Confidentiality. The Agents and the Lenders agree to treat any and all
information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of the
Borrower or any of its Affiliates in connection with this Agreement or the
transactions contemplated hereby, whether furnished before or after the Closing
Date (“Confidential Information”), as strictly confidential and not to use
Confidential Information for any purpose other than evaluating the 2012
Transactions and negotiating, making available, syndicating and administering
this Agreement (the “Agreed Purposes”). Without limiting the foregoing, each
Agent and each Lender agrees to treat any and all Confidential Information with
adequate means to preserve its confidentiality, and each Agent and each Lender
agrees not to disclose Confidential Information, at any time, in any manner
whatsoever, directly or indirectly, to any other Person whomsoever, except
(1) to its partners that are natural persons, members that are natural persons,
directors, officers, employees, counsel, advisors, trustees, Affiliates and
other representatives (collectively, the “Representatives”), to the extent
necessary to permit such Representatives to assist in connection with the Agreed
Purposes (it being understood that the Representatives to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any pledgee referred to in Section 10.6(d) and prospective Lenders and
participants in connection with the syndication (including secondary trading) of
the Facilities and Commitments and Loans hereunder (excluding any Disqualified
Institution), in each case who are informed of the confidential nature of the
information and agree to observe and be bound by standard confidentiality terms,
(3) to any party or prospective party (or their advisors) to any swap,
derivative or similar transaction under which payments are made by reference to
the Borrower and the Obligations, this Agreement or payments hereunder, in each
case who are informed of the confidential nature of the information and agree to
observe and be bound by standard confidentiality terms, (4) upon the request or
demand of any Governmental Authority having or purporting to have jurisdiction
over it, (5) in response to any order of any Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (6) to the extent
reasonably required or necessary, in connection with any litigation or similar
proceeding relating to the Facilities, (7) information that has been publicly
disclosed other than in breach of this Section 10.14, (8) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or in

 

134



--------------------------------------------------------------------------------

connection with examinations or audits of such Lender, (9) to the extent
reasonably required or necessary, in connection with the exercise of any remedy
under the Loan Documents, (10) to the extent the Borrower has consented to such
disclosure in writing, (11) to any other party to this Agreement, or (12) by the
Administrative Agent to the extent reasonably required or necessary to obtain a
CUSIP for any Loans or Commitment hereunder, to the CUSIP Service Bureau. Each
Agent and each Lender acknowledges that (i) Confidential Information includes
information that is not otherwise publicly available and that such non-public
information may constitute confidential business information which is
proprietary to the Borrower and (ii) the Borrower has advised the Agents and the
Lenders that it is relying on the Confidential Information for its success and
would not disclose the Confidential Information to the Agents and the Lenders
without the confidentiality provisions of this Agreement. All information,
including requests for waivers and amendments, furnished by the Borrower or the
Administrative Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Affiliates and their related
parties or their respective securities. Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Assumption, the provisions of this Section 10.14 shall
survive with respect to each Agent and Lender until the second anniversary of
such Agent or Lender ceasing to be an Agent or a Lender, respectively.

10.15    Release of Collateral and Guarantee Obligations; Subordination of
Liens.

(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents or any Loan Party becoming an
Excluded Subsidiary, the Collateral Agent shall (without notice to, or vote or
consent of, any Lender, or any Affiliate of any Lender that is a party to any
Specified Hedge Agreement, any Specified Foreign Currency L/C Agreement or
documentation in respect of Cash Management Obligations) execute and deliver all
releases reasonably necessary or desirable to evidence the release of Liens
created in any Collateral being Disposed of in such Disposition or of such
Excluded Subsidiary, as applicable, and to provide notices of the termination of
the assignment of any Property for which an assignment had been made pursuant to
any of the Loan Documents which is being Disposed of in such Disposition or of
such Excluded Subsidiary, as applicable, and to release any Guarantee
Obligations under any Loan Document of any Person being Disposed of in such
Disposition or which becomes an Excluded Subsidiary, as applicable. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Property so Disposed of (other than Property Disposed of to the
Borrower or any of its Restricted Subsidiaries) or of a Loan Party which becomes
an Excluded Subsidiary, as applicable, shall no longer be deemed to be repeated
once such Property is so Disposed of.

(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than (x) obligations in respect of
any Specified Hedge Agreement, any Specified Foreign Currency L/C Agreement or
Cash Management Obligations and (y) any contingent or indemnification
obligations not then due) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding that is not
cash collateralized or backstopped, upon the request of the Borrower, the
Collateral Agent shall (without notice to, or vote or consent of, any Lender, or
any Affiliate of any Lender that is a party to any Specified Hedge Agreement,
any Specified Foreign Currency L/C Agreement or documentation in respect of Cash
Management Obligations) take such actions as shall be required to release its
security interest in all Collateral, and to release all Guarantee Obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements, Specified
Foreign Currency L/C

 

135



--------------------------------------------------------------------------------

Agreements or Cash Management Obligations or contingent or indemnification
obligations not then due. Any such release of Guarantee Obligations shall be
deemed subject to the provision that such Guarantee Obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
Property, or otherwise, all as though such payment had not been made.

(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Liens
permitted by the Loan Documents, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender) take such actions as shall be required to
subordinate the Lien on any Collateral to any Lien permitted under Section 7.3.

10.16    Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial ratios, standards or terms in this Agreement, then
following notice either from the Borrower to the Administrative Agent or from
the Administrative Agent to the Borrower (which the Administrative Agent shall
give at the request of the Required Lenders), the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. If any such notices are given then, unless
the Borrower notifies the Administrative Agent that it would be unduly
burdensome on the Borrower to do so (as determined in good faith by the
Borrower, which determination shall be conclusive), regardless of whether such
notice is given prior to or following such Accounting Change, until such time as
such an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders and have become effective, all
financial ratios, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred. Any
amendment contemplated by the prior sentence shall become effective upon the
consent of the Required Lenders, it being understood that a Lender shall be
deemed to have consented to and executed such amendment if such Lender has not
objected in writing within five Business Days following receipt of notice of
execution of the applicable amendment by the Borrower and the Administrative
Agent, it being understood, that the posting of an amendment referred to in the
preceding sentence electronically on IntraLinks/IntraAgency or another relevant
website with notice of such posting by the Administrative Agent to the Required
Lenders shall be deemed adequate receipt of notice of such amendment.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC, in each case, occurring after the
Closing Date, including any change to IFRS contemplated by the definition of
“GAAP.”

10.17    WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN.

10.18    USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107 56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of such Loan Parties and

 

136



--------------------------------------------------------------------------------

other information that will allow such Lender to identify the Loan Parties in
accordance with the USA Patriot Act, and the Borrower agrees to provide such
information from time to time to any Lender or Agent reasonably promptly upon
request from such Lender or Agent.

10.19    Effect of Certain Inaccuracies. In the event that any financial
statement delivered pursuant to Section 6.1(a) or (b) or any Compliance
Certificate delivered pursuant to Section 6.2(b) is inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or Applicable Commitment Fee Rate for any period (an
“Applicable Period”) than the Applicable Margin or Applicable Commitment Fee
Rate for such Applicable Period, then (i) promptly following the correction of
such financial statement by the Borrower, the Borrower shall deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin and
Applicable Commitment Fee Rate for the Test Period preceding the delivery of
such corrected financial statement and Compliance Certificate shall be
determined based on the corrected Compliance Certificate for such Applicable
Period and (iii) the Borrower shall promptly pay to the Administrative Agent the
accrued additional interest or commitment fees owing as a result of such
increased Applicable Margin or Applicable Commitment Fee Rate for such Test
Period. This Section 10.19 shall not limit the rights of the Administrative
Agent or the Lenders hereunder, including under Section 8.1.

10.20    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.20 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

10.21    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any Issuing Lender or any
Lender, or the Administrative Agent, any Issuing Lender or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Lender or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the Issuing Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.22    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) or related to any document

 

137



--------------------------------------------------------------------------------

to be signed in connection with this Agreement and the transactions contemplated
hereby, including any Borrowing Notice, shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

10.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document, each party hereto
acknowledges that any liability of any Lender or Issuing Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured (all such liabilities, other than any Excluded Liability,
the “Covered Liabilities”), may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any Covered Liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an EEA Financial
Institution; and

(b)    the effects of any Bail-in Action on any such Covered Liability,
including, if applicable:

 

  (i) a reduction in full or in part or cancellation of any such Covered
Liability;

 

  (ii) a conversion of all, or a portion of, such Covered Liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document;

 

  (iii) the variation of the terms of such Covered Liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Notwithstanding anything to the contrary herein, nothing contained in this
Section 10.23 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BOOZ ALLEN HAMILTON INC.,

as Borrower

By:  

                                                              

  Name:   Title:

 

139



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Issuing Lender and a Lender

By:  

                                                              

  Name:   Title:

 

140



--------------------------------------------------------------------------------

[●],

as a Lender

By:  

                                                              

  Name:   Title:

 

141



--------------------------------------------------------------------------------

Annex A

BAH BORROWING NOTICE

Date:                     

To: Bank of America, N.A. as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of July 31, 2012 (as amended
by the First Amendment to Credit Agreement dated as of August, 16, 2013, the
Second Amendment to Credit Agreement dated May 7, 2014 and, the Third Amendment
to Credit Agreement dated July [●]13, 2016, the Fourth Amendment to Credit
Agreement dated February 6, 2017, the Fifth Amendment to Credit Agreement dated
March 7, 2018 and the Sixth Amendment to Credit Agreement dated July 23, 2018,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among BOOZ ALLEN HAMILTON INC., a Delaware corporation, the lenders
from time to time parties thereto, BANK OF AMERICA, N.A., as Administrative
Agent, Collateral Agent and Issuing Lender, and the other banks and financial
institutions from time to time party thereto.

The undersigned hereby requests that the [Revolving Facility Lenders][Tranche A
Term Lenders][2018 Delayed Draw Tranche A Term Lender][Tranche B Term
Lenders][specify other applicable Lenders] make [Revolving Loans][Tranche A Term
Loans][2018 Delayed Draw Tranche A Term Loans][Tranche B Term Loans][specify
other applicable Loans]:

1. On                                           (a Business Day)

2. In the amount of US $        

3. As [ABR Loans][Eurocurrency Loans]

4. With an Interest Period of      month[s]

[signature page follows]